Approval of the Minutes
The Minutes of the last sitting have been distributed. Are there any comments?
Madam President, I would just like to say I was present although I am not included in the list at the back.
Madam President, this also applies to me. I am not on the list either. But there is I something else I would like to say, Madam President. Yesterday the debate on the various oral questions was chaotic. We had a number of debates: Nigeria, Burma, the United Nations. These debates, and the speakers, were taken randomly. This throws Parliament into chaos, and is not very courteous towards the Commission representatives or the Presidency, who have difficulty making sense of anything from the different remarks which are made at cross-purposes.
Madam President, I would therefore ask you whether in future, when as a group we submit to you the list of speakers per subject, you could keep to it.
Mrs Oomen-Ruijten, I have taken note of your criticism. We shall discuss it amongst the few people who are leading the session here, and then it will certainly be possible next time to proceed in a more orderly fashion.
Madam President, the Minutes of Wednesday Part I, page 1, sub-paragraph, ' the following spoke on the new rules' . That is in the official record. I have been arguing that it was a new rule but have been assured by the Chair that it is not a new rule. It is something other than a new rule. I note the last sentence of the next paragraph which states 'The President replied that the new rules were being applied for the first time' . If there is a procedure for new rules, this House has to agree to them. One gets a little tired of raising points of order on something so clear but it nevertheless is in the Minutes and it is incorrect.
Mrs Ewing, in logical terms you are, of course, right. If it were a matter of changing the agenda that would have to be decided by the plenary. But it is not. It is a new rule, but it is not a change to the agenda. That was incorrectly noted in the Minutes. We must check it. You are right in your criticism; the item must be corrected.
Madam President, I raise the report of the speech of Mr Titley in the report of proceedings of yesterday on the debate on Iraq. I ask the President to give a ruling as to whether this requires a personal statement from me and from the Member concerned, Mr Titley. He said in his speech 'I have never heard a speech of such distorted self-indulgent drivel than that which Mr Kerr give a short while ago.' Clearly many Members would agree with that and that is decent political debate. However, he goes on to say 'I now know that care in the community in the United Kingdom does not work' which is clearly an indication about my mental health. You may think that is true as well, but I suspect, under the Rules of this House, you are not allowed to cast aspersions on Members' mental health. I would ask you to make a judgement on whether I can make my three minutes' personal response.
Can I also indicate that, as shown on page 25 of the Rainbow, I asked Mr Henderson, the Minister for Foreign Affairs, whether it was true that the Financial Times had reported that Britain is preparing to use nuclear weapons against Iraq. He said in his reply to me that Mr Cook, Foreign Secretary, had denied this in the House of Commons. I have the transcript of Mr Cook's speech in which there is no denial. The Foreign Office officials are still briefing that Britain is preparing to use nuclear weapons on Iraq.
Mr Kerr, I followed that myself yesterday. I was not in the Chair but remained in my place and heard what you asked. I also heard the answers given by the representative of the British Presidency. It is true that he did not answer this question precisely, but I wonder why you did not yesterday make your point, whilst the Presidency of the Council was still present. I take note of your comment, but in such cases it is wiser to rise to speak up immediately.
Madam President, if Mr Kerr were to read Hansard of 10 February, he would see that it states: ' Will my Right Honourable friend, the Foreign Secretary, rule out the possibility of a nuclear attack on Iraq? Mr Cook: Yes, I can rule that out straight away.'
Madam President, I wish to remind you that, two days ago, on 17 February, the German writer Ernst Jünger died at the age of 102. He was one of the main exponents of the conservative revolution in Germany and certainly, as pointed out by the international press today, an important author of European political thinking and twentieth century literature.
He died at the age of 102 and is, therefore, an excellent witness of the twentieth century, a century full of contradictions; Jünger, a free spirit, remained loyal to the principles of freedom and intellectual consistency, refusing any subjection to the totalitarian regimes of his time. And so, Madam President, it is the duty of the European Parliament to pay homage to the memory of this man.
Mrs Angelilli we all regret the death of Ernst Jünger and know that he was a great thinker and writer, but what you have just said is not really a comment for the Minutes. We are still approving the Minutes.
Madam President, I apologize for returning from the heights of Ernst Jünger to the quite ordinary parliamentary level of yesterday's Minutes. On page 8 under the heading "subcritical nuclear tests' is a note saying that there is an objection by Mr Rübig. As a result, the heading "safety in the Leopold District of Brussels' is to be dealt with instead. I want to make a correction here. It is not "safety in the Leopold District of Brussels' but "crime in Brussels' . There is, I believe, a major difference between the two, since we are not fighting here for our own benefit, but in principle for safety in Brussels.
Furthermore, it states here that the President informs us that he has declared the objection to be inadmissible in accordance with Article 47, paragraph 2 and that he intended to send Mr Rübig a letter with an explanation. Mr Rübig has received this letter. I have seen a copy of it. In the letter there is no more explanation than here in the Minutes. It would, I believe, be very appropriate, if he could pass on the information he has on to the Bureau. We would be very grateful if the President could tell us with which offices in Brussels he has had contact, what the concrete results of these conversations were and if he will also inform the House about them. In any case almost 50 Members have signed the resolution. They are really concerned about what is happening in Brussels and would therefore like to know what is going on. I believe the House has a right to be told. Would it not at least be possible for us to learn this week when we can expect to get this information?
(Applause)
Mr Habsburg-Lothringen, as far as I know, the President has said that he will take up these contacts. He has not done so yet and probably the details about whom he will contact are not yet fixed. I am quite sure that he will report on the matter. I will, nevertheless, pass this on to the Bureau. As regards your first comment, the Minutes can contain only what was said. If the wrong description or wrong terminology is used then that is unfortunate. However, thanks to your comment the item has now been corrected indirectly.
Madam President, I just wish to refer to the last item on page 4 - the statement by Mrs Green, leader of the socialists - in the English version of the Minutes. I do not want to get into any type of war, be it nuclear or otherwise, with Mrs Green. I want to correct a statement she made yesterday concerning the Pery working party and the new rule which was introduced this week.
Neither Mrs Nicole Pery, who has left this Parliament, nor the working party, made any suggestions concerning the application of this rule. What Mrs Nicole Pery reported to the Bureau was quite simply that she had various documents from different groups and individuals and many varied suggestions on this particular matter. She did not come down on one side or the other or make any such suggestion. So we go back now to the Conference of Presidents, because that is where the pressure for this particular rule came from.
While I am clearing the decks on this particular matter, it is only right and proper that the House should know that when this first request came to the College of Quaestors, the College, in its varying political make-up, unanimously agreed that it was impossible to implement. It then went back to the Bureau, and the Bureau made the decision on the basis of what, I assume, the Conference of Presidents had requested. So, in order to clarify all this, let us not take a third outside organization into this, namely the Nicole Pery ad hoc committee, because I was a member of that working party and on this particular matter it did not do anything of that nature.
I would suggest that we need reform, and we all agree on that. The dignity of this House is a priority above all other things and the dignity of this House was brought to its knees this particular week and it is time we reviewed it.
As far as the agenda is concerned, Mr Killilea, we shall keep to it. Anybody can point matters out and if there are any problems, they will be corrected. What you have just discussed relates to events which go back as far as last July. Then this report was submitted. I remember very well that we discussed it in a session in Luxembourg. I cannot check it quickly this morning. I will, however, have it checked and then we shall return to it.
Madam President, on the same subject: item 5 of the Minutes, which is on page 9 in the English version, and your reply to Mrs Ewing.
Members have a variety of names for this attendance-checking procedure - some of them rather rude - but you mentioned a new rule and change of rules. Vice-President Nicole Fontaine actually refers to them as 'implementing measures' . Which are they?
I do not have that is not in front of me at the moment, but we are, of course, all aware of the incidents in question and we know what we are talking about. I believe it has been said several times that there have been renewed discussions in the Bureau about the way in which attendance can be confirmed in future. Please let us wait for that and discuss it when the Bureau hands down other rules which are more easily applicable to the House or to the groups. I find it simply futile that we have now referred to this matter for the hundredth time in one way or another. This robs us of time for other more important discussions. It is now agreed that the Bureau has decided to deal with it again, to correct any possible mistakes and to ensure that it will be simpler in future to confirm attendance. Perhaps we can wait until we receive new proposals.
Madam President, concerning Mr Kerr's remarks, I would like to draw to your attention an open letter sent to all Socialist Members. I will quote a small part of it: ' We would ask all Socialists to support this, particularly British Labour Members, who will be glad to know that we shall be circulating the names of those Members who voted for this amendment and therefore against the war throughout the Labour movement in Britain' . I am not sure whether that is a carrot or a stick, but I have to inform the two individuals involved that I know my conscience and my duty on Iraq and how I will vote. I do not need instruction from a pair of political opportunists.
Madam President, I share Mr Smith's viewpoint on these matters but I would like to return briefly to the Rules, the implementing measures, the procedures or the diktat from the Bureau. Yesterday the House agreed to allow Mrs Fontaine as President in the Chair then to conduct the sitting in a rather abnormal manner. All I seek are assurances that we will return to the instructions from the Bureau and that, when a roll-call is called, you will accept my wish to speak and note my presence at that time if I so desire. I hope and trust that you and future Presidents today will implement that particular measure without heeding the ill-advice that comes from your advisers.
Mr Falconer, you have heard what I have said on this matter. I think that will suffice!
Madam President, I would simply like to remind Mr Falconer that this matter is perfectly clear, although I am sure he knows this from the Minutes. I had stated that yesterday's conduct was exceptional, due to the exceptional situation in which we found ourselves, since the voting time was divided in two to allow for the speech by the President of Portugal. Moreover, the first thing I did this morning was to ensure that the Minutes referred to this exceptional procedure. Mr Falconer could see, as I could, that they did.
I therefore believe that this matter is completely clear.
Madam President, I hope we are now moving away from the matter discussed at the last two sittings which brought Parliament into disrepute. Along the same lines as Mr Cot, may I have an assurance from you that when the changes to the Rules are drawn up, they will be put to the House so that the House can endorse or reject them? That is all we are asking for.
Madam President, I have just seen that my name does not appear in the list of Members present. I cannot rule out that I might have forgotten to sign in. In view of the many roll-call votes, I believe that can be entered later.
Madam President, I notice that my name is missing on page 26 of the English version of the roll-call vote on Lange. It was a report I was particularly interested in and I voted on it. I said on Tuesday how important it was, with the new roll-call system and the new proposals coming out from the Conference of Presidents, that Members should understand all the regulations and that we should circulate these regulations to Members. It must also be made quite clear that Members themselves must hold a certain amount of responsibility for making sure they check that their names are recorded. Mistakes can be made.
That will be corrected, Mr Sturdy.
Madam President, I had made a suggestion in keeping with the Minutes. I had asked that a list be drawn up of Members who do not fulfil the criteria for the payment of allowances.
I have not had any response concerning this matter nor have I seen any such list. However, I think that the most important thing should be to inform Members what to expect!
Mrs Guinebertière, miracles take a little longer! I have this morning said several times that the Bureau will discuss this question again. Please be patient until we get an answer since this is all part of the matter which did not really have to be discussed in such depth in the context of the Minutes. However, we have done so.
(The Minutes were approved)
Animal feed
The next item is the report (A4-0020\98) by Mrs Poisson on behalf of the Committee on Agriculture and Rural Development on the proposals for European Parliament and Council Directives amending:
I.Council Directive 93/74/EEC on feedingstuffs intended for particular purposes and amending Directives 74/63/EEC, 79/373/EEC and 82/471/EEC (COM(97)0408 - C4-0409/97-97/0208 (COD))II.Council Directive 95/69/EC laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector (COM(97)0409 - C4-0408/97-97/0213(COD))
Mr President, ladies and gentlemen, the proposals for directives submitted by the Commission are aimed at amending Directive 93/74/EEC on feedingstuffs intended for particular nutritional purposes through the integration of a new mechanism which would allow its field of application to extend to a new generation of products called nutritional supplements for animals. They are also aimed at amending Directive 95/69/EEC on the approval and registration of certain establishments and intermediaries operating in the animal feed sector.
One important factor must still be underlined. In fact, having made commitments to the Committee of Inquiry into BSE in feedingstuffs and foodstuffs intended for human consumption, the Commission is proposing for the first time to apply the codecision procedure, in accordance with Article 100a of the Treaty. The Commission hopes to regulate the use of a new generation of products which have appeared on the market in all the Member States, with a view to defining a strict framework covering the nature of these products and their use.
These new products, known as nutritional supplements, cannot be likened to complementary feedingstuffs or additive premixes. They must not contain medicinal substances, must be used under clearly defined conditions and for a short period only. Nutritional supplements are intended to adjust an animal's nutritional intake in response to a temporary increase in its nutritional requirements brought about by critical breeding or living conditions, such as during calving, weaning or at point of lay.
Animal nutrition plays an important role in the human food chain. It is therefore necessary to ensure that the Directive's scope is clearly apparent from the definition of the term "nutritional supplement' , so as to avoid a legal vacuum in the products used in the animal feed sector between straight or compound feedingstuffs and nutritional supplements.
As regards Directive 95/69/EC, the Commission lays down certain obligations applying to operators in the animal feed sector, with a view to providing sounder guarantees of the quality of products destined for this sector. Nutritional supplements should be subject to the same rules as additive premixes, given that both categories of products generally contain the same proportion of additives. However, the Commission's position as regards the obligation to register gives rise to some reservations. In fact, the registration system proposed by the Commission for users of nutritional supplements would in practice create a register of breeders parallel to that provided for in Article 9 of Directive 96/23/EC, which has the aim of ensuring the correct use of substances in stock farming. It would create an additional administrative procedure which would be a burden for both operators and inspection departments without bringing any real practical benefits.
This is why, in the desire to maintain clarity and simplification, I cannot accept Amendments Nos 11 and 12 from Mr Graefe zu Baringdorf relating to the list of components and their proportions, since obligations are already defined in this area.
In conclusion, I support the new provisions put forward by the Commission which will provide consumers with an extra guarantee of the quality of products.
Madam President, I should like to thank the rapporteur, Mrs Poisson, for her very clear report on the proposal to amend the Council directive on feedstuffs intended for particular nutritional purposes.
Over the last two years we have all become very much more aware of the need to ensure that anything entering the human food chain via animal feed is carefully controlled and presents no dangers, either to human or animal health. I have more than once drawn the attention of this House to the dangers of indiscriminate additions of substances such as antibiotics or other medicaments to animal feed, not to deal with a particular, temporary health problem of an individual animal, but as general prophylactics.
I therefore welcome the precautionary note clearly set out in the Commission proposal to regulate the use of new products with high concentrations of vitamins, trace elements, fatty acids, etc. as food supplements to normal animal feed. Of course there are times in an animal's life cycle when such dietary additions can be very valuable, such as when a cow is in calf. The rapporteur's proposal that there should be very clear definitions as to when such products should be allowed for use, should be supported.
The Commission's proposal requires stock farmers to register if they use such products. This was regarded in the Committee on Agriculture and Rural Development as being excessively bureaucratic. But it is important to set clear guidelines to stock farmers to ensure that they understand the parameters within which such products should be used. Prime among them is the stipulation that they should only be used for a limited period and for a very specific purpose, to ensure that no possible residues from such products could remain within meat or other products which eventually are sold for human consumption.
Furthermore, the precise composition and quantities of such products should be clearly stated on the label. Never again should farmers be able to say with truth that they are unaware of exactly what they are feeding to their animals.
Madam President, animals, like humans, are entitled to good and healthy food. Our legislation should serve this aim. Furthering this aim, and certainly not standing in the way of it, is what we should focus on with this directive. The directive deals with nutritional supplements which serve a particular nutritional purpose; it concerns dietary feed which should not contain any medicinal substances.
The national legislation which will have to be based on this directive must be clear. It should be possible to hold the companies manufacturing and launching these products onto the market responsible for this part of the food chain.
In the meantime it appears that several directives, and consequently also national legislations in this area, are in force, and it is difficult to see any overall coherence among them. For example, a registration requirement exists for manufacturers of ordinary compound feedingstuffs, or for so-called premixes, but there is no system of approval for these firms. It therefore makes no sense and it is wrong to lay down an approval system for the manufacturers of nutritional supplements, which contain no pharmalogically active substances. This is unnecessarily bureaucratic, especially if these nutritional supplements are only used in-house at the stock farm.
The rapporteur's proposal to delete the suggested approval procedure for manufacturers of nutritional supplements has our support. Yet in the report by Mrs Poisson - whom I would like to congratulate on her clear presentation of this complex matter - there is one bit of unnecessary centralist meddling in the use of nutritional supplements. In Amendment 3 it is noted quite rightly that it is vital that the notion "temporary use of nutritional supplements' is not to be taken as a reference to a random limited period, but that the length of use should be determined case by case. A duration stipulation of this kind will have to be supported by a bibliographic case, underpinned by scientific facts which justify the nutritional objective and the period of administration. Using this as a starting point, the condition in Amendment 6, which covers the legal text, stating that nutritional supplements intended for pets should not be administered for more than eight days, is completely wrong and contrary to good animal husbandry practice at many stock farms within the European Union. It should be possible for this maximum period to differ according to the type of farm and type of animal. Thus, the eight day condition must be deleted.
I am convinced that the regulation of sensible animal feed in all its aspects should never be a subject of controversy between farmers, consumers and organizations promoting animal welfare.
I therefore think that the Commission might be able to embark on a codification of all legislation on the matter. Many would see the importance of this. It could come about in a codecision procedure with the European Parliament, as is the case with this directive.
Madam President, I have been able to note this week that not only does Mrs Poisson write a very good report, she can also write a good newsletter. I am familiar with both.
Firstly, my group is looking forward to the fact that the proposal will collapse over the co-decision procedure. We think it is extremely important that after the BSE crisis, this Parliament will have to deal in all kinds of areas with the food that people, consumers, consume daily within the European Union. Like the rapporteur, we believe that the use of drugs, nutritional supplements, and so on, should under no circumstances become a habit in animal feeding. Since the BSE crisis we have learnt how careful we should be with animal feed. That is why we support the proposals of the Commission in principle, as well as the rapporteur's amendments. Yet, like the Christian Democrat Group, we have the gravest objection to the eight day period. We find it difficult to insist for all eternity that a certain product can only be used for eight days. When used under expert supervision, it might benefit the health of the animal if it is given for nine or ten days. This should be possible, so in our opinion the eight day restriction should be removed.
I would like to make another remark on something quite different which does not relate to the proposal as such. In Europe we are improving our standards. We are making food healthier, we are making meat and animal products healthier. But what happens to imports? What is the use of introducing strict conditions in Europe, whilst we import, under WTO rules, increasing amounts of products over which we have no control. I would like to advise the Commission, when the occasion arises as part of WTO, or in any forum with America, to state that we as Europeans have every right to know what our food contains, and that we can demand this from the imports which end up on our table from other continents in the world. This is a view which cannot be found in the Commission proposal, and which is not discussed in the report, but which our group believes does require attention.
Mr President, this is a question of food additives which are not medicaments. These are not the main problem with regard to people's health in the European Union. The biggest problems are the use of hormones and antibiotics, the use of substances that are prohibited.
We cannot, however, fully rely on the chemical industry in this matter when, under the guise of added ingredients, they produce substances harmful to humans. Whenever there are regulations people always try to get round them. A good example of that is the use of asthma medicines at the Olympics: sportsmen and women appear to be severely asthmatic. In exactly the same way it may be that some animals need added ingredients in accordance with the regulations.
I think we must therefore monitor the use of additives; Mrs Poisson's recommendations are far too wishy-washy. The Commission is being more responsible in wishing to establish how these substances are being used.
Madam President, Mrs Poisson, we are agreed on the essential point. It is a good report and I don't want to go into detail but wish to concentrate on the disputed point to which my two amendments refer.
You know that the Commission told us in committee that we are concerned with a directive in which the open declaration is made. At the time I doubted this and withdrew my amendments. Now I have re-introduced them because I have meanwhile checked them and in so doing discovered that the Commission's statements are not correct. The corresponding directive has been sent to the committee; I hope that my colleagues have had the opportunity to study them. They in fact contain the following: there is an open declaration, but only in the sequence of the weight proportions, not in the percentages. When it is a matter of domestic animal feeds - for canaries, cats and dogs, - then - as it states in the directive - the percentages must be given, but not in the case of farm animals, to which our directive now refers. For that reason it is a matter of urgency, Mrs Poisson, that we accept these amendments, particularly since it is a question of a joint decision process. If we do not accept them now we cannot get them back in the second process. If what I say here does not correspond with the facts I am perfectly willing to take it back in the second reading. But I am fairly sure that what I am telling you is sound and that we would be making a mistake if in this case we did not implement a declaration with percentages.
Mr President, Mrs Poisson, I am finally beginning to feel reassured as regards the animal feed sector, since we are going to take into consideration that what we feed those animals destined for human consumption also ends up on the consumer's plate.
It is evident that the Committee of Inquiry into mad-cow disease is beginning to produce tangible results. This is none too soon and it proves that financial interests have always taken precedence over human health and the state of the economy. We must consider all the elements involved in the production of solid and liquid feedstuffs destined for animals for breeding and rearing, but we must also look at the administration of substances through injections, be they medicaments, mainly antibiotics, or hormones, even if they are for therapeutic relief. Nevertheless, we must take an overall view of livestock farming rather than looking at its separate compartments. In this field, there were a certain number of managers and senior players in industry, finance and politics who were guided only by the bait of financial gain. They preferred industrial breeding rather than harmonious breeding which allows the animal to stay in its natural surroundings and which, for example, allows ruminants to be bred using vegetables rather than meat meal made from recycling animal carcasses. Moreover, during this time, millions of hectares of good land were unused, jobs were being lost and the economy of the rural world was being destroyed. And what can we say about the practice of using low doses of preventive antibiotics in industrial units producing pork, poultry or eggs? We are still playing the sorcerer's apprentice. Already, some paediatricians who care for children from the poor areas in Europe are finding it increasingly difficult to treat simple cases of dysentery among infants. There are still lessons to be learnt from the epidemic of mad-cow disease.
Madam President, ladies and gentlemen, I am very pleased with the warm welcome which the Commission's proposals. Like any other product destined for animal consumption, nutritional supplements must be subject to strict regulation, with regard to the needs of the breeding sector.
Therefore, I would like to thank the Committee on Agriculture and Rural Development and in particular its rapporteur, Mrs Poisson, who has been rightly praised by various speakers for her constructive motion for a resolution as well as for the amendments she has proposed. For the most part, the Commission agrees with the amendments proposed concerning the draft amendment of Directive 93/74: Amendments Nos 2, 3, 4, 5 and 7, aimed at strengthening and clarifying the proposed measures can be included in their entirety; in the same way, Amendments Nos 1 and 6 can be approved, on the condition that a slight change is made to ensure that there is greater coherence between the provisions of the regulation concerned and some of the amendments which have been taken over.
In addition, the Commission can approve Amendments Nos 8, 9 and 10, aimed at simplifying the amendment of Directive 95/69 as regards the approval and registration of certain establishments and intermediaries operating in the animal feed sector. The Commission cannot include Amendments Nos 11 and 12 which require a qualitative and quantitative declaration of the ingredients used in both dietetic feedingstuffs and the nutritional supplements given to animals.
As regards Mr Graefe zu Baringdorf's speech, the Commission points out that it has already begun a study on the possibility of monitoring this declaration using analytic methods and, as promised, will inform Parliament of the results of this study as soon as they are available, as well as of its intentions in this area.
Finally, as regards Mr Mulder's reference to the World Trade Organization, the Commission is opposed to those who would like more flexible regulations, and support the adoption of strict rules. We feel that this criterion should remain in place.
Madam President, can you ask the Commissioner if my statements, made in reference to the Commission's statements, are correct? Then we need rather more clarification of the question. The matter of the study is a completely different one. This relates to the open declaration in the vase of feedingstuffs and we have agreed to wait for this study. I want to know whether my statements are correct: then these amendments must be accepted. This conclusion here is based on false statements by the Commission.
Madam President, I would like to point out that we believe the information presented by the Commission to be correct, but that we will complete our study in order to allow us to clarify any doubts that might exist. In any case, the Commission's position is clear, and Mr Graefe zu Baringdorf is now aware of it.
Mr Graefe zu Baringdorf, that obviously cannot be clarified in the way you mean.
The discussion is closed.
The vote takes place today at 12.00 noon.
Impact of biotechnology on agriculture
The next item is the Report (A4-0037\98) by Mrs Keppelhoff-Wiechert on behalf of the Committee on Agriculture and Rural Development on the impact of biotechnology on agriculture.
Madam President, ladies and gentlemen, I would like first of all, as the rapporteur in the Initiative Report on the impact of biotechnology on agriculture, to thank very sincerely all those who have helped me so magnificently in the work. Every new technology conceals risks within itself but also promises advantages. I am of the opinion that broad statements which only condemn or only glorify, are inappropriate. Modern biotechnology, as a key technology of the 21st century will make a central contribution to feeding the global population. Of great importance in this will be the need to treat the natural fundamentals of life in a manner which is caring and long lasting. The use of bioand genetic technology brings advantages for agriculture. A world population which is growing out of all proportion against a background of static-remaining areas for cultivation obliges us, across all party boundaries, not to shut ourselves off from the use of new technologies. In all the work of the Committee on Agriculture and Rural Development this was the prevalent opinion.
Scientists are of the opinion that the use of biotechnology can make a contribution of 20-30 % of the supply of food. Of course it always has to be borne in mind, that with any use of genetic-technologically modified organisms the principle must always apply that health and the environment must not be damaged in any way. It makes no sense and is irresponsible to use this topic simply to stir up the fears of consumers. Factually accurate information and enlightenment in the field of biotechnology and its applications should always be highly valued. In my view, economic considerations, however important they may be, must never take priority over people's health. But the scepticism which prevails in Europe will not change the fact that this innovative technology is being used throughout the world. To renounce biotechnology and gene technology would mean leaving this important sphere to our competitors on the world market.
European agriculture needs this technology as an essential means of improving its technical proficiency and the effects on the environment. We must catch up as quickly as possible on the lead gained by countries outside Europe from the introduction of biotechnology so that the agricultural commodities market is not lost to world wide competition. I therefore call in my report - and here I turn to the Commission - for the very rapid setting up of a legal framework, so that the consumer can decide what to buy on the basis of enlightenment and appropriate product labelling.
The comprehensive and risk-free realisation of the potential of bio-technology needs the best possible framework of control. This must take into account the fact that we in Europe are making possible the innovative development of bio-technology which is at the same time aware of its responsibilities. I also support an intensive, constructive and factual dialogue with the people about this new technology. Bio-technology and its application together will fundamentally determine the development of agriculture.
Finally I would like to point out that in many spheres, but particularly in our capacity as politicians, we are not only responsible for what we do but also for what we do not do. I would like once more to appeal to the Commissioner at the end of this discussion to tell us quite clearly how the Commission plans to proceed in this matter against the background of this Initiative Report.
Madam President, first of all I would like to congratulate Mrs Keppelhoff for her work which, while being brief, is very serious and balanced and does not omit any of the fundamental points of the impact of biotechnology on the agricultural sector. Her report is inspired by a positive view of the biotechnology and their potential for the agricultural sector. I take note of it and agree with what it has to say. A positive view is not an idyllic and illuminist view that ignores the problems. On the contrary, I believe the report we are preparing to approve illustrates all these problems extremely clearly, including those of an ethical and moral nature that need to be faced by trying to provide a way of offering the consumer every guarantee and, at the same time, a favourable framework for the development of this sector, which has great potential for agriculture.
There are three aspects of interest to agriculture. The first is environmental. Using genetic techniques, we can reduce the use of plant protection products and chemical synthesis products and obtain considerable advantages in respect of greater ecocompatibility of the crops from the point of view both of pollution of the strata and of product safety.
The second aspect of interest is that of development of food products worldwide to face the problems of food safety resulting from the population increase. As rightly observed by Mrs Keppelhoff, so far we have dealt with the increase in the arable and irrigated areas and the increase in production with the use of fertilizers and manure. Today, the responsible use of biotechnology can enable the use of these to be stopped.
The third aspect is the development of biomass, as sources of renewable energy. We know that the Commission is active in the sense, that work programmes and proposals exist that are aimed at this sector. However, all these opportunities are not being developed in a consistent and painless manner, it cannot be a question of working shut up in a laboratory and then leaving it convinced that a miraculous solution had been found for everything. Dialogue with the consumers is decisive and their attitude is of the utmost importance. However, I have to admit that there has often been a great deal of joking, with thoughtlessness or improvisation, or because, as Mr Happart has suggested, the interest in consumer health has been sacrificed to financial and economic interests, and sometimes those opposed to biotechnology have aroused consumer concern in bad faith.
Europe cannot withdraw into a useless dispute between those in favour of and those against biotechnology. The conditions are there for doing more than that!
Madam President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for her work on this report. I would also like to compliment her on the very clear way in which this complicated and very emotive subject was discussed, not only in general terms but specifically in relation to environmentally-friendly and sustainable production, world food supplies, economic aspects and the future prospects for genetic engineering.
During earlier debates in this House I said the purpose of modern plant breeding is to improve quality and increase the resistance to disease while also increasing the yields of cultivated plants. Genetic engineering makes it possible to achieve these aims more efficiently and in a much shorter time than by conventional propagation. I agree with the views set out in the EU White Paper on growth, competitiveness and employment that biotechnology is one of the technologies which will determine the future of European competitiveness.
Unfortunately, surveys show that at this stage more than half of European citizens are opposed to the release and marketing of genetically modified foods. I believe the vast majority holds this view because of the influence of scare stories and theories which are completely without scientific foundation. The full benefits of biotechnology will not be manifest unless public trust and approval are first secured. The only way this can be achieved is through continuous research to ensure absolute safety and maximum transparency in that research, including explanations to consumers of the technical details should they wish to avail themselves of them. The compositional quality and indeed the bacteriological quality of foods are more accurately measured today than ever before. Consumers can feel at ease that this technology, which is highly monitored and tightly regulated, will ensure that Europeans continue to be the best fed people in today's world.
Madam President, I would firstly like to thank our colleague for her excellent report which reasserts the fact that biotechnology should come under a specific and individual programme within the Commission's 5th Framework Programme.
It is important to point out that the European Union has already made significant efforts in research and the application of biotechnology in agriculture and the agro-food industry. These efforts must therefore be maintained.
This report also underlines the economic importance of the introduction of biotechnological products in the field of agriculture, while pointing out that it is necessary to inform and educate the public effectively. Modern agriculture will have to face up to the major challenge of providing for a world population which, according to forecasts, will double over the next 30 years, and this at a time when we are experiencing a global reduction in the amount of land available for cultivation.
Over the past 30 years, the productivity of agriculture has improved due, amongst other things, to a significant increase in the use of additional products such as protective agents and pesticides. In the years to come, modern agriculture will have an additional challenge to face: respect for man and for the environment.
In order to maintain the competitiveness not only of agriculture but also of its related industries, it is important to supply it with the means necessary to participate in the game of world competition, particularly within the controlled framework of reducing Community aid to agriculture, as laid out in Agenda 2000.
Biotechnology can provide solutions, but we obviously cannot accept them at any price. Consequently, we must adapt the regulation system, which will have to accept a double challenge: it will need to be flexible enough not to hold up any initiatives in this field, and it will need to be rigid enough to respect both the primary principle, that is, consumers' sanitary health and the principle of ethics.
In conclusion, if we allow this technological revolution to take place outside the boundaries of the Union, we will be left with many concerns for the future, not only for the economy, but also for European agriculture. Therefore, the major challenges now are to encourage the use of biotechnology in creating an agricultural industry which is productive and durable and which respects man and the environment, to help companies involved in this field to become established within the Community and to continue efforts made in the areas of research and innovation. In order to overcome these challenges, Europe must also ensure that its consumers are better informed and better educated and that they are reassured with accurate, scientificallyproven arguments.
Mr President, my congratulations to Mrs Keppelhoff-Wiechert for her splendidly balanced report, which describes how beneficial biotechnology has undoubtedly been for food production. The report also delves into the problems and doubts which consumers indisputably still have regarding genetic engineering. Genetic engineering has partly come about as a result of more focused aims in plant breeding. It has made it possible to breed hardier and more productive varieties, both of which attributes reduce the need for fertilizers and pesticides, making them very environment-friendly.
The report acknowledges that genetically altered food will have an effect on consumers' behavioural patterns. For that reason we require research, sufficiently broad in scope, on the safety of genetically manipulated products, because it is only with scientifically documented data, effectively disseminated, that we will dispel the fears of consumers. That is why we support the rapporteur's proposal to make biotechnology a special area of research for the Union. In this way the Union would recognize its importance and be prepared to fund it. I would therefore hope that the commissioner will make clear his own position as to whether the Commission would see this as a valid way to proceed.
The food trade is being given greater rein the whole time. But we cannot accept, even in the name of free trade, any method whatsoever to increase food productivity. We will never be able to compete with American industrial-style production, and so I think it is absolutely vital that the European Union does not flag in its efforts to achieve sustainable development and high quality in its agriculture, based, as it is, on family farming. Agenda 2000 must focus on these strengths of ours. We are qualitycompetitive, as Mr Fischler has said. Finally, it would be good if the Commission could shed some light on how it intends to proceed, as the rapporteur has asked.
Madam President, my group does not share the optimism with regard to the impact and benefits of gene technology. We have major concerns with regard to the health of consumers and we have major concerns about the impact on the environment. We hold the view that unlike the sphere of medicines, where possibly the side-effects of a product can be tolerated the sphere of food cannot tolerate any side effects. As long as this is not guaranteed we must treat this technology with very great caution.
We do not share, Mrs Keppelhoff-Wiechert, the hopes you expressed with regard to feeding the world. We must teach people how to run agriculture so that they have enough to eat. The satisfying of people's hunger will, in my view, not come from the key industries of gene technology.
In the matter of factually accurate information, this is exactly what we require and our amendments are aimed at obtaining this factual information from science, but also from the Commission. For example, science has always told us that genetechnologically modified organisms would not transmit further, not skip generations. However, we do have the case of the herbicide resistance of rape, where the generation skip to a weed took place, and I find that this contradicts the certainty which is being dangled in front of us. We therefore demand first and foremost that science must create certainty in this matter o that we can move into this risk technology.
There does remain a ray of hope: the Commission will accept Parliament's proposal and exclude the biosphere of gene technology. We shall have a statutory regulation whereby bioproducts may not come into contact with gene technology. That urgently requires precise labelling of the use of gene technological processes in food. I look forward to the conflict between these two areas and the competition in the positive sense. Then we shall see which foods will be accepted by the people and I think that in the long term the bioline will be the line which secures the feeding of the world.
Madam President, ladies and gentlemen, Mrs Keppelhoff-Wiechert's excellent report on the application of biotechnology to agriculture seems to me, nevertheless, somewhat moderate given that it is a topic which is often the subject of heated debates. However, we must recognize that it forms a good basis for discussion because Madame rapporteur has objectively presented us with the opportunities and challenges of biotechnology applied to agriculture.
Faced with expectations and with concern on the part of the public, we, the lawmakers, and the consumers outline what exactly is expected from these new technologies. There is no doubt that the enormous potential that exists for developing biotechnology could lead us towards a new green revolution. It is we who must decide what it will be like. The image of the world farm providing for an overpopulated planet is more like a nightmare than paradise. Although excessive concentration and specialization lead to an increase in productivity, which are important in the short-term, they also lead to more fragile surroundings and more vulnerable populations. Can we imagine the dramatic effects we would see if a single seed which had become the only standard in the world became diseased? These choices are at odds with our convictions and with our European way of conceiving durable development.
The green revolution must be mastered rather than endured. This means guiding agricultural policies so that they are based on the advantages their surroundings offer. It also means that at an international level we must establish a coherent, legislative framework in order to avoid concentrating cultures and technologies in the hands of a few privileged people. Rather than trying to provide for the world population from giant, highly specialized centres of production, we must ensure that these new technologies are made as widely available as possible. The rules to be established at an international level must be based the highest levels of safety for man and for the environment, and aim to avoid the setting up of any sort of free zone fearing neither God nor man and permitting everything, particularly in terms of genetics, to the benefit of certain sorcerer's apprentices greedy for profit. Money is money after all!
My own belief is that biotechnology must not take over from nature, but should allow us to profit from its diversity on a longterm basis. Ladies and gentlemen, we must take up a strong political stance and take action so that the WTO takes these demands into consideration. For the good of public health and consumers it is the duty of the European Union to acknowledge that European agriculture is an exception. If we fail to do this, we will eventually have to find the political courage to reject unjust compromises in the future.
Madam President, first of all I would like to congratulate the rapporteur on her excellent report in a very difficult field. Certainly developments in the field of biotechnology bring a tremendous challenge to the agricultural industry and beyond. The question is whether we move with the new developments and new technologies or stand aside and allow others to set the pace. I personally have to admit that I have terrible concerns about a lot of the new technologies and things that are happening now. I would also like to ensure that we in Europe do not lose out if we say no. That is the bottom line as far as we are concerned. We must proceed with extreme caution. There is a very clear concern in the mind of the consumer and, taking into consideration past events, I think one has to sympathize with that concern. Consumers are sceptical and will require convincing that the legal framework that is put in place to control and act as the safeguard will ensure the most stringent monitoring of the new arrangements. Whatever is put in place cannot be seen to be weak and lacking the ability to control the harmful aspects that might develop. To this end we must make doubly sure that all genetically engineered food should be clearly labelled, in a transparent way, so that consumers can see what they are purchasing. In this way there can be no ambiguity or reason for any concern in the mind of the consumer.
I have no problem in principle with the continued research and development in this field. But, as I have said, we must have maximum transparency, control and full knowledge of the ultimate objectives. As long as we are assisting society and the consumer, and not using and abusing technology to increase the profit margins of the major multinationals at the expense of consumer confidence, then I am prepared to give tentative support to current developments. We must give a clear warning that any abuse of these new developing technologies by those involved will be dealt with in the most severe manner. Although I have my reservations, I hope I am also realistic and it is that realism that forces me to give my qualified support at this time. I feel I speak for many when I say that it cannot be taken for granted.
Madam President, the proposals before the House reflect the lessons that have been learned across Europe from the BSE crisis. That crisis taught the value of caution where foodstuffs are concerned, especially as regards animals and meat eaten by human beings.
Everyone involved in this crisis has suffered: producers, consumers and the ancillary industries. The proposals that we are talking about now are a necessary step, but this step has to be taken - as my colleague from Northern Ireland has said - with great caution. There is a clear need to lay down a strict, enforceable framework of rules governing the nature of the products we are discussing.
Animal nutrition plays a crucial role in the human food chain, so this is a vital report. Confidence is of the essence. Without confidence in the standards of foodstuffs, the entire basis of our agricultural industry is put in jeopardy. I would underscore again that extreme caution is needed in biotechnology. It is high-risk and there are unknown risks which lie ahead. Great care is essential.
I might add, in concluding, that the recent outbreak of BSE in the United Kingdom affected Northern Ireland. Northern Ireland has been unfairly penalized by having all beef exports banned by this Union. This was despite the very low incidence of BSE in the province and our excellent traceability system, which is better than anywhere else in the whole European Union. The Commission has proposed a lifting of this ban in Northern Ireland. We welcome that, but the standing veterinary committee seems to be engaged in delaying tactics.
I call on those Member States which, for political reasons, are continuing to block the lifting of the ban, to start looking at the objective, scientific evidence. The beef ban for Northern Ireland is unjust and should be lifted immediately. Any further delay would rightly be regarded as political. As our beef industry is worth over £50 million per year, agriculture is our biggest industry. The Commission has decided that the time for action is now, and I endorse this view.
Madam President, for the balanced and, above all, convincing report I would like to thank the rapporteur Mrs Keppelhoff-Wiechert. I am sure that in future there will be much discussion of this subject. The discussion on biotechnology is indeed usually a very controversial one and like many other Members I, too, see advantages and positive effects in this field. Possibly the result will be an increase in jobs, but in spite of all this we should not be so blue-eyed as to see only the advantages. There are certain risks.
I can only support the rapporteur explicitly when under point No 2 she demands an optimal control framework which includes the impact on the environment, on every single animal, on the health and well-being of people and all the ethical aspects. Do we really know everything about the interaction of gene technologically modified organisms in the overall ecological system? How do we deal with waste and residual matter? Where does the residual risk end or where does the risk begin even? What is the long-term impact on the metabolic and other natural processes in the living organism?
Anyone who has read the article about the Monsanto report "Green Gene Technology' , Volume 39 of 9.2.98, No.6, learns there are only positive results and effects. There do not appear to be any risks, or at least they are not mentioned. There are obvious advantages, but precisely because of that the responsibility-awareness of all those involved must be alerted to the not least very profitable possibilities. Therefore it can only support explicitly the announcement by the Commission in its proposed Amendment to Directive 90\220\EEC that it will undertake a broad evaluation of the direct and indirect risks to human health and the environment.
Madam President, Commissioner, ladies and gentlemen, it is in the interests of the farmers and the consumers of the European Union to study critically the use of gene technology and to consider both the advantages and the risks. The use of gene technology cannot be excluded out of hand, but we need clear rules and a clear administration. It is a concern of all farmers that the confidence of the consumers is fostered and that can only be ensured, through the greatest possible transparency and unambiguous marking of food and animal feedstuffs which are produced by means of gene technological methods.
It would be wrong to negate these new developments, since in many parts of the world they are already being used professionally. In my view it is nevertheless necessary to orientate the statutory framework conditions to the greatest possible extent to the needs of the consumers and the farmers. An optimal framework of control must be created in order to make possible a biotechnological sphere which is aware of its responsibilities. In other words, we need a statutory framework which is efficient, quick and transparent and at the same time meets the requirements of the most comprehensive clarification possible of all safety questions. For me the essential element in this context is the situation and management of imports from third countries.
I therefore demand that this is dealt with immediately. A step by step procedure in the release of gene technology modified organisms is a necessary condition and we must not allow a general go-ahead to small and large-scale open experiments. Each case must be tested separately, in the same way that our decisions here must be made. At any rate there must be the greatest possible degree of safety and all questions about any procedural step must be clarified before a further stage in the development can take place. I am against the general shortening of the testing periods.
I would like once more to emphasise how extremely important it is to ensure that when gene technologically modified organisms are used, neither the health of the people nor the environment is impaired.
Madam President, I wish to thank Mrs Keppelhoff for her work in bringing forward a report which represents a reasonable balance between the importance and potential of biotechnology in the development of agriculture and food production, on the one hand, and on the other the understandable concern of citizens about possible ethical implications, which is shared by all who wish to see technology developed for the benefit of mankind.
For farmers, who are the custodians of our land resource and responsible to society for guaranteeing food security and quality, it is of the utmost importance that the benefits of science and research are available and applied to this sector. It is to the credit of those who manage our land resources that they have been at the forefront in the application of modern technology. Hence the remarkable progress in agricultural production, in food quality and safety.
I am a supporter of the concept of sustainability and the development of renewable resources but I also live in the real world. I am realistic enough to know that those who would keep agriculture in the dark ages have little to offer in the way of solutions to the threat of world hunger, a reality which future generations of farmers will be called on to address. It must be borne in mind that the world's productive land resource remains constant and much of it will not respond to established agricultural practices. It is only through ongoing research, the application of new science, including safe and tested biotechnology, that the full potential of land resources can be harnessed for society.
We need, however, as other speakers have said, a balanced and sensible approach. I fully share the view of those who have expressed concern with regard to the application of genetic engineering to humans which I strongly oppose. It must also be acknowledged that biotechnology has made a significant contribution to the development of modern medicine.
Biotechnology is not a recent discovery, it has been applied, as the rapporteur has said, in varying degrees since 1970. There is now a greater understanding of its potential and benefits for mankind. It is one of the key technologies of the twenty-first century and there is an obligation on us to use this in a careful and planned way. As should be the case with the application of all new research, transparency and consumer information are important. To this extent I fully support the case made by other speakers in this debate that labelling of all genetically modified food is important so that the consumer can make a choice.
Finally, I say to those who hold positions of influence in society and who, for their own good reasons, oppose the development of biotechnology, that they should be careful not to overstate or exaggerate their position. The future of world agriculture, the profession of farming, the health of our citizens and employment in the food sector are dependent on the development of a sustainable agriculture based on the benefits of ongoing research and the application of carefully tested new technology.
Madam President, some interesting things can be learned from the latest Eurobarometer on Biotechnology . It appears, for instance, that the European citizen feels less optimistic about biotechnology, whilst his knowledge of modern biotechnology has in fact increased.
The interviewees on the whole have little faith in their governments, as these restrict themselves to a risk analysis of new products for the safety of humans and animals. The general opinion is that governments should pay much more attention to the ethical aspects of biotechnology.
I do not wish to play down the positive aspects of gene technology, but I do wish to remind the national governments and the European Commission of their responsibility. Government must curb man's laxity. Legislators have the responsibility to indicate clearly which limits should be observed. An essential part of this is a thorough deliberation of the values and standards against which new techniques are tested.
The Bible teaches us that in nature we are dealing with God's creation. The Biblical concept of custodianship is therefore a central factor for me. It means we should build and maintain. Only if we use creation as God intended, is it able to serve man. Plants and animals must not be degraded to production factor, which can be manipulated to our heart's content. If no thorough deliberation of the limits of biotechnology is initiated, I fear we will be relinquishing control to research and our trade partners.
I therefore cannot support the plea in the Keppelhoff report for the harmonization of European testing legislation with those of Japan and the United States. It is to be expected, of course, that technological companies will locate in countries with the most flexible preconditions. The fact that 27 out of 43 registered products are in the name of the United States says something about the ease with which they handle such techniques. But that should be no reason for Europe to opt for a less careful testing procedure.
Madam President, gene technological manipulation has nothing whatsoever to do with conquering world hunger. We can only combat global hunger by offering those countries in which it prevails fair social development possibilities. Sociologically it has long since been proved that there is a close connection between the population explosion and social emergency. To use population growth as an argument in favour of the need for gene technologically manipulated foods is a pure and simple deception. The same applies to the assertion that gene technological manipulation enables us to reduce the use of fertilizers.
I regard as particularly questionable Point 16 of the report which declares cross-frontier open experiments to be appropriate. The promotion of communication for gene technological manipulation must also involve promoting the communication of information about the dangers of gene manipulation.
Madam President, I also wish to thank Mrs Keppelhoff-Wiechert for her own-initiative report on the impact of biotechnology on agriculture, which sets out in a very balanced way the opportunities and risks presented by the rapidly expanding development of biotechnological processes.
There are huge vested interests involved. A number of large multinational companies are investing heavily in biotechnology, developing products which could be of great value to the human race, particularly in helping raise agricultural output and thereby tackling food shortages in parts of the world where they exist. All too often, however, the aim is to establish a monopoly position over important market sectors to maximize profits, and the poorest farmers in the world are either further impoverished or put out of business completely.
Of course, companies need to make profits to survive, and many jobs are provided by the biotechnological industries. However, as previous speakers have pointed out, these profits should be made within a basic ethical and regulatory framework to ensure that new biotechnological products are beneficial, rather than harmful, to the health of human beings and other living creatures, and also to the wider environment.
Governments and the Commission of the European Union have a role to play in encouraging beneficial application of biotechnological products by supporting research, basic research, which is independent of commercial concerns and has at its prime purpose the discovery of biotechnological applications which really will benefit the world rather than company profits.
It worries me greatly that agricultural and horticultural research organizations and university departments which used to be publicly funded are now increasingly reliant on multinational companies for their finance and are thereby prevented from pursuing basic biotechnological research, independent of the need to make a rapid financial return. Commercial concerns should not be allowed to dominate this vital area totally.
Madam President, today, world food problems are more complex than they were twenty or thirty years ago, in terms of volume of production in some parts of the world, such as like Africa and Asia, or of quality, as in the case of the European Union.
Biotechnology has been able to offer solutions to these various situations, creating varieties with higher yields and others that are disease-resistant, and by reducing the use of chemical products which are usually harmful to the environment. As our rapporteur suggests, the time has come to end the demagogic vilification of biotechnology and genetic engineering, because these techniques can in fact provide consumers with supplies of adequate quantity and quality and protect environmental quality.
Moreover, if the European Union does not use these technical and scientific resources, it will find it quite impossible to respond to increasing world demand for food, for which it must contend with the major exporting powers. For European agriculture not to use these techniques which are employed by its main competitors would be like taking part in a bicycle race against competitors driving cars.
We cannot, therefore, be afraid of using biotechnology and genetic engineering, although we must be realistic, disciplined and cautious. Consequently, the European Union should draw up a clear and operational legal framework that covers such important issues as the environmental impact of these new products, their effects on human health and on the well-being of animals and, of course, the compliance with previously-defined ethical standards.
Finally, I would like to say how important it is that the next round of GATT should include clear rules in this regard, without which unacceptable distortions of trade could well be created. I would like to thank Mrs Keppelhoff-Wiechert for her excellent work. This is a very sensible and balanced report which will be extremely useful to the European Union.
Madam President, with the problem and the report by Mrs Keppelhoff-Wiechert, we are getting into the myths of Prometheus or Demeter, and it is true that biotechnologies will go through both good times and bad.
Mrs Keppelhoff-Wiechert rightly informs us that through this technology we can obtain a whole range of modified plants (potatoes, soya, rice, cotton, rice, tobacco, etc.), that 32 million hectares have already been cultivated, that 6, 000 experiments have already been conducted and that there have been positive results. We can fight against viral diseases in sugar beet, the European corn borer, fungus on potatoes which can lower harvests by 20 % and we are even building plant factories. So we have brought about the third industrial revolution whereby the mylolepine in potatoes has increased adhesive capacity, gene technology allows an increase in the content of oleic acid in oilseed rape, we can manufacture detergents, lacquers and cooling liquids and we even have larger fish and transgenic poplars which produce more wood. Finally, the dream of having heaven on earth is to become a reality.
However, there are still risks involved. Firstly, there is trickery involved in the terminology. The word "bio' is a favourable word and the word "techno' reminds us of a sort of natural music which would be modified. As soon as the words "techno' or "bio' are used, young people are likely to be supportive.
In addition, there is a contradiction: a contradiction between fallow land and the genetically modified organisms. We cannot use the fallow land because of world overproduction and then produce GMOs in order to fight hunger, since, if there is a hunger problem, we might as well recultivate the fallow land!
There is also a contradiction between the GMOs and the MGQs, because we cannot increase the yield of oilseed rape and then have maximum guaranteed quantities under the GATT for rape if we do not have enough. There is obviously a very real risk from the multinational monopolies seized by Novartis, Cargyll or Monsanto, since these multinationals in the Arizona desert have stockpiled more than six million plants for which they possess the patent.
Resistance to antibiotics has been discussed. My colleagues have not seen any mechanical factors, or dare I say quantum factors, which are much more dangerous and which involve the molecular composition of plants. All plants and all life are made up of four sugar sticks: ATCN. This is the elementary alphabet and this alphabet vibrates in quantum mechanics. Changing one of the elements of this molecular composition is the same as changing the atomic vibration of the plant, and we do not know what the consequences of this would be.
There is therefore a risk involved in the great universal harmony and the great universal division; there is the risk of a false, yet to be found, molecular note. In other words, the "mad-cow' lesson seems to have been forgotten.
I believe that Mrs Keppelhoff-Wiechert is right: we must not work against progress. However, time is not yet running out! There could be at least a moratorium before there is widespread dissemination! Labelling is still an illusion. Ladies and gentlemen, we must find a balance, an ancient balance which comes from Greek mythology, between the need for progress and the need to respect natural harmonies, because life is beautiful and we should not play with it!
Madam President, the principles of a computer are actually quite simple. Basically it is a question of adding zeros and ones. The mechanical adding machines of the 1800s were actually far more complicated, but because computers can add up so quickly, they can carry out infinitely more tasks that the adding machines of the 1800s could do. As we all know, computers have opened up entirely new areas for mankind and science.
Biotechnology is old in the sense that for many hundreds of years we have deliberately changed the genetic make up of animals and plants. However, this relates to the old methods in the same way that computers relate to the old adding machines. Biotechnology is opening up entirely new possibilities, partly through its speed in creating new species, and partly through making combinations possible which nature herself cannot create. At the university I come from, for example, people are working on using genes from fish which are implanted into trees to get the trees to grow faster.
With these words I would like, apart from thanking the rapporteur for an excellent piece of work, to underline the importance of always putting the principle of caution first. Modern biotechnology makes it possible to manipulate nature in ways people could not do in the past. In these new areas we must move with great caution. Nature can hit back!
Madam President, we have received reports about which we can be pleased and Mrs KeppelhoffWiechert has written a report which has a great future, which deals with a very responsible subject and is very ambitious. I believe that food technology and in particular biotechnology have enormous influence on the people who sell food, on innkeepers and consumers. Mrs Schierhuber has already referred to the fact that we need a good legal framework which makes it possible to produce these products without risk. Labelling is a very important topic and I believe there is also a consensus here that marking must take place.
In principle we must say that there is no such thing as gene-free food. In every food we consume there are genes and when today we eat various foods - vegetable, fruit, milk or meat - then these genes come together in our stomach and are digested there. We also know that from foods which are made on a purely biological basis many illnesses can occur. Dr Flande has shown in his latest book that food allergies can trigger off problems such as migraine, neuro-dermatitis, fungal infections, colds, asthma, chronic tiredness, obesity, itching, swelling, palpitation - all due to perfectly naturally produced foods. We must see to it that we find foods with which we have a chance of remaining healthy. That is an important task in which agriculture, the food distributors and ultimately the consumers must cooperate in order to be able to remain healthy in their old age.
Madam President, genetically modified food is on the agenda once again. This is about food which is processed not by old-fashioned methods but by changing the inherited basic characteristics of vegetables, for instance. The results can be apples which do not turn red and types of corn which do not need so many insecticides. Seen in environmental terms, it is essential that there should be research into biotechnology, because this may also allow us to reduce our use of insecticides. But there is also some reason to believe that this technology will not solve all our problems. There is also some reason to stop and think about whether this technology might at some point not go beyond the limits of what is ethical and correct. Are we fully in control of the consequences of what happens if we alter foods so drastically?
Labelling of foods containing genetically modified products is therefore essential. It is important that consumers themselves should be able to decide whether they want to eat these products. Consumers have the right to know what production methods are used, not just for square bananas and blue tomatoes, but also for natural products and the ingredients which go into them. I therefore welcome this initiative. The report recognizes that genetic engineering is a tool which can have both positive and negative effects, so we need proper legislation in this field to protect consumers against the adverse effects of this new technology.
Finally, I would like to emphasize once more that it is essential to mark these new products so that consumers themselves can decide what they want to eat. Here in the European Parliament, we have passed a proposal that ecological products must not contain any genetically modified organisms. This would guarantee consumers products which are produced in a healthy, environmentally friendly manner.
Madam President, ladies and gentlemen, the Commission welcomes the initiative taken by the Committee on Agriculture and Rural Development to present this excellent report on biotechnology to the European Parliament, and I would particularly like to thank Mrs Keppelhoff-Wiechert who has laid out so clearly the challenges that this new technology presents to the world of agriculture.
Despite everything said by its critics, biotechnology is now a reality which we cannot avoid. To surrender to it would mean that Europe would experience an accelerated loss of competitiveness, to the advantage of the great economic powers who have understood very well over the last decade the benefits they can obtain through exploiting the enormous possibilities offered by this new science.
As the report rightly points out, European agriculture must show itself to be less conservative and must take advantage of this new technology, since its many different applications would allow Europe to face up to the constant impoverishment of its natural resources and the continuous rise in its population's needs.
Since the beginning of this decade, the Commission has shown that it is clearly in favour of biotechnology through the creation of a regulation framework for genetic engineering. The adoption of Directives 90/219 and 90/220 on genetically modified organisms reflects our Institution's constant desire to welcome innovation, while at the same time endeavouring to control it in order to better protect the environment and the population.
I have noted with much interest that the Commission's attitude towards biotechnology is shared by those responsible for the report, who advocate a style of agricultural production which is open to this new technology, as long as it respects the environment. I also share the opinion that considerable efforts should be made to provide consumers with information about genetically modified foodstuffs. The reservations still currently felt by many consumers towards genetically modified foodstuffs and agricultural products will only change through objective dialogue and accurate information. In my view, the only way to change fixed, negative attitudes regarding genetic engineering is through total transparency on the labelling of transgenic products which then allows the consumer to choose freely.
In relation to the question raised by Mrs Keppelhoff-Wiechert, I would like to say that I have read very carefully the recommendations put to the Commission and I can already tell her that some of these are about to implemented. The Commission will soon submit new proposals for a more adequate regulation on genetic engineering and an improvement in the procedure set out in Directive 90/220 for the authorization of established genetic organisms.
In addition, with the aim of perfecting the existing regulation, the Commission, probably during this first semester, will submit a proposal concerning the raw materials destined for the animal feed sector that have been genetically modified. I can assure you that the Commission will study with extreme care all the recommendations set out in this report, as well as those presented orally here this morning, with specific questions, and it will endeavour to take them into account in its future proposals.
Madam President, I have no questions but I would like to sum up by saying thank you. Time has moved on. Most speakers have expressed themselves very positively indeed. I hope that this is reflected at 12.00 in the vote. I just wanted once more to reply to those who keep saying that it does not help the people in the developing countries. Only yesterday afternoon we had a broad discussion here in the chamber in which the scientist Dr Klaus Amann refuted that very argument. So, for example, in cooperation with research bodies in Europe and with organizations in the Philippines types of rice are being developed which promise the people there a better future. To that extent I must again, being logical, reject it. I must also say that for me ecological agriculture and gene technological do not represent a contradiction. Thank you very much for all your work!
Thank you, Madam Rapporteur.
The discussion is now closed.
The vote will take place today at 12.00 noon.
Confidence in electronic means of payment
The next item is the Report (A4-0028\98) by Mrs Thors on behalf of the Committee on Legal Affairs and Citizens' Rights on the communication from the Commission to the European Parliament, the Council, the European Monetary Institute and the Economic and Social Committee: "Boosting customers' confidence in electronic means of payment in the single market' (COM(97)0353-C4-0486\97).
Madam President, I am pleased to see that you, Madam President, are a true friend of Finnish jewellery.
This report is part of a long series of initiatives which the Commission has already taken and will continue to take in order that we shall eventually have a set of rules to apply to the numerous new means and methods of payment which are being rapidly introduced. During the suppliers' strike in Brussels we had practical experience of what living in a society free of notes and coins is really like. The euro is just around the corner and we have these new means of payment whose limitations not even we are aware of. Central banks will no longer regulate the money supply. I think it is time for us to prepare ourselves, because the new situation will be very different. We need to be prepared with a set of rules, but we should not legislate unnecessarily.
The communication which we are now discussing and the recommendation which it contains are not particularly dramatic. It is a minor modernization of a ten-year-old recommendation which actually has minimum requirements for terms of agreements and legislation in the Member States. It will be more exciting this spring, I expect, and we hope that we shall soon have a proposal from the Commission concerning when, where, how and whether we should supervise those who have the right to provide means of payment.
Although I am a very experienced user of the new means of payment, and although I often make my payments by Internet, it is still unclear to me whether this recommendation is about that. We have also noticed that the Economic and Social Committee was very critical of the definitions in the recommendations. If recommendations which are supposed to increase consumer confidence are unclear, that is worrying. We have no need for unintelligible language in this matter.
On the other hand, I would like to express my appreciation of the fact that in the recommendation the Commission says that the terms of agreements should be in a clearer language. Unfortunately, the recommendation has still not realized that several of the Member States are bilingual, because it refers to the official languages of the Member States.
Something which I also consider to be important, and which we stress in the report, is that all customers should have access to the terms applicable to the means of payment they are going to use. It is far too common to just have framework conditions; the small print is somewhere else, and the consumer is not really shown what the agreement will entail. I hope that the Commission will be strict and will monitor how the recommendation works.
In addition, we know that flaws in this area include the fact that sometimes there is a lack of effective procedures to compensate consumers, that there is a lack of clarity about liability for theft, that the rules on the burden of proof are unclear, i.e. who must prove what, and that the position of customers in bankruptcies can be vague.
We should also be aware that when new means of payment are introduced, a long time may elapse before consumers become aware of the new problems which can arise. Instead of somebody stealing your card, it could happen that someone breaks your code or spies on you when you use it. It takes longer before you discover this loss. I think this problem requires new consideration by all of us.
I must also say that a few weeks ago we had an unfortunate example of what happens when there is a lack of clarity about means of payment. Here I refer to the payment card VISA Electron. It appears that the issuers of this card did not follow the principles in the recommendation, and in particular Article 8.1 b.
And so to the future timetable. During 1998 the Commission shall monitor what happens. I hope that this will be done in a more active way than with the previous recommendation, when a very mechanical study was carried out. I hope the Commission will invite consumers and issuers of cards to a round table conference, so that people can go through problems and see how things work in reality, and that the Commission will also be prepared to always have a line always open for feedback from the consumers. In that way we shall get a speedier and proper understanding of how the recommendation is working.
Madam President, I would like to congratulate the rapporteur on her report which she has produced with her usual thoroughness and flair. It is anticipated, as the rapporteur has indicated, that by the end of this century a significant share of retail commerce will be on the Internet, a development that is expected to be boosted by the advent of the single currency. However, if electronic commerce is to develop, we require a sound user-friendly and secure payment system. Regulation in this area, therefore, must balance a number of concerns.
Firstly, it must ensure, above all, that the consumer is protected. If there are no safeguards against fraud, or if consumers do not believe that clear and fair provisions exist to protect them in the case of loss or theft, this will certainly prove an impediment to the development and use of electronic payment. If we undermine consumer confidence, the whole system will be threatened.
Secondly, we have to ensure fair competition in this area, particularly by guaranteeing interoperability and, where necessary, the vigorous use of Community competition rules.
Thirdly, any legislation must not disadvantage European industry or hinder developments in this area. Europe must remain competitive on a world-wide scale.
Balancing these three interests, which are not always compatible, will not be easy and that is why, like the rapporteur, I support at this stage a recommendation in this area rather than a directive. Having said that, I feel it should be noted that the recommendation in the related matter concerning the payments system, adopted in 1988, is being violated in virtually every Member State of the European Community, and this does not give us grounds for confidence.
If Recommendation 97/489/EEC, which we are discussing, meets the same fate, then the Socialist Group will have no hesitation in calling for a directive in this particular area. We will keep the Commission to its promise made on page 5 of its communication where it says 'if the new recommendation is not implemented satisfactorily at the end of 1998, the Commission will propose a directive in this domain.' We hope that through the recommendation, consumer interest and industry interest can be balanced. We think a light regulation is the way forward but, I repeat, if we do not get satisfactory progress through that means, we will demand a directive and request legal intervention in this area.
Madam President, I would like to add my voice to that of Mr Martin on behalf of the Socialist Group, in praising the rapporteur for a very thorough and, on the whole, uncontroversial job on a very important subject. As has already been pointed out both by the rapporteur herself and by Mr Martin, this is a consumer protection issue, an area in which we should all be concerned to protect the interests of our constituents and citizens.
There is only one amendment to Mrs Thors' report in the name of my group. It was an amendment which I put down in committee. Because Mrs Thors, as rapporteur, was unhappy with it - she considered that it did not have much relevance in that particular context - I withdrew it before it was put to the vote, largely because I sit at the front of the Committee on Legal Affairs and Citizens' Rights and I could not see what was going on behind me. I understand that my amendment would have been passed had I put it to the vote.
I would like to ask, in this instance, that all other groups in the House support that amendment, which is designed to ensure that where a partner to a financial transaction goes bankrupt, the consumer does not suffer any loss as a result. I understand, from the rapporteur, that she may well be prepared to leave the decision to the wisdom of the House. She is nodding, so I take that to be the case. I hope that all the other groups, today, will be able to support the PPE amendment.
That is all I need to say at this stage on behalf of the PPE. We shall support this proposal wholeheartedly. Once again, many congratulations to the rapporteur.
We shall now interrupt the discussion so that the vote can start punctually.
The discussion on this item of the Agenda will continue this evening at 6.00 p.m.
Welcome
Ladies and gentlemen, Commissioner, I am pleased to welcome a delegation of seven Members of the Swiss Parliament, headed by Mr Peter Biere, seated in the official gallery.
The delegation has come to Strasbourg to meet the members of the delegation from the European Parliament on the occasion of the 17th European Parliament-Swiss Parliament interparliamentary meeting. Several meetings have taken place, yesterday and today, and topics such as the enlargement of the European Union, the forecasts for European Monetary Union, the bilateral negotiations between the European Union and Switzerland, the prospects of a common foreign and security policy and future relations were discussed amongst others. I hope that the discussions have been productive for the delegation and that they have had a pleasant stay in Strasbourg.
Mr Kerr wishes to speak on a point of order.
Mr President, on a point of order. At the outset of the sitting this morning Mr Alex Smith raised the question of a letter which Mr Coates and I had sent out concerning the vote on the debate today. The letter was intended to draw attention to Amendment No 12 tabled by the Green Group, asking him to vote against the war. But Mr Smith was offended by the letter, so I withdraw the letter today and apologize to Mr Smith.
Votes
Mr President, according to the correspondence, implementation measures and rules we have received from the Bureau, could you please note my presence in the Chamber.
Mr President, I would ask for the following Members to be exempt from the need to be present for this vote as we have just attended a very important conciliation meeting on transferable securities: Cassidy, Wijsenbeek, Bourlanges, Corbett, Florio, Caudron, Oddy, De Giovanni, Gebhardt.
After the vote on Amendment No 33
Mr President, pursuant to the rules brought in by the Bureau, I wish to put on record that I am present but did not partake in the vote.
Mr Crowley, this was not a roll-call vote, it was a simple electronic verification. When there is a roll-call vote you can raise this point or make it directly to the Bureau.
After the roll-call vote on Amendment No 2
Mr President, could I again have my presence noted in the Chamber?
Very well, Mr Falconer.
(Through successive votes, Parliament adopted the two legislative resolutions)
Mr President, as regards Amendments Nos 11 and 12, the Commission would like to make the following statement: in terms of the composition of feedingstuffs, the Commission wants to point out that current legislation lays down that all ingredients used must be declared in order of importance, but without any indication of their respective quantities. In this respect, the Commission is carrying out a survey in order to see if it is technically possible to include not only the ingredients in their order of importance, but also an indication of their respective quantities.
Mr President, after this declaration by the Commission we must ask the rapporteur if she still has reservations about the matter. For now, both our amendments make sense because they demand that the percentage share must be indicated. Hitherto this was disputed by the Commission. After this statement it is clear that our amendments are appropriate.
Mrs Poisson, could you let us know if you accept the amendments?
Mr President, I wanted to reply to Mr Graefe zu Baringdorf. I am not sure that the amendments he is proposing in any way provide more clarification. Therefore, I am still sceptical about them.
Thank you very much, Mrs Poisson.
(Parliament adopted the legislative resolution)
Mr President, in Article 11 the following technical amendment is necessary: a new, correct figure was inserted, but the old figure of ECU 3.3 billion was left in by mistake. For the sake of correctness it must now be deleted, since it is the figure of 2.5 billion. I also request the insertion, after "by the year end 1996' of "in the context of the EFRD' , so that this sentence now reads "Criticizes emphatically the state of affairs whereby by the year end 1996 in the context of the EFRD, funds still need to be carried through from the period before 1994 amounting to ECU 2.5 billion' , etc. This is not a substantial alteration but a purely technical one.
(Parliament adopted the resolution)
Mr President, can my presence in the Chamber be noted.
I would simply like to point out that when a Member has shown that he does not want to take part in a vote, but has established that he is in the hemicycle, the Bureau will obviously take this into account for the following roll-call votes.
Mr President, that was a very important statement. According to the interpreter you said that my presence would be recorded at all future roll-call votes. That is not correct. I participated in the Iraq roll-call votes and in the human rights roll-call votes. Hopefully you will note my presence in the Chamber only when I indicate that I wish it to be noted. On occasion I may wish to exercise my right to record my vote.
Very well, Mr Falconer. Most of the Members prefer not to have to rise each time. It is logical that if they do this is taken into account during the rest of the voting. But if you would prefer to rise, then we will take note of this each time it happens and only then.
(Parliament adopted the resolution)
Those of us concerned with environmental matters know that landfills are an unacceptable method of eliminating waste, especially if we are looking for viable solutions. For this reason, this Parliament rejected the common position in 1996.
The new proposal sets out both clearer and stricter criteria which integrate some new elements into the process of eliminating waste: reduction, pre-treatment, control of methane gas emissions, recycling and recovery, etc.
This new regulation will provide for the closure of illegal landfills and the improvement of existing ones without necessarily having to resort to incineration. It will oblige the Member States to draw up a national strategy aimed at reducing biodegradable waste by 50 % by the year 2005 and to ensure that only pre-treated waste, with the exception of inert material, is deposited in landfills.
There is no doubt that costs will be incurred in fulfilling these requirements and that a tax will have to be imposed on waste destined for landfills. It would have been logical for the Commission, when presenting this Directive, to have included a financial estimate of the costs involved in implementing it. However, it is a step in the right direction and will receive my vote.
We must take note of the long delay before the Commission's re-introduction of its proposal to establish Community laws governing the hygienic burial of waste, granted the importance of the problem for the protection of the environment, the conservation of and respect for the ecosystem, and for the protection of our citizens' health and quality of life.
However, the Commission's new proposal, after the important changes it underwent thanks to the European Parliament's decisive intervention and to the addition of new elements, is clearly along more positive lines than the initial draft. For one thing, there is a smaller number of exceptions in its field of application, and less scope for the deviations that made it substantially ineffectual - if not burdensome - for exactly those regions which are supposedly facing particularly acute problems.
It is positive that the proposal finally includes the fact that along with the establishment of high standards for hygienic burial, there should clearly be an impetus towards preventing the production of waste, towards alternative waste management methods such as recycling and other ways of recovering materials, and against combustion and other ways of recovering energy which burden the environment. This a very important improvement because it establishes the clear priority of recycling and composting as opposed to combustion, pyrolysis or gasification.
We must, however, draw the Commission's attention to the need to adopt all the measures required to ensure that extensions of the transitional period will be granted for adaptation and modernization of existing landfills so that those extensions will have a constructive effect, and to ensure that there are no delays with adverse results for the environments' viability and people's health, so that all the prerequisites are secured for the best possible organization and support of the programme. To achieve such a target, as much account as possible must be taken of local environmental needs, geological and hydrological conditions, and the solutions adopted must be individualized and adapted as much as possible towards achieving the best overall results in each particular area.
The problem of waste is a result of the lifestyle and throw-away mentality which a majority of the inhabitants of the industrial world have today. That is why the issue of waste has become more and more alarming. I therefore have great sympathy for the proposals which the Committee on the Environment, Public Health and Consumer Protection has put forward, demanding tough measures, partly to reduce the waste mountain through more recycling, and partly to ensure that what is dumped has a minimal environmental impact.
However, I am not sure that the question should be decided at the EU level. Since the question does not concern environmentally dangerous waste, but just waste, it should still be a question for the national Member States to decide. At the same time I am aware, however, that the rules which already exist at EU level are not being complied with to the desired extent which is very regrettable. It would therefore be best to have minimum rules in the area of waste, so that individual countries can introduce tougher rules if they so wish.
I think, of course, that the EU should do all in its power to encourage the Member States to get to grips with this issue. The proposal from the Committee on the Environment should without doubt form the basis for implementation at Member State level. Through measures which encourage recycling and the minimum creation of waste, the waste mountain can be reduced, which is necessary. Naturally, I think the question of environmentally dangerous waste should remain subject to international rules in future.
We have decided to support the Jackson report, as we believe its basic views are well-considered and sensible. But we would like to point out that it contains a serious weakness: in its proposed amendments to the Council Directive (COM(97)105), it does make any provision for Member States to be able to put a brake on the transport of waste across national borders. It will still be lawful to treat waste as a commodity which enjoys free movement within the single European market. In effect, this prevents parliaments in Member States from passing stricter national rules for handling waste. Those who produce the waste will still be able to choose the 'cheapest' solution if their national parliament decides to go further than the EU's minimum rules and send their waste products to an EU Member State which only applies EU rules. So, although in formal terms it is a minimum directive, the Directive should in fact be regarded as a maximum directive.
This report offers constructive proposals for the regulation of the landfill of waste. Landfill can be a useful means for the disposal of waste but it must be properly regulated in order to avoid water, soil and air pollution.
In Northern Ireland we have had recent experience of the problem. It was planned to locate a landfill waste disposal sit next to a lough of scientific interest even though it was believed that substance listed under current EU legislation would be discharged into the lough. Fortunately the matter went to a public inquiry which ruled against the application. However, it did highlight the problem of unsatisfactory regulation. Part of the problem appeared to lie in poor implementation of legislation at national level. I trust that national governments will do more in future to implement EU legislation in this regard. Indeed, I would argue that national governments should be taking the initiative.
In regard to the disposal of tyres through landfill, there should be an exemption made for large tyres such as tractor tyres. These can actually be of some use in landfill and are difficult to dispose of by other environmentally friendly means.
I must congratulate Mrs Jackson on her report on the European Commission's proposal on the landfill of waste which has just been considered during first reading.
I would like to remind you that this current proposal for a Directive is actually the European Commission's second attempt. In fact, the common position adopted by the Council had been considered much too lax, particularly due to the numerous derogations it provided for, our Chamber rejected the proposal during the second reading, at the part-session in May 1996.
I am glad that this new proposal incorporates much more precise and rigorous criteria as regards the derogations to the Directive's field of application as well as some new elements, such as the pre-treatment of waste before sending it to landfills, a ban on the joint-disposal of dangerous and non-dangerous waste, etc... These new elements will undoubtably contribute to the application of higher standards in the elimination of waste throughout the European Union.
The work carried out by the rapporteur in the Committee on the Environment, Public Health and Consumer Protection is nevertheless important. Some of the amendments provide necessary clarification, particularly as regards responsibility during and after the exploitation of sites. I therefore support this report and sincerely hope that the European Commission will be able to respond favourably to the amendments that Parliament has just adopted.
Grosch report (A4-0018/98)
With the proposal for a directive we are considering, the Commission is trying to establish uniform specifications in respect of safety requirements and the professional competence of cabin crews in civil aviation.
That issue, however, is only one aspect of the more general problem of air safety. Others include the competence of the flight cabin crew, the technical specifications and maintenance requirements for aircraft, the safety policy and priorities of the air carrier, the rescue equipment available, the work rules and labour policy applied (which neither the proposal nor the report mentions at all), etcetera. From that standpoint the EU, with its policy of liberalization and the prevalence of full competition in air transport, combined with the world-wide opening of the markets after the GATT agreement, is in practice undermining the safety of flights, while the headlong race to maximize profits and cut operating expenses in every possible way has a high cost in human lives, as is proved by the worrying increase in the frequency of air accidents.
A basic prerequisite for safety is to employ permanent flight crews. The special nature of their duties must preclude the use of seasonal or part-time crews, which inevitably cannot offer the requisite guarantee of adequate training and experience. That, too, is something we are worried about, since we are witnessing procedures in which collective agreements are being broken and flexible labour relations are being imposed, as shown by the recent amendment passed by the Greek Government concerning Public Corporations and Organizations, and the plans to make Olympic Airways 'healthier' .
We agree with the establishment of a minimum training level, and consider it necessary that aircrews should undergo periodic training whenever they are to transfer to a different type of aircraft (this training being regarded as working time), to be concluded by appropriate testing for the renewal or award of a new certificate. However, the responsibility for the programme and the assessment and awarding of the training certificate must lie with the Civil Aviation Authority in each state. We oppose the concession of training in a field of particular public interest to private or other 'approved' bodies, which are difficult to monitor in practice and can easily be drawn into competition. Subject to that precondition, the principle of reciprocal 'attestation of professional training' recognition which would guarantee that appropriate training had been given and the necessary requirements had been satisfied, would be a positive factor.
Owing to the strict health requirements which cabin crews must satisfy, they must undergo special annual medical examinations explicitly defined at EU level, confirmed by the issuing of a medical certificate guaranteeing that they are capable of doing their work. In the event of a health problem (defined homogeneously throughout the EU) the crew member must be re-assigned as ground crew.
No provision has been made for monitoring the implementation of the directive. We consider that monitoring should be carried out by a single independent authority to check requirements related to the cabin crews of all air carriers operating in the EU, without exception. Infringements should result in sanctions amounting if necessary to the suspension or revocation of the operating licence. The same requirements should apply to air carriers of third countries to the extent that they operate flights within the EU.
Le Rachinel report (A4-0014/98)
Various recent events, to be deplored in all 15 countries of the European Union, increasingly prove that it is necessary to strengthen Directive 70/156 on the regulations concerning some 18 million motor vehicles and their trailers with regard to the transport of dangerous goods.
The current system of national approval of vehicles is undesirable. Now that harmonization is taking place across the spectrum, it is necessary to do the same in this sector connected as it is to the safety of those who transport dangerous goods and the unfortunately high number of victims of road accidents. The trial which has just begun in Andorra (outside the European Union) is a sad reminder of the fact that almost two million people are killed or injured in the European Union every year.
Significant progress has already been made, particularly in terms of having more standardized dimensions and maximum lighterage for vehicles and their trailers. The economic consequences have also been taken into consideration.
We can no longer be lax on issues such as braking systems, fire risk prevention and speed limitation, which is why we are interested in the harmonization proposed today. Therefore I support Mr Le Rachinel's report.
The harmonization of vehicles grouped into five classes is very logical. In order to ensure that there is satisfactory interconnection between existing road networks and to eventually allow for the improved use of major routes, we must improve the safety of all vehicles, starting with those which transport dangerous goods.
Le Rachinel report (A4-0024/98)
We have abstained from voting because we are opponents of centrally imposed EU labels and see this as a step in that direction. We think the explanatory statement, which refers to a 1998 European Parliament resolution which demanded that the European flag should be on vehicle number plates 'in order to increase the citizens' awareness of Europe' , partly confirms this, and is absurd.
I am glad that, for once, the European institutions are taking up an idea which comes from the smallest country in the European Community.
In fact, in 1985, Grand Duke Jean suggested to his Minister for Transport at the time that he design a European registration plate for cars registered in the Grand Duchy of Luxembourg. In response to this suggestion, two proposals were submitted to the government: one which corresponds to the Commission's proposal and the other which, in the interest of European unity, does not incorporate any distinctive national sign. The latter was approved by the Luxembourg government and, after a change in the highway code, introduced as the official plate for Luxembourg cars.
Since some European countries do not want to abandon a national sign on their registration plates, there should be no problem if the Grand Duchy of Luxembourg accepts the Commission's proposal or if Luxembourg cars also have a registration plate with an L in the middle of 12 stars on a blue background.
It will then be up to the Commission to find a way to ensure that this European initiative is recognized in the other countries, which still want to keep a distinctive, white, oval sign for the different countries.
I also believe that, now that European membership is clearly indicated externally, we should get rid of other registration plates such as the green or blue plates that we see from time to time, and why not have registration plates that show we are officials of the European institutions?
Poisson report (A4-0020/98)
On behalf of the Danish Social Democrats, I have tabled an amendment to the report on foods for special nutritional purposes. This amendment, which the committee has adopted, says that these kinds of foods which are given temporarily to meet specific animal requirements must not under any circumstances contain antibiotic growth agents. This amendment is an important step towards guaranteeing consumers healthier foods. In matters like this, the EU should be out in front in world terms, so that consumers can feel secure about the foods they eat.
The reports received on the possible implications for health are far too serious to ignore. There is a risk that people will become resistant to important drugs if they eat products treated with growth promoting agents. It is also a recognizedd fact that if farmers ensure good stall hygiene, using growth agents is totally unnecessary. This is an important step in the right direction towards imposing a ban on using antibiotic growth agents in connection with foods for special nutritional purposes. Producers should not be able to use such substances as part of temporary additives to animal feed.
The WTO recommends that all growth promotors should be banned. I therefore call on the Commission to support this amendment, and at the same time I demand that the Commission conduct a risk analysis into all antibiotic growth promotors. Saying no to the use of antibiotic growth promoters in this context will hopefully open the way for us to obtain a general ban in the EU on using these toxic substances in the long run.
Berend report (A4-0016/98)
Mr President, I have voted in favour of this report although the parts containing the evaluation of the grants appear to be too slight. Nevertheless I consider the report to be justified and voted positively.
The report emphasizes that under-implementation of the Structural Funds is mainly due to incomplete planning and the administrative fragmentation to which they are subject. We support the rapporteur in welcoming the concentration, simplification and reduction in the number of forms of intervention proposed by the Commission in Agenda 2000. However, this simplification should not lead to a reduction in regional aid to Sweden (also in view of the fact that Sweden is one of the largest net contributors to the EU's budget), particularly to the Objective 6 area. On the other hand, we cannot support the content of paragraphs 32 and 38, which involve trying to avoid any repayment to the Member States.
A reform of structural funds is currently under debate within the framework of a timetable which provides for a new plan from the year 2000.
It is natural and normal, given the experiences of the 89-94 and 94-99 plans, to reconsider the criteria and conditions of application of these structural funds and I agree with the demands for more transparency, coherence, decentralization and precision.
I am concerned about the risk of a reform which would in fact be designed to face up to the consequences of the Union's enlargement and the budgetary austerity of the Member States, in helping the new Member States from Eastern Europe, without sufficiently increasing the European budgets.
Since I represent a region which has benefited from having Objective 1 status since 1994 and Objective 2 status since 1989, I know the importance of such aid. There would be dramatic consequences if this aid were to brutally disappear. We certainly need new criteria but only on the condition that they are aimed at improving the new system and not turning it upside down.
In all cases, if there are modifications for certain areas, then provisional measures will be called for in order to avoid "cut-off' and threshold effects.
My final concern is to ensure that the construction of Europe continues to be based on solidarity and harmony. The dominant liberal ideology must not destroy our devices on behalf of principles and an ancient law which only represent "the law of the strongest' and its consequences.
I welcome the production of the report by Mr Berend. Obviously the teething problems that resulted in only 75 % of funds being spent in 1994 have been resolved to the extent that this figure has risen to 95 % in 1996. Part of the problem is due to the unnecessary red tape that exists and I welcome the fact that the reform of future structural fund regulations lays great emphasis on reducing this further.
I also support Mr Berend's view that devolution to the regions will provide further improvement.
From an Irish point of view, we have always been efficient in spending structural funds. The generosity of our EU partners in this regard has played a significant part in the performance of what is now termed the 'Celtic Tiger' economy. Although we cannot and should not expect the same level of structural fund aid in the future, it is nonetheless important that there is a reasonable transition period. A too abrupt turning off of the 'EU tap' could jeopardize the very successful performance of the Irish economy.
This report is important because we are on the eve of a new period of structural programming, the period 2000-2006. We must make use of it to learn lessons from mistakes made in the past.
I would like to thank Mr Berend for his meticulous work which provides us with a clear and precise analysis of the problems experienced during the period 1994-1999, as well as a description of the improvements noted. These problems are due to many, varied reasons according to the administrative organization of each Member State. As regards my country and my region, Nord-Pas-de-Calais, one of the main recipients of Community aid, it must be pointed out that the delays are for the most part caused by France and by the Commission: delays in the presentation of SPDs by the Member State, delays in the co-financing for which the Member State is responsible, delays in the forwarding of appropriations to final recipients, etc.
However, the Commission is no longer free from all reproach in this process! It is responsible for the numerous regulations and the lack of transparency in the funds as well as for the complexity of the procedures and the difficulty countries experience in responding to the criteria laid down.
We should learn from these errors and draw up a new regulation which gives priority to the partnership between the Commission and Member State as well as to decentralization, particularly within the Member State, with the participation of all the social, economic and environmental partners in order to make all the players aware of their responsibilities. We should take advantage of this occasion to draw up a new regulation with clearly defined rules on cofinancing for which the Member States will be responsible.
This is what the Berend report is inviting us to do. Let us hope that the Council and the Commission are listening!
We all appreciate that negotiations are under way at an advanced state with regard to the share-out of the next EU Structural Fund round 2000-2006. Some general yardsticks have been put in place by means of the 'Agenda 2000' document launched by the European Commission last year, but extensive fine-tuning remains to be carried out with regards to specific allocations of Structural Funds to each Member State.
I fully welcome the statement of Regional Affairs Commissioner Monika Wulf-Mathies when she stated that countries which presently are in receipt of EU Structural Funds will continue to be in receipt of such monies under the next EU Structural Fund round.
From an Irish perspective, the border county region and the province of Connaught merit to be designated Objective 1 status for the period 2000-2006. This will entitle these regions to the maximum amount of European Regional, Social, Agricultural and Fisheries funds. The province of Connaught and the border county region are not as wealthy as the east coast of Ireland and should not be put in the same bracket when it comes to the disbursing of EU Structural Funds monies.
I furthermore would like to welcome comments of Jacques Santer, when he stated that he supports the continuation of the Leader II Rural Development scheme and the INTERREG II cross-border scheme during the period 2000/2006.
The Leader II scheme is a highly successful programme, worth £100 million to Ireland, at this juncture, in terms of the jobs that it assists in creating in rural Ireland. The Interred II Cross-Border programme is similarly an important initiative in terms of the jobs that it creates in border regions.
The European Commission will shortly table its proposals for the future operation of the structural funds.
It seems likely that the Commission will propose a reduction of the amount of funding available to some parts of the Union because of the progress made in recent years in generating economic growth and development, notably in Ireland.
I believe that the Commission must ensure that its proposals for transitional arrangements for countries such as Ireland do not undermine the progress made over the last few years. The phasing-out of maximum grant aid should occur over the longest possible period of time with a view to minimising the impact of this reduction on the Irish economy.
Secondly, despite the fact that the Irish economy as a whole has exceeded the threshold level for Objective I status, many parts of the country are still well below the threshold level and should still qualify for maximum aid rates. The different situations which exist in the different parts of the country should be taken on board by the European Commission in formulating its proposals. Regions of the country which have still not reached the threshold level in terms of their economic growth should not be penalised because of the strong growth level recorded in other parts of the country.
The Commission must recognize the importance of appropriate transitional arrangements and the need to differentiate between regions with strong growth levels and those with weak growth levels within individual countries, prior to formulating their proposals.
Mr President, Commissioner, ladies and gentlemen, the Berend Report on the Structural Funds comes just at the right time. Particularly now when we are discussing the continuation and future form of the structural fund the report offers a good basis upon which we can build the future constructively.
European structural policy must support effectively and efficiently the efforts of the Member States, the Regions and others involved in order to contribute to the reduction of the backlog in the development of the economically weakest areas. It is, however, no more than a supplement to local initiatives in the process of necessary innovative structural change. This supplementary factor becomes clear in the relevant co-financing of the Member States. We know that it is precisely the raising of local resources which inhibits applications for EU resources. Nevertheless we must continue to adhere to this criterion in the future. For only someone who pays his share of something ascribes any value to the project, and things which we get for nothing are also known to be worth nothing.
When considering the table of applications for funds we find that in 1996 100 % of the funds for Objective 5b were applied for. Objective 5b is one of the objectives which concentrates in particular on rural areas. The rural area thus, as I see it, has its special place of value in the Member States, in the regions. Therefore we must draw up a specific and comprehensive initiative for the future of the rural areas, in order to promote their positive development. That means creating infrastructure and jobs.
I come from the rural area. We educate our children as best we can, send them to schools and universities. But we do not only educate them, but we send them away because, with their good education, they cannot find jobs in rural areas.
Let us leave more decision making authority in the use of funds in the regions and let us give the regional committees more say. The people on the spot know where the shoe pinches and how it can be made to fit.
The report gives a clear picture of how the Structural Funds have been managed. It also describes the initial difficulties the Member States had which resulted in an under-implementation of appropriations. The proposal to start the next programme planning period in a different way is therefore welcomed.
What I think is missing, apart from a quantitative analysis of the economic means, is a qualitative analysis of how the money has been used. Such an analysis should also investigate any dynamic effects and side-effects in various areas, both negative and positive.
I have voted in favour of the Berend report because it is a comprehensive analysis of the causes of under-implementation of resources. Structural fund actions are the key budgetary tool which Europe has to tackle unemployment, support job creation and underpin the Treaty objective of economic and social cohesion.
The Socialist Group amendment to paragraph 32 was tabled in order not to give carte blanche to the Commission to penalize or sanction Member States for the non-utilization of resources. Our prime objective must be to improve the flow of resources to the final beneficiaries and to support those regions in most need.
The arbitrary removal of resources without a defined set of criteria potentially undermines our actions in achieving economic and social cohesion and tackling unemployment. Reinforcing the Commission's power of sanctions to arbitrarily reallocate resources is not in the spirit of decentralization and subsidiarity.
Any financial penalties or sanctions with an impact on programmes in regions and local areas therefore needs careful consideration by all partners.
I am pleased that the rapporteur and the PPE Group chose finally to support the PSE Amendment No 8 in plenary vote.
This is a well-written report which addresses the urgent need for improvement in the implementation of Structural Fund appropriations. Those of us who represent regions where there is a strong Structural Fund dimension to economic and social development have been calling for improvements in the implementation of the entire programme for a long time. If funding is to bring real benefit then it must be implemented efficiently and transparently.
I support the case for decision-making being taken as far as possible in the regions. The closer decisions are taken to the people, the more efficient and transparent the programme will be. I make the same point in regard to structural funding as I do on most social issues which is that the expertise at national and local level should be used as much as possible.
My primary concern in regard to the funds is under-utilization. By failing to utilize all the available resources, we are failing our regions. However, we should note that the Commission has endeavoured to ameliorate this problem with some success.
The presentation of this report on the implementation of the Structural Funds presents our group with the opportunity to make a brief point on the very future of the Structural Funds.
In fact, within the framework of Agenda 2000, it is the European Union's duty to welcome in some of the CEECs and Cyprus, which, as I recall, will all be eligible for Objective 1 status, while respecting the inescapable financial framework of the 0.46 % of GDP laid down for Member States of the European Union.
The proposals drawn up by the Commission in its Agenda 2000 communication are deceptive since they underestimate the economic consequences of enlargement. The future of structural policy would therefore seem to be uncertain and will have to undergo significant reform.
In order to provide the Structural Funds with the efficiency they are lacking, it is essential to simplify the administrative procedures, to stop spreading funds too thinly and concentrate efforts on the only integrated, Community policies, that is, the CAP and the CFP. Moreover, there is a fear that the rural regions, although they are affected differently by the effects of the CAP and the CFP, will be the main victims of this bitter pill.
According to the Commission, the new Objective 2 should only benefit 18 % of the Community population. Nowadays, it is the rural regions in the European Union that benefit from having Objective 5a status. In future, the percentage of rural regions benefiting from aid will be minimal.
It is essential to remind ourselves that structural aid to help the rural world was developed in 1992/1993 in order to compensate for the reform of the CAP and to respond to the devastating effects of internationalization and the GATT. This is why we are once more calling for the creation of specific secondary objectives within the future Objective 2: one for rural areas and the other for maritime and shore areas.
The stakes are even higher than those concerningagriculture: we must maintain a model of European economic development which encourages the balanced development of our territory so as to preserve our natural and cultural heritage which is both rich and fragile.
In his report, Mr Berend presents a detailed analysis of the implementation of Structural Fund appropriations; however, many of his conclusions, as well as certain underlying postulates, cannot receive our support.
For example, the rapporteur tries to highlight the reasons why some appropriations are not always fully used. In reality, there are two obstacles to using all the Structural Fund appropriations. The first is due to the administrative constraints imposed by the Commission. In fact, the administrative process generally takes between one and two years to allocate the funds. Many of those responsible for projects are therefore discouraged by this procedure since it leads to both additional internal, administrative costs as well as financial costs in releasing appropriations.
The second obstacle, in his opinion, is much more political. In fact, to make better use of the funds, the European Commission demands that they be co-financed by Member States and/or local or regional authorities. In addition, these Member States are obliged, given the convergence criteria they must fulfill to be part of economic and monetary union (single currency), to bring their budgetary deficit under control. Consequently, they prefer not to commit to programmes so that they are not obliged to get involved in co-financing.
Finally, we must remember that the portion of the European budget which is not spent is returned to the Member States in accordance with their contribution to the budget, thereby leading to some "pocket receipts' which themselves allow the Member States to somewhat control their budgetary deficit.
In conclusion, if the Structural Funds are not being distributed to an acceptable level, we should maybe look further than the end of our noses and analyze the real consequences the single currency will have for the decisions made by the Ministers for Finance from the different Member States.
Joint motion for a resolution on the Kyoto Summit
Just a few months after the Kyoto Conference, the first signs of that agreement's inadequacy to deal with the serious environmental problems faced by our planet and mankind are beginning to emerge. The desperate cries about the rapidly approaching destructive consequences towards which the economic policies pursued today are leading us with mathematical certainty, echo in the ears of those who will not listen.
The multinational companies and, more generally, multinational capital do not permit any changes that could cut profits and control the markets. Thus, any half-measures decided upon are essentially based on the opportunities created for those enterprises to increase their profits and consolidate their dominance.
The same factors characterize the effort to commercialize pollution rights, which will further delay measures for the reduction of environmental pollution in the more developed industrial countries and will directly influence the development capabilities of the less developed countries.
As we approach the Fourth Conference of the Parties to the Framework Convention on Climatic Change, we must not forget that the European Union, with 6 % of the world's population, produces over 14 % of CO2 and other greenhouse gas emissions.
The reduction of those emissions by 15 % in the European Union should be regarded as a minimum contribution, which alongside the application of appropriate policies and technology, could result in lower costs. Support for programmes promoting the use of renewable energy sources must become a prime objective of the Union and its Member States, as well as appropriate planning of the reduction of emissions in each sector, for example transport, industry, energy, etc.
The European Union must not take advantage of the options provided by the Kyoto protocol to distance itself from the targets it set itself and must not have anything to do with agreements on the trading of pollution rights.
The need to reduce greenhouse gas emissions is now a matter of urgency. The more highly industrially developed countries, which are mainly responsible for the phenomenon, must assume the responsibilities that fall to them and not use it to perpetuate their dominant economic position. In the context of a different policy for the benefit of mankind, it is now necessary to assist the development of third countries and transfer resources and technology that will enable them to combine their development with their contribution towards reducing pollution. Such action must constitute an important factor in the orientation of preparations for the Fourth Conference in Buenos Aires.
The Danish Social Democrats have voted in favour of the resolution putting pressure on the EU Commission and Council to get them to go furthest and provide a good example at the climate negotiations. The EU's original proposals contained a 15 % reduction of greenhouse gases by the year 2010 for three selected greenhouse gases. At Kyoto, it was decided to reduce six different gases in our part of the world by 8 % between 2008 and 2012. The Danish Social Democrats think this is a good idea, but there are two things which should be emphasised.
First, it is essential that the EU put pressure on the USA, other OECD countries and Russia to avoid delays in ratifying the Kyoto protocol. Second, it is essential that the EU should go furthest: we have the resources to do so, and we have the opportunities. There are many areas the EU could get involved in - transport, energy supplies and the like in the EU, but also via the EU's programme of assistance to Eastern Europe, with a view to more energy efficiency and developing cleaner technology.
Joint motion for a resolution on Iraq
Mr President, at the end of the Olympic Games, and of the truce, Iraq is going to be bombed and nothing can be heard but the deafening silence from Tony Blair's Europe of Friends.
There is silence, firstly, from the Europe of Human Rights. Men are killed, one million children are starved, women are tortured, a nation is torn to pieces, and those great souls, the voices of the just, Mr Faure and others, remain silent.
The Europe of Lights has had a power cut.
There is silence also from the Europe of Law. The war is outside the reach of the law since the Briand-Kellog Pact. The Charter of the United Nations has forbidden us from resorting to force. So under what law is the United States intervening? Well, it is intervening under the Helms-Burton law, the law of the big stick, the law of Delano Roosevelt, the law of the strongest. And Europe remains silent.
There is silence, finally, from the Europe of Civilization. Mesopotamia, the land between the Euphrates and the Tigris, which invented Sumerian writing, agriculture, culture and civilization in Ninive and Babylon, is going to be bombed and we remain silent. Maybe the multinational oil companies could create some kind of Judas payment for human rights. Tony Blair could accept it.
Mr President, I cannot in all conscience vote for the resolution we supported here today, primarily because of paragraphs 4 and 5 which I find to be totally offensive and repugnant in the way in which they seek to disguise their intention. These weasel words are designed to cover up the legitimization of military force and only compound the shame of launching an attack which, far from achieving any military objective, will result in the death of other human beings already suffering under the yoke of Saddam Hussein and economic sanctions.
Of course I would insist that Iraq respects the UN resolutions but why are we so selective? What of other nations such as Israel and the United States of America which defy UN resolutions at will? Why do we feel entitled to adopt a moral tone? The possession and threatened use of nuclear weapons and weapons of mass destruction is morally indefensible no matter who is the possessor or who poses the threat.
After 2000 years of Christianity we still revert to bomb, to maim and to kill. Suffer the little children indeed!
We cannot support a military intervention against Iraq. However, the UN Charter does provide the possibility of using military means as a last resort when peace is threatened. However, such a decision must be taken by the UN Security Council. Therefore we have voted for Amendment No. 1.
Like my colleagues, I, too, sincerely hope that a diplomatic solution can be found to resolve the crisis in Iraq.
I fear, however, that Saddam Hussein's recent attitude has not been moving in this direction.
The UN experts must be able to carry out their work in accordance with Resolution 687 of the Security Council. As long as Saddam Hussein does not accept this, no compromise can be made. He must firstly abandon his projects to develop chemical and biological weapons.
This is a service which must be carried out for the Iraqi people who have been living under economic conditions which are worse than critical, since most of the country's budget is devoted to weapons. Only Saddam Hussein can be blamed for the deplorable living conditions they experience and we must not consider them to be a direct repercussion of the international embargo.
If Saddam Hussein continues with this attitude, there will only be disagreeable solutions involving constraints which will obviously not be totally satisfying.
I therefore embrace the total support given to the Secretary General of the United Nations for the mission he has undertaken in Iraq.
However, if military action was attempted, only Saddam Hussein would be morally responsible.
We are glad that the Secretary General of the United Nations is making a visit to Baghdad tomorrow, a visit which we sincerely hope will be a success for multilateral diplomacy.
However, irrespective of the outcome of these negotiations, we would not accept any actions against Iraq that are not authorized by the Security Council of the United Nations. Any other solution would be harmful both to the principle of international law and, more importantly, the credibility of the arguments that the Western powers employ against Iraq.
We are still very uncertain about the effectiveness of a military option which should not be envisaged unless all diplomatic instruments have failed. We are convinced that unilateral action, and potentially a military response, is neither effective nor justified.
Unfortunately, in this matter, we can only regret the fact that we lack a real common foreign and security policy. Europe is running the risk of continuing to be an economic giant who is only a political dwarf.
During the first Gulf Crisis, after the invasion of Kuwait, I supported military intervention against Iraq. We had a mandate from the UN and enormous international support, including Arab support. Europe was active and present.
We won "that war' , but we saw its consequences and limits. There were many victims in both camps and Saddam Hussein remained in power.
This is why, today, if we wish to ensure that the UN resolutions are respected, we need to do all in our power to avoid a military adventure which would set the region ablaze.
We therefore demand a clear mandate from the UN. It is still necessary to explore as well all the diplomatic routes and, above all, to avoid a confrontation between the West and the Arab world.
Until then, we must not follow Mr Clinton's strategy whose domestic origin is much too obvious. Europe must assert itself and Tony Blair must move away from his visceral Atlanticism and remember that he holds the Presidency of the Union. France must continue to play its own role, which it does very seriously.
If, in order to achieve peace, we need to know how to make war, then this must only ever come as an extreme and last resort.
This resolution on the situation in Iraq can only lead us to regret the fact that the European Union lacks a common security and defence policy. Every time there is a serious situation, Europe seems to be absent. We deplore this fact.
Thus, as a French socialist, I cannot favour the diplomatic route nor give my entire support to the mission undertaken by the UN's Secretary General. We are placing all our hopes in his trip.
For us, the military option can only come as a last resort, after the failure of all other diplomatic efforts. It must only be contemplated on the basis of a formal and written mandate from the United Nations. Besides, if military action were chosen, what good would it serve? I doubt that Saddam Hussein would be the victim.
Seven years ago, the Americans were responsible for a horrible massacre of the Iraqi people on behalf of their President, Mr Bush. It was a slaughter that was presented to public opinion by a unanimous media - and this is a prime example of Anglo-Saxon humour - as a clean, surgical war.
Today, American arrogance is intact and the Iraqi people, who have already lived through seven years of misery, deprived of medicine, electricity and food, watching their children die from hunger and disease, are about to experience this new tragedy.
There is absolutely no proof that Iraq represents a military threat, either to its neighbours or the world. However, it is essential for Mr William Clinton to make us forget his pitiful macho behaviour when playing the fascist and, a few months before the next presidential elections, to satisfy the demands of the Israeli extreme right and the aggressive Mr Netanyahu.
It is our duty as Europeans to stop Israel and the United States of America in their murdering madness. It is time to provide us with the means to do this.
The motion for a resolution on the situation in Iraq determines the framework for a positive compromise on the attitude which Europeans should defend within international bodies, in particular the idea that military intervention should not be used to ensure that international law is respected unless all diplomatic options have been explored and exploited. However, we should have highlighted better the essential requirement that the only body authorized to decide what action should be taken to settle this conflict is the Security Council of the UN.
This is why I would have like the amendment aimed at replacing the phrase "formal deliberation' by the Security Council with formal "decision' , since it is out of the question that the USA can intervene or decide to act while the Security Council is content to exchange views or to indicate its reservations. The European Union show that it is determined to ensure that the UN is recognized as the decision-making body, and refuse the de facto leadership of a single country, in this case the United States of America.
In this crisis, the European Union should have acted more coherently and we regret that certain heads of state rushed to the side of the American President to support his plan for military intervention. Unfortunately, we can clearly see here the terrible and harmful consequences of the lack of institutional progress as regards the CFSP: Europe is powerless on the international stage!
Apart from the disastrous human effects military intervention in Iraq would have, we have the right to question the effectiveness of such a decision if the desired aims are actually those stated: the respect of international rules and the refusal to allow Iraq to arm itself with chemical and nuclear weapons.
It is frightening to think that after such intervention, the Iraqi regime might still be anti-democratic, inspections more difficult and the country might continue to arm itself on its own territory or elsewhere. The only people to be punished will be those who had no choice: the country's inhabitants. The diplomatic options should therefore be explored with conviction until they are exhausted.
Finally, the policy of double standards should not be applied within the framework of international law and of the respect for agreements signed.
Our Parliament and Europe must endeavour to ensure that the peace process in the Middle East continues as expected and, along with the UN, take useful steps in respect of the commitments made.
We must not be taken in by the allegation that there is an urgent need for a massive counter-attack in Iraq. The USA suddenly became more alarmist only after the UN's decision to establish the "oil for food' process, which would have affected the price of petrol, and when considerations regarding internal policy seemed to push President Clinton towards a spectacular external initiative. Europe must, whatever the circumstances, maintain its autonomous assessments and its independence. Peace in Iraq, in the Middle East, is the result of sustained, balanced action based solely on the application of law.
The route chosen by the United States is not the right route. Military intervention is not acceptable.
On behalf of my colleague, Mrs Ewing, and myself, I wish to state that the Scottish National Party condemns the actions of Saddam Hussein in flouting the will of the international community and seeking continually to evade the completion of UN arms inspections. Iraq must abide by the terms set up by the UN, and the SNP accepts that the UN has the right to use force in order to secure acceptance as a last resort if all other means fail.
However, the SNP questions the clarity of the present war aims as enunciated by both the US and British Governments. The SNP fully supports UN Secretary-General Kofi Annan in his mission to Baghdad. In addition, the SNP commends proper consideration of the proposals to establish 'no drive' zones to augment the existing 'no fly' zones, and to set up in these areas a provisional administration as the first step to bringing about pluralist and democratic government for the whole of Iraq. These proposals would also alleviate the plight of the Kurds and the Marsh Arabs, who have been persecuted over decades by the Ba'athist regime.
The SNP believes that such proposals would weaken the dictatorship of Saddam Hussein, rather than run the risk of strengthening it, and would avoid the civilian casualties which could result, for example, from air strikes against military targets near civilian centres.
Joint motion for a resolution on the 54th United Nations Assembly
It is very disappointing that although the EU will be taking effective action on Nigeria, Burma and the rights of women and children, there will not be a similar initiative on human rights abuses in China. It is appalling that there is no consensus within the Council on this issue.
The obvious reason for this state of affairs is that too many Member States consider that commercial and trading interests should take precedence over human rights concerns. How can we speak with moral authority on the issue of human rights elsewhere in the world if we choose to ignore the situation in China? Those Member States which are prostituting themselves for thirty pieces of silver should be ashamed. Their lack of action on this issue makes a nonsense of the European Union's Common Foreign and Security Policy.
We have voted for the resolution in all its parts. However, we would like to make some comments.
Paragraph 1 names a whole list of countries in which breaches of human rights take place, and which the report particularly wants to point out. We agree completely that all of these countries should be criticized for these breaches, but at the same time we think that a number of other countries could have been included in this list. Cuba, for example, is mentioned in the statement. We agree that breaches of human rights happen in Cuba, but in Latin America there are also a number of other countries where these breaches are considerably worse than in Cuba. Mexico, Brazil and Peru are examples of states in which defenceless union and farming activists and other civilians have been murdered by various paramilitary groups. For this and other reasons, the choice of states on the list is somewhat misleading.
In paragraph 2 special priority is given to Algeria. We agree that this is necessary in view of the serious situation in the country, but some other states could also be mentioned here, such as Colombia, where the state-sponsored terrorism against large parts of the country's population is getting worse.
Finally, we agree with the statement's severe criticism of the situation in China. We think it would be correct to say that no progress has been made in China as far as human rights are concerned.
Seal report (A4-0015/98)
I wish to place on record my support for Amendment No 3 in the name of the GUE/NGL Group. This amendment expresses support for the right of Ryanair workers to join a trade union and have that trade union represent them in negotiations with their employers.
As a strong supporter of the Social Chapter I am disappointed that the body of EU legislation that emanates from it does not enshrine this right and this is something we should remedy as a matter of urgency.
The downward slope of unrestrained competition and deregulation seems to have no end. Even before completion of the third liberalization package, the Commission, within the scope of its 'justification' , is announcing a further hardening of its attitude, provocatively ignoring any social parameters and concepts of public interest and service, and emerging in essence as the official agent of the powerful multinational interests of the air.
Thousands of redundancies, the overturning of collective agreements in the name of competitiveness, the invocation of the Damoclean sword of company closures, the abolition of routes or concession of flights to private capital, accelerated privatizations, the appearance of companies with doubtful guarantees which call into question the quality of their services, flight safety and labour relations, all these are what makes up the landscape of a liberalized air transport market, even before the attempt concerned has been completed.
For the Commission, of course, all this does not represent an 'explosive' change. It is simply aware of the 'possible consequences' for employment and is 'preparing a study' . As for the celebrated argument that competition leads to price reductions, it acknowledges that this has not happened and denies that wherever the newly arrived competitors have led to a minimal proportional differentiation, this is because costs are being cut as never before, with adverse consequences for the safety of working people who are employed under third-world conditions, and for the quality of the services offered. In its statement it ignores the consequences, for airports and those working there, of the directive on the liberalization of handling and of the regulation on the liberalization of cabotage. It calls for more rapid privatization and for restructuring in the branch, it demands 'strict' application of the rules of competition, it announces the further restriction of state aid, it directly calls into question the principle of an overall service, speaking about 'excessive use of the obligations to provide a public service' and about the need to examine 'the extent to which those obligations are a hidden means to restrict access to the market' . Needless to say, it does not bother to explain how the demands of management based on the private investment principle are to be reconciled with the increased and specific obligations of national air carriers to provide means of communication, connection and development for remote areas. Nor is it worried by its finding that such lines are usually unprofitable and consequently of no interest to anyone acting on the basis of market forces alone.
The rapporteur fully accepts the EU's entire policy and rationale. Indeed, he urges the Commission and the Council to accelerate 'decisively' the furtherance of matters still outstanding, calls for stricter application of the guidelines on state aid and for the rejection of any 'special treatment' for national carriers, asks that the turnovers of 'strong' companies in Europe should be improved - obviously, to the cost of the weaker companies, which risk bankruptcy because of the public interest obligations they have -, and accepts the liberalization of cabotage while admitting that most internal routes are unprofitable operations.
We cannot accept the contradiction between the complete acceptance of unrestrained competition and simple 'concern' lest that might entail some risk to safety and employment, favouring social dumping.
We refuse to be content with 'noting' or 'expressing concern' about the retrograde steps which some wish to impose. We consider that the interests of the people, the workers, the users of air transport are more important than the interests that are trying to maximize the market share of the powerful groups of air transport companies. We will therefore vote against the report.
The liberalization of air transport has certainly had some good effects on the market. However, at the same time, in spite of the fact that it is 'controlled' , it has led to several negative effects, which I think are far too lightly dealt with in this report.
The rapporteur states clearly that liberalization has led to an increase in size of the whole air transport market and that the forecasts for the coming decade are an annual growth rate of 6-7 per cent (observations J and L respectively). Personally I see this as disturbing, partly because it means an additional burden on the environment because aircraft are not a particularly environmentally friendly means of transport, and partly because the airspace over Europe is already congested. This could lead to a decline in air safety if traffic increases.
Social issues are not often referred to here or in the Commission's document, which is regrettable. It is clear that in certain cases liberalization has led to reduced influence for union bodies and therefore for employees.
Keppelhoff-Wiechert report (A4-0037/98)
We are now aware of the consequences of using genetic engineering in agriculture. Using genetically modified plants in open natural systems can have damaging effects which we have no way of assessing today. In this report, the rapporteur demands that this practice be supported. We cannot support it.
It has been shown time and time again that using plants which have been made resistant to diseases or toxic to pests has had directly the opposite consequences. Using corn which was toxic to insect larvae, for instance, led in fact to those pests becoming resistant to the plants. In this case, the advantage of spraying that the pests are only affected for a short period and so cannot become resistant. Without wishing to defend this method of pest control in any way, we wish to point out that it has also emerged that using genetic weapons has made the problem of pests harder to deal with.
This report wishes to encourage research into genetic engineering in agriculture, and says this should be done to encourage people to use it. This is by no means unproblematic. Apart from the environmental implications and risks which genetic engineering involves, we cannot be sure that genetically modified organisms will not have an adverse effect on human health, even if no such health problems can be shown in connection with such organisms today. We know that using genetic engineering can threaten biodiversity and that using it will lead to a monopoly of the crop market. We cannot allow the profit motive in agriculture to take precedence over human health and the environment.
Instead of putting resources into researching methods as uncertain as genetic engineering, we should focus on an area which is largely unresearched: that is, we should put more resources into finding out how Nature's own mechanisms combat pests and plants.
Agriculture in the next millennium must face up to a two-fold challenge: feeding a world population which will double over the next 30 years while respecting man and the environment.
In order to maintain its competitiveness, European agriculture, as well as related industries, must be able to benefit from technologies adapted to global competition.
In the Commission's proposals in Agenda 2000, we clearly see a desire to advance the globalization of European agriculture by lowering administered prices and decreasing the level of aid. We need to have a coherent position. It is, in fact, the same people who want both to decrease aid to agriculture and delay the development of technological agriculture.
Personally, I do not believe that the globalization of European agriculture is the right solution. However, in this context, where the Commission, along with a certain number of Members of this Parliament, hopes for further advances, I do not see how we could miss out on the development of biotechnology.
To allow this revolution to pass us by outside European frontiers, while at the same time abolishing Community preferences, would lead to the total destruction of our agriculture.
As regards legislation, the European Union and the Member States must guarantee both a certain flexibility to allow the development of private and public initiatives and health safety for consumers. The principle of precaution must be the main element behind legislation and evaluations must be carried out on a strict, scientific basis.
I voted against the Keppelhoff-Wiechert report. I fear that it is too sanguine about the possibility of controlling biotechnology and about the part biotechnology could play in feeding the world. Biotechnology is being promoted by huge, inadequately controlled economic interests. The likelihood, at present, is that an expansion of biotechnology will serve those interests, not the environment and not humanity.
Mr President, we see in the Chamber today that at one point it was a very important matter for the individual concerned to explain to the rest of the House why he was voting in a particular way. That right has been removed. If you look round you will see that there are only two or three Members present, four including yourself. Is it not a disgrace that the right of Members has been taken away in this manner? The only people who are suffering are the interpreters who stay here loyally to hear one explanation of vote. It is a disgrace how the President and the Bureau are handling these matters. It is time that you, who was elected to look after Members' rights, start to exercise your authority in the Bureau and give the Members back their rights. Otherwise this Chamber will fall into further discredit.
Very well, Mr Falconer, I will pass on your opinion to the Bureau. In addition, they will be noted in the verbatim report of proceedings.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolution:
B4-0189/98 by Mr Dell'Alba and others, on behalf of the ARE Group, on the situation in Afghanistan; -B4-0191/98 by Mrs Roth and others, on behalf of the V Group, on Afghanistan; -B4-0211/98 by Mrs Lulling and Mrs Oomen-Ruitjen, on behalf of the PPE Group, on Afghanistan; -B4-0220/98 by Mrs André-Léonard and others, on Afghanistan; -B4-0228/98 by Mr Pasty and others, on behalf of the UPE Group, on Afghanistan; - B4-0233/98 by Mr Sornosa Martínez and others, on behalf of the GUE/NGL Group, on the situation in Afghanistan; -B4-0253/98 by Mrs Hoff, on behalf of the PSE Group, on the situation in Afghanistan.
Madam President, Mr Vice President of the Commission, I am very pleased that, every so often, our group is the first to be able to talk about the situation in Afghanistan.
We have before us the rare tragic pictures of the earthquake that has affected thousands of people and the difficulties encountered by the humanitarian organizations, such as ECHO which is currently in the region to provide aid for the population; we also have before us the dramatic and rare pictures of events under the medieval Taliban regime, equally illustrating the situation of women in particular.
This debate is also a tribute paid by Parliament to the cause of Afghan women, a cause which the Commission has so admirably sought to resume by launching the campaign, "a flower for the women of Kabul' . This campaign is probably the most significant gesture that could be made to show that we are not ignoring or accepting as inevitable as inevitable the many evils afflicting this society: racial segregation and, according to some, a sexual apartheid that offend the conscience of both the western and the Islamic world.
The best way forward is a vote for a resolution that not only firmly condemns the Taliban regime and all its supporters, including trustworthy western powers, but also asks forcefully for support for the Commission and that all possible measures to be taken to overthrow the Taliban regime, contrary to what some organizations are doing, such as the UNDCP, which is trying to reach an agreement with the regime.
Madam President, the Taliban regime in Afghanistan is using religious arguments to suppress the rights of women; worse still, they try to make it impossible for women to take part in public society. Education and health care have become taboo for women, and they are not allowed to show themselves in the street unless they are accompanied by their brother, their husband or their father, let alone voice an opinion in public. This is a flagrant violation of human rights, and therefore also of the rights of women, which has become a daily occurrence in the region of Afghanistan where the Taliban rule. There is no other country in the world where this type of human rights violation is as acute as in Afghanistan. But the Taliban are in fact a bunch of common scoundrels, power-mad men who want complete control of the entire society, and they keep their regime going through international trade in heroin. This has nothing, absolutely nothing, to do with religion.
We should realize that women in Afghanistan enjoyed much more freedom in the recent past, and that women from all strata of society are affected. How would the international community react if somewhere in this world women were muzzling men the way the Taliban muzzle women in Afghanistan? It is unthinkable that this would meet simply with mild toleration
Mr President, I would like to draw your attention once more to Article 11, because the Taliban regime is partly kept in the saddle by a number of nations which recognize the country. With these countries we, the European Union, maintain political and economic relations without too much difficulty. A stop should be put to this. Humanitarian aid should continue, in particular now that the effects of the earthquake have become so obvious, but the regime must be isolated.
Madam President, women - as I am sure you will agree - have been used to all types of discrimination for centuries.
The imagination that certain men, certain ideologies and certain regimes have developed over thousands of years in order to bully women, individually or collectively, deserves a place in the Book of Records. But the way in which they are treated by the odious Taliban regime in Afghanistan, a country which has been ravaged for many years since it was occupied by the Soviet Union, far surpasses the limits of our imagination now at the end of the 20th century.
Unfortunately, we have few illusions as to the direct consequences of the initiative we launched as the Committee on Women's Rights, in conjunction with the Commission, under the auspices of International Women's Day. We want to make use of this day, 8 March, to make public opinion aware of the distress of Afghan women, who are deprived of the most fundamental human rights by the Taliban regime. In depriving the Afghan women of their freedom of movement, freedom of expression, access to education and basic health care, the Talibans are turning them into the most deprived, pitiful and unfortunate human beings on the face of the earth. God knows, in this world there are already thousands of other women suffering discrimination, but none to this extent.
We cannot remain silent in the face of such misery. We must denounce this hateful regime and try to find a way of getting humanitarian aid to them, particularly to the Afghan women, without it being regarded as a recognition of the Taliban regime
We want them to know that they are not alone in their exceedingly difficult and dangerous opposition. Having lived through the monstrosities of the Nazi occupation during the Second World War, I know how much value those who are resisting such a regime place on moral support. Let the Afghan women know that we are suffering, that we are struggling with them and that together we will manage to free them from a regime whose leaders are not worthy of being called human beings.
Madam President, can you imagine a woman not being able to work because it is against the law to earn a living? Imagine you had to tell your daughter that she could no longer go to school. Imagine you had to live in a house where the curtains and windows had to remain closed. Imagine you had no longer any right to health care. Imagine the only use women had was to bear children.
I would like to address the Afghan women, who are the target of an apartheid regime which is without precedent, and who are today deprived of fundamental human rights.
While the international community prepares to celebrate the 50th anniversary of the Universal Declaration of Human Rights, when discussing these women we need to take another look at ourselves and all around us. If we want more than just the usual cooperation, then we must manage to highlight the inescapable problem of these women. The questions this discrimination raises are at the heart of the debate on the vision of law and the rule of law.
I would like to express my solidarity with the Afghan women who, despite the oppression they suffer and the unspeakable threats of the Talibans, continually demonstrate against the violation of their fundamental rights and for their right simply to exist.
Mr President, we have already heard a great deal. We know about the situation of women unfortunate enough to have been born in Afghanistan and now living there.
This debate is taking place a short time before the festival for women. In the Committee on Womens' Rights we had decided to adopt an initiative on behalf of the women of Afghanistan. I also think, however, that this movement taking place here is very appropriate. Womens' day is approaching; we all know that each year we celebrate women with various events, some meaningful and others not and we say various things which are very often never followed up. Of course, anything that awakens public opinion is important and anything that can make us aware of the huge problems that exist is important. In that corner of the world, appalling things are going on right now, which we talk about when the occasion arises and then forget until the next time they reappear, while the fate of women in Afghanistan is perhaps the worst fate of oppressed women anywhere in the world.
The Commission's initiative is very praiseworthy, and the slogan a flower for the women of Kabul is also a very kind and somewhat romantic one. Let us ask, however, what our own responsibilities are - I mean in the broadest sense - in the matter. Because we often speak about illiberal regimes, we often speak about the fate of people living under such regimes, but seldom do we think that many of those regimes would never have seen the light of day, that much of the misery of people living in those countries would not exist, if the countries of the so-called free and civilized world did not have a share of responsibility for those misfortunes.
It is an open secret, it has appeared throughout the press, and no theory has been put forward to question the hypothesis that the United States played a very 'good' and specific part in putting the Talibans into power. Feminists in the United States have recently tried to block investments in Afghanistan. Perhaps the feminists will find a solution, because although we often speak about human rights, we frequently do all we can in the free world to prevent human rights from flourishing.
Madam President, Afghanistan has become a strategic challenge on the international stage, thanks in particular to its proximity to oil resources in Central Asia. This is what explains the tolerance, not to say the complicity, of the United States which, with the support of Pakistan, has allowed the Talibans to take power there.
In the name of a totally mistaken, obscurantist interpretation of Islam, the Talibans inflict every kind of discrimination on the Afghan women and deny them the right to live normally. They do not have the right to participate in civil life, they have no access to education, or to medical care. They have no freedom of movement or expression. To go out, they are obliged to wear a veil which is like prison bars; their clothes are only shackles. It demonstrates an unprecedented hatred.
This situation is intolerable. We must increase our efforts in order to lift the veil of silence. I am therefore glad that the International Women's Day on 8 March is being devoted to Afghan women, as a symbol of our solidarity and to raise the awareness of international opinion. This Day should not be a last-ditch struggle but the starting point for a campaign to express our support for the Afghan women who struggle for their freedom and their dignity, by applying in their own way the belief of the Algerian poet Jean Senac, that a hunted life invents another life.
Ladies and gentlemen, please imagine for a brief moment - above all the gentlemen - that you may no longer show your face in public, that boys may no longer take part in lessons at school, that public buses may no longer be used, that you may walk down the street only with your nearest female relatives and that you no longer have any claim on the medical services. That is exactly what is happening to Afghanistani women - a horror scenario forced on them by the Taliban Militia ruling in Kabul. With fanaticism veiled in religion the women are deprived of their most elementary human rights and the Taliban are not the slightest bit timid in sweeping away all international conventions and humanitarian agreements with unimaginable brutality, financed and supported by the international heroin trade. The women of Afghanistan have been robbed of their voice. They need our solidarity. If they attempt to denounce abroad the violation of their most elementary rights they do so - on pain of death. The courageous Roses of Afghanistan, as I would like to call these women, need our solidarity, and the European Parliament, above all the women, supports all organizations, all projects which might improve the situation of women in Afghanistan.
The European Parliament, the Council and the Commission must combine their forces and use the humanitarian aid just agreed on worth 34 million German marks in particular for the women, who are especially burdened and needy. The Taliban have denied foreign aid for women. We should not allow that!
One emphasis of this year's International Women's Day on 8 March will be to draw attention to the glaring violation of women's rights in Afghanistan and exert international pressure on the government in Kabul. The Mullah dictatorship must be ended. The sexual apartheid must disappear from the world stage like a passing nightmare!
Madam President, "life under rubble' was the name of a television documentary after the earthquake in Afghanistan. Life under the veil - as we have already heard - is the fate of Afghanistan's women. Not only is this veil extremely unusual even for Islams, but it is a walking prison; those who wear it can see the outside world only through a double grill. They may not go out alone, they may not go to school, they have practically no access to health care. This is all because - and I do not like to say this - fanatical men have enslaved their own people, the mothers of their own children, a people who knew about education, whose women practised academic professions. They are destroying their own dignity along with the well-being and the education of their own children as free people. What on earth is going to become of these children?
If on 8 March the International Women's Day really has any meaning, then it is for these women who cannot fight against their repression. Flowers for Kabul must mean many voices for the women of Afghanistan. We can of course argue about the differences in cultures, but not about a culture which for reasons of gender puts half a nation in prison, simply because the fanatics - the men - see themselves as bearers of their culture, but at the same time earn their money through drugs and weapons. What kind of concept of honour is that? Not only all the women of this world but also all the men should rise up against it in the name of the dignity of every human being. We appeal to the Commission to see to it that the humanitarian aid for Afghanistan goes directly to the women. For human rights, which are also women's rights, as we know, will remain hollow and meaningless if this does not happen and will lose their impact. And, ladies and gentlemen, this is all taking place in the year of the 50th anniversary of the Universal Declaration of Human Rights.
Madam President, the case of Afghanistan leads us to further reflections than those already made. Often, when we are dealing with the problems of the developing countries, we unintentionally mistake the perspective. We have passed from a critical over-assessment of the western civilizations and their values to just as critical an acceptance of everything that takes place outside Europe, owing to a misunderstood sense of respect for other cultures. The west has values that really belong to the whole of humanity: the rule of law, democracy, respect for human rights and, in this case, in particular, women's rights.
We therefore cannot accept the lack of respect for these principles by the current Kabul regime, particularly with regard to respect for women's rights. We should not forget that the tolerance and recognition of other people are a common wealth of the three large monotheistic religions and therefore that of Islam too, whose distorted interpretation cannot be adopted to justify any political or other measure contrary to those principles.
Madam President, ladies and gentlemen, as you know, the European Union, concerned about the prolonged civil war in Afghanistan, has recently delivered a common position on the ongoing struggle, the continuing instability in the region, the human rights situation in the country as well as the drugs and terrorism which come from Afghanistan.
As can be seen in the common position, the European Union wants to ensure that there is no sexual discrimination and that the donating of aid takes place in accordance with the needs of the most vulnerable sections of the population. Faced with possible discrimination in new or ongoing projects, the Commission will put a hold on these projects.
As regards the situation of women, the Commission is very much in favour of a coordinated approach with the other donors in order to create sufficient incentive. In this respect, the European Commission's position is the following: recently, Angela King, Assistant Secretary General of the United Nations and special adviser on women's issues, visited Afghanistan and her report has just been published. The Commission proposes that all positions on this sensitive matter conform to the guidelines set out in this report. This does not mean that the Commission is abandoning having its own view on the Afghan problem and, in particular, the problem of the situation of women. However, we believe that, taking into account the situation in the country, and the war, it is much better to concentrate all efforts by using the guidelines that have just been set out by the United Nations as a basis.
The European Commission warmly welcomes the solidarity maintained by Parliament with respect to the situation of women in Afghanistan, as well as its support for the campaign on the 8 March, "A flower for the women of Kabul' , which it is organizing to mark International Women's Day.
As regards the drugs situation, which is a very sensitive topic, heroin and opium are at the moment a major concern for the whole society, since we are certain that in Afghanistan the cultivation of opium is becoming more and more popular, precisely in order to manufacture heroin. Nevertheless, we ourselves, along with Parliament, share the doubts concerning the viability of the programme aimed at substituting large-scale cultivations proposed by the UNIDCP (United Nations International Drug Control Programme). This does not mean that the European Commission is against alternative development - we practise it in other parts of the world, such as in the Mediterranean with Morocco, Latin America, Bolivia, Colombia and Peru. We agree with alternative developments but we do not believe that, at the moment, the situation in Afghanistan, currently at war, is capable of implementing a programme of alternative development to fight against the cultivation of opium, at least until things change radically in the country.
As regards the earthquake in Tajar, we are working via ECHO and through emergency operations with the Red Cross and Médecins sans frontières (Belgium), and when there is a bit more breathing space, the Commission will have no problem in moving on to rehabilitation efforts.
In terms of some of the questions just raised by Members here, the global plan for humanitarian aid to Afghanistan for 1998 comes to ECU 17 million. This will be the course of action the Commission will follow and naturally, to answer some of the questions raised, we are aware that the situation in Afghanistan is very difficult. Finally, we should not deceive ourselves: what is happening in Afghanistan, as in other conflicts, comes in response to a new form of geopolitics, a series of interests linked to drugs, terrorism and discrimination, which are converging. But they are also linked to Afghanistan's geopolitical position, basically due to future gas and oil projects. You know exactly what I am saying: the Cold War in that part of the world has been replaced by a war of interests.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0184/98 by Mr Bertinotti and others, on behalf of the GUE/NGL Group, on the Cermis tragedy; -B4-0187/98 by Mr Dell'Alba, on behalf of the ARE Group, on the Cermis tragedy; -B4-0209/98 by Mr Bianco and others, on behalf of the PPE Group, on the Cermis accident; -B4-0210/98 by Mr Azzolini and Mr Santini, on behalf of the UPE Group, on the accident in Italy caused by an American military plane; -B4-0221/98 by Mr Bertens, on behalf of the ELDR Group, on the Cavalese catastrophe; -B4-0243/98 by Mrs Aglietta and others, on behalf of the V Group, on the Cermis tragedy; -B4-0250/98 by Mr Colajanni and others, on behalf of the PSE Group, on the death of 20 people caused by an American plane in Cavalese (Italy).
Madam President, Commissioner, what happened on Mount Cermis was a tragedy that has been widely reported. It has been reported by the repeated accusations made by the local authorities which, on several occasions, had presented the danger of the aviation games that started from the Aviano base and, through the Trentino valleys, tested the bravery of the pilots from the US base who tried to fly under bridges, under electricity cables and under cableway cables. A tragedy had to happen sooner or later, and now it has done.
We are faced with a basic problem, which is that of the meaning of the bases of a foreign power in the territory of an EU Member State. In my opinion, this needs to be discussed. There is, however, an immediate problem: we need to prevent, immediately, a repetition of low-altitude military flights and revise the regulations governing military flights, which I believe should be carried out in specific and fairly restricted areas, and at least in uninhabited regions.
There is one further point I would like to bring to the Commissioner's attention, a point on which the Commission ought to have an opinion, if not an initiative. I believe it is necessary to ensure that the United States waive jurisdiction on the proceedings over the tragedy and allow the proceedings to be heard in Italy as soon as possible.
I would like to remind you that the victims of this tragedy belong to six European countries, five of which are part of the European Community. I think it would be too much if, after such a tragedy, responsibilities were not even identified, not for revenge or punishment, but to ensure that such tragedies do not recur in the future.
Madam President, I would like to tell Mr Pettinari that, just a few minutes ago, I heard from a news agency that this morning the Italian judiciary formally asked for the file, in a certain sense asking the Americans for release from the London Convention. If that were the case, it would be my intention, at 17: 30, on agreement with the other authors of the resolution, to submit an oral amendment to note this important fact.
On the same lines as the previous speaker, I would like to say, and I don't know how much the Commission can help us in this, that provisions which in 1951, in the midst of a cold war, could be justified (with a kind of extraterritoriality, a bit like that enjoyed by the Church in the Middle Ages and in other times) now seem obsolete and constitute an offence to the victims and to the judiciary who have every possibility of investigating and doing justice where it is very often a case of acrobatics in the air rather than real military requirements.
Madam President, it has already been said but I wish to confirm that, on 3 February, twenty innocent citizens of German, Belgian, Italian, Polish, Austrian and Dutch nationality in an Italian tourist spot, Cavalese, enjoying a few days' rest and leisure, lost their lives owing to an accident caused during a military exercise from a US air base in Aviano, which cut the cables of the Mount Cermis cableway and caused the tragedy.
The draft resolution presented seeks not only to express due sympathy to the relatives of the victims, but also to bring to the attention of the European Parliament questions ranging from the establishment of the causes, the truth, to respect for the international regulations governing training for civilian and military flights. In confirming what has been stressed several times by the local Trentino-Alto Adige authorities on the dangers of military flights in low-altitude exercises over territory in the Trentino and Alto Adige valleys, and therefore on the need to suspend them, the draft resolution asks the US civilian and military authorities to cooperate fully in the investigation aimed at establishing causes and responsibilities, with the transparent use of all sources of information and evidence.
A further agreement on safety procedure is requested between the US and Member States of the EU involved in the NATO, with a total prohibition of low-altitude military flights in regions at great risk of safety to the civilian populations.
Madam President, when a tragedy happens in which many individuals lose their lives, the International Community is dumbfounded, upset and often takes measures to provide aid. When the tragedy is absurd, like the Cermis tragedy, the first reaction is one of anger and disbelief. There is no reason justifying what happened on 3 February in Cavalese, in Trentino-Alto Adige, where, unfortunately, there was a further demonstration of the terrible consequences of men's stupidity when it is applied to powerful means, built for our defence, but capable of being transformed into means of destruction, if used incorrectly.
In Cavalese, a US military aircraft, probably involved in a crazy game played by its occupants, flew at a foolish speed several metres from the ground, in a region used for sports tourism, and, in so doing, cut the cables of a cableway, causing the cabin and its unfortunate occupants to crash to the ground. I do not wish to accuse the Atlantic Alliance forces, whose historic merit should be recognized for defending the free world when the planet was divided into blocks and for continuing to defend it today. However, we cannot tolerate absurd and tragic accidents, such as that on Cermis, caused in the best of cases by atrocious thoughtlessness, and in the worst by malicious stupidity.
For this reason, the Union for Europe group supports the compromise resolution brought to the attention of Parliament today and hopes that, if it is approved, it will be followed by specific measures resulting in its implementation.
Madam President, an incident like the tragedy on Mount Cermis should be firmly condemned. No political consideration can be higher than the protection of human life which any political action and therefore any armed forces have the specific task of serving. That is why the US authorities should cooperate with every means and as far as possible with the Italian authorities for clarity to be established. I have to point out that this requirement is reinforced even further by the status of a great power enjoyed by the USA; real power is not, in fact, measured in military but above in all in moral terms; the US first have to prove this morality, of which they have so often been the champions!
Madam President, I think that, as pointed out by previous speakers, everyone is aware that non-observance of the rules laid down and agreed for military aviation exercises has led to a serious tragedy. This tragedy also highlights other aspects, such as the fact that, although the South Tyrol and Trentino authorities have often reported aircraft flying over inhabited regions at very low altitude, at the limits of suicide and homicide, as we have finally unfortunately witnessed, these flights have continued unperturbed for a very long time. What is puzzling is that, despite the fact that exercises of this type have been reported as dangerous for a long time, no solution has been found. The solutions are for training to be provided in areas suitably chosen for that purpose, areas in which there is no danger to people or property, that are defined as safe aerodromes. But nothing of the kind has been done.
It is therefore obvious that, to safeguard the physical safety of people and property, strict regulations need to be established at European level, or the States need to be asked to do so, with regard to the use of aircraft in exercises. This accident also shows another aspect, which is the problem of the limited sovereignty of the European countries with NATO or American bases. In fact, not only do these bases not fall under the jurisdiction of the host countries, but any offences committed by the American personnel at these bases lie outside the jurisdictional scope of the country in which they have been committed and fall into the sphere of competence of the American judges. We therefore urge a revision of Article 7 of the London Convention governing jurisdictional competence.
Madam President, the tragedy of the Cermis cableway has firstly affected the families of the victims and their grief will certainly not find solace in our words. We obviously hope that we can at least give them a message of respect for their grief.
The tragedy has affected Trentino and Alto Adige, provinces in which military exercises had given rise to protests that had unfortunately remained unheeded for some time. Citizens, mayors, advisers and even MPs had unfortunately pointed out the risks in vain. We certainly all know that the bulk of these exercises were connected with the peace mission in Bosnia, in which in recent years our involvement also extended to the pilots and soldiers ensuring the success of the mission. The protests were rightly made, however, in view of the excessive risks taken; new regulations on exercises were therefore necessary and urgent. Those who turned a deaf ear at first are guilty of pride and vanity at least, attitudes that do not go with respect for the life of the citizens, of all the inhabitants of Bosnia, the aircraft pilots, the inhabitants and tourists in the valleys of Trentino and Alto Adige.
Madam President, the tragedy has affected the population of my province, Bologna, in particular, because, seven years ago, a damaged military aircraft, abandoned by the pilot, fell on a school, causing the death of 12 children and a further 60 wounded. It was on 6 December 1990, Mrs Fontaine. You will not remember, but they were in Israel together. We had just been visiting the Yad Vashem Museum, when the ambassador for my country 'phoned me with the news. Just a few days before the tragedy on Cermis, the three people accused of the disaster in Bologna were finally acquitted, the judges believing that the event did not constitute a crime. Ladies and gentlemen, it is embarrassing to have to meet the parents who lost their children only guilty of being at school, and tell them that justice has been done.
The proposals contained in the resolution we are going to approve, as a group, have this object: to avoid a repetition of the proceedings that ended with the words: no-one is guilty!
Madam President, Commissioner, ladies and gentlemen, it is a good thing that the European Parliament is taking a position in response to the accident in Cavalese, because not only should there be stricter rules, but it appears from an investigation which has progressed a little further today that the existing rules have not been complied with. The crew may say it feels sympathy for the relatives of the victims, and it may declare, I quote, that they would never do anything to endanger the lives of others, but it has been proven beyond the shadow of a doubt that the aeroplane did not respect the primary rules. It was flying at barely 150 meters where the permitted minimum flying height is 300 meters, or according to Italian standards, as much as 600 meters.
Moreover, witnesses have stated that they saw the aeroplane involved in a kind of joy riding , and for years the local population has been complaining bitterly about the genuine nuisance of these flights. It also turned out the pilot was flying with American ordnance survey maps which do not even show the ski lift, instead of using Italian ordnance survey maps which do show it. Talk of arrogance.
From all of this, ladies and gentlemen, we can only draw the following conclusions. From now on the American authorities must cooperate with the Italian judiciary, in an atmosphere of great openness, otherwise the investigation cannot move forward. Low level military exercise flights must be forbidden where there is a danger to civilians. Stricter rules coupled with enforcement must be introduced, and stricter rules for all air force units, anywhere in Europe.
To conclude, the local Italian judiciary should be authorized in this case to set up complete investigations, and moreover to administer the necessary justice. It would be even more dramatic if we were not to draw the necessary conclusions from what happened.
Madam President, I wish to express profound grief on the part of the Alleanza Nazionale for the victims of the Cermis tragedy and accuse the sharks and the intellectuals of making an outward show of antimilitarism, jumping at every opportunity to flaunt their sentiments and their sermons against the armed forces which, if they are not reformed and if they do not continue to operate as they are doing in Italy, we too are convinced will be useless and out of time.
We wonder, however, how the Trentino and Alto Adige valleys can have become a exhibition theatre for the supersonic military aircraft flying at very low altitude, without our authorities intervening, with the authorization of the Ministry of Defence, despite the protests of the populations and the local authorities.
We are certainly asking the American authorities to cooperate with the Italian judiciary to establish responsibility and penalize non-observance of the safety regulations that would otherwise have averted the tragedy. We believe it is necessary for the work of Council to give greater authority to the governments of the member countries, to ensure observance of the rules laid down by the regulations in force so that military exercises do not jeopardize the daily lives of the citizens.
Madam President, ladies and gentlemen, I find myself in a very difficult position because, naturally, the European Commission shares the sorrow felt by the Members for the victims and understands the irrationality of the accident, which should never be repeated. However, as you know, the Commission has no authority in this matter to implement many of the measures you ask for in your resolution. Nevertheless, to the best of our ability, we will forward them to the two parties concerned - the American government and the Italian government - with the aim of ensuring that, at the very least, they pay fair compensation to the victims. In addition, of course, as regards the use of the Aviano base, which is a NATO base and thus outside the Community's authority, we will try to ensure that they review all plans for flights at low altitude.
Having said this, we believe that the best solution is for the Italian courts to establish the facts, to decide who is responsible for the events and to determine what type of action will need to be taken in the future.
The next item is the joint debate on the following motions for resolutions:
Iran -B4-0196/98 by Mrs Roth and Mr Gahrton, on behalf of the V Group, on Iran; -B4-0213/98 by Mr Friedrich and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the quashing of the death sentence in Iran of Mr Helmut Hofer, a German national; -B4-0222/98 by Mr Bertens, on behalf of the ELDR Group, on the human rights situation in Iran; -B4-0229/98 by Mr Pasty and Mr van Bladel, on behalf of the UPE Group, to save the life of the German businessman, Mr Helmut Hofer; -B4-0234/98 by Mr Pettinari and others, on behalf of the GUE/NGL Group, on human rights in Iran; -B4-0242/98 by Mr Hory, on behalf of the ARE Group, on the violation of human rights in Iran; -B4-0244/98 by Mr García Arias, on behalf of the PSE Group, on the human rights situation in Iran; Mauritania-B4-0188/98 by Mr Pradier and others, on behalf of the ARE Group, on the sentencing of human rights militants in Mauritania; -B4-0193/98 by Mrs Aelvoet and Mr Telkämper, on behalf of the V Group, on Mauritania; -B4-0212/98 by Mr Stasi and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the arrest of human rights militants in Mauritania; -B4-0224/98 by Mr Fassa and others, on the arrest of human rights militants in Mauritania; -B4-0232/98 by Mr Pasty and others, on behalf of the UPE Group, on the arrest of human rights militants in Mauritania; -B4-0236/98 by Mr Pettinari and Mr Carnero González, on behalf of the GUE/NGL Group, on the respect for human rights in Mauritania; -B4-0255/98 by Mr Vecchi, on behalf of the PSE Group, on the arrest of human rights militants in Mauritania; Chile-B4-0194/98 by Mr Kreissl-Dörfler and others, on behalf of the V Group, on the situation in Chile on the eve of the appointment of the former dictator Augusto Pinochet as a senator for life; -B4-0214/98 by Mr De Esteban Martin and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the appointment of General Pinochet to the office of senator for life in Chile; -B4-0235/98 by Mr Puerta and others, on behalf of the GUE/NGL Group, on human rights in Chile; -B4-0246/98 by Mr Pons Grau and Mr Howitt, on behalf of the PSE Group, on the imminent appointment of the former dictator Pinochet as a senator for life; Belarus-B4-0239/98 by Mrs Schroedter and Mr Gahrton, on behalf of the V Group, on the arbitrary arrests in Belarus; -B4-0256/98 by Mr Dupuis and Mr Dell'Alba, on behalf of the ARE Group, on the arrest of a schoolboy, students and other supporters of human rights in Belarus; Congo-B4-0231/98 by Mr Pasty and others, on behalf of the UPE Group, on the arrest of Étienne Tshisekedi in the Democratic Republic of Congo.
Iran
Madam President, I support the statement of the British Council Presidency that the fatwa against Salman Rushdie is null and void because it is a violation of the Universal Declaration of Human Rights and it is illegal because it is an attempy to interfere in national sovereignty. I would add on behalf of my group I request the suspension of the critical dialogue with Iran. A dialogue presupposes a common basis of the parties talking to each other. Between those who are convinced of the tradition of human rights and bound by a religious tradition, one of the core precepts of which is "Thou shalt not kill!' , and those who call for the murder of writers or seek to force a prisoner to accept a religion with death threats, there can be no dialogue, only an unconditional condemnation.
Madam President, time again criminal justice in Iran is arouses our aversion. We as Europeans have, rightly, I think, have respect for Islam and Muslim culture, but political Islam as it reaches us from Iran, damages the reputation of Muslim culture, an damages in my view the respectable position of Muslims within the European Union.
For that reason I would like to say that I fully understand people getting annoyed with people who overstep the limits of courtesy, or who insult someone's religion on purpose, but the punishment which is administered from government beats everything. We are thinking of Salman Rushdie, of course, it was said earlier, who even abroad is heavily persecuted. This literally oversteps all limits.
The punishment imposed on Helmut Hofer, who oversteps the limits of courtesy in Iran, is of course out of all proportion. The punishment of a publisher who publishes matters which are not agreeable to the government, is another example of something of which it can be said that a country which has signed the United Nations Charter cannot inflict punishment of this kind.
I am also thinking the 99 strokes of the cane for the lady who was involved in the incident with Helmut Hofer. It is truly out of all proportion for a civilized nation to do something like this. The fact that Iran is nonetheless open to criticism and to an urgent call to turn from its ways, is demonstrated by the release of editor Faraj Sarkouhi. I think that from within this Parliament we need to make an urgent and civilized plea to the Iranian government to turn from the path that we consider damaging to Muslim culture and Europe's reputation.
Madam President, the election of Dr. Khatami as president showed great promise in principle. At least he spoke out about the need for reform and democratization. But if you have nothing, it is difficult to measure the degree of such reform or democratization. He was given encouragement by the Union to put his ideas into practice, and not for nothing. The actions of the Iranian regime appear to be heading in a different direction at the moment. The official reaffirmation of the fatwa against Salman Rushdie, as Mr Oostlander said quite rightly, and the subsequent proposals to raise the price on his head, incredible as it sounds, are clear indications of this. Vigilance is called for and the internal political events will have to be followed carefully.
The Union must naturally turn itself forcefully against the human rights violations in Iran, this we already know, and this will act as support for the country's reform minded forces. International attention must also be paid to the individual cases as mentioned in the resolution, so that this may save the lives of citizens.
Madam President, the editor of Iran News , a German national, an Iranian woman, and a writer all have the death threat hanging over them in a country with a centuries old civilization in which religious dictatorship lays down the law. A few thoughts on this, Madam President.
The editor of Iran News did not receive a public trial. How can one threaten someone, coincidentally a European citizen, with execution because he fell in love with a woman? During its final phase, the previous government in Iran declared that it would not carry out his execution. For a long time attempts were made to propagate this as a positive step during the 'so-called' critical dialogue which never amounted to anything. But now it has been very clearly stated that the fatwa against Rushdie is irrevocable, and there are even reports that the price on his head has been raised.
If you are familiar with the fact, Mr President, that the current President Khatami was the Minister of Culture nine years ago and the fatwa against Rushdie came under his responsibility, then one has to seriously question the call this same Khatami now makes as President for dialogue and relaxation in the sphere of culture.
When, moreover, official government officials compare the Rushdie affair with pronouncements made by Roger Garaudy, who denies the genocide of six million Jews, then we may conclude that we are a long way off from any relaxation with and within the Iranian regime.
All these horrific events are taking place in a country which offers enormous economic potential. Apart from the d'Amato Law, absolutely apart from this, which badly frustrates and hampers the EU, apart from this law, one may ask oneself if one should invest in such a dictatorship. We are told that the government's story is for internal use, and that it has another story for external use. But what is the true face of Iran? With so much oil in the back garden, the production of long-range rockets, the export of terrorism, and religious terrorism, well, Mr President, this true face of Iran, I feel very uneasy about this. If Iran does have good intentions, and if the positive signal of the release of the editor really does mean something, then the concrete step-by-step dialogue will start, and today's resolution in which we ask for these people not to be executed, might be a good example of this.
Madam President, Commissioner, for the umpteenth time we have to deal with serious cases of violation of human rights in Iran. We were all under the illusion that the new course of Khatami would have made it unnecessary, but that was an illusion! Reality is dramatically different. Only in recent months have tens of death sentences by stoning been pronounced in Iran. Stoning is not just a death sentence, but something more, a barbarous and unacceptable method for any civilian society. One of these sentences by stoning was pronounced against a girl who was still breathing an hour after being stoned and died later in hospital.
As recalled, Morteza Firouzi, the editor of Iran News, has recently been sentenced to death. The citizen Helmut Hofer has also been given a first-degree death sentence. Another barbarity is that of the 99 lashes inflicted on the young woman accused of having sexual relations with the German citizen.
Finally, the death sentence against Rushdie has been confirmed and the reward for killing him has been increased! I think that these incidents show that the Iranian regime cannot offer any guarantee today, not so much with regard to democracy but over the minimum values of human civility. I think that Council and the Commission should exert all possible pressure, at all levels, to guarantee at least a minimum level of civility.
Commissioner Marín, do you not think that the critical dialogue the Commission rightly undertook should at least be subject to this minimum level of civility and should now be reviewed?
Madam President, you are a woman and I am speaking to you as such. Who would have believed that love would become a political topic worthy of our Parliament's intervention? A man and a woman have an intimate relationship and suddenly he is sentenced to the death penalty, while she receives 99 lashes with a whip. Evidently, this remarkable love story is taking place in Iran; the man is German, the woman is Iranian, and although their feelings of affection were mutual, it seems, on the other hand, that the accommodating attitude often shown towards Teheran by the German authorities is not being reciprocated.
Apart from this example, the joint motion for a resolution points out how consistently and cynically the Iranian regime scorns human rights and continues to defy the international community, by going against the fundamental democratic rules on which our public, international law is based. When we think we detect a hint of liberalization, a gesture of good will or the beginnings of some kind of democratization, Teheran immediately carries out new arrests, new fatwas, new executions, thereby contradicting the forecasts of those who are mistaken about the nature of this regime which is profoundly hostile to all humanist values. I myself believe that we should place no trust in a power which is so unsure of itself that it is capable of condemning love as some kind of subversive act.
Madam President, my colleagues from the various groups have reiterated the concern we all have. Far from having improved, we all have the impression that the human rights situation in Iran is getting worse and that, despite the countries of the European Union holding out their hand, the Iranian regime is answering with provocations with respect to the two European citizens that have been mentioned. In fact, in the case of Mr Rushdie, they are even threatening to increase the reward for whoever kills him on behalf of the Iranian regime.
Individual cases have been mentioned here, but we do not how many other cases and situations we are unaware of, due to the situation in the country where the regime does not permit the basic rules of democracy and transparency. We should devote our solidarity and concern to them. I also support the points which have been made here. It seems to me that, rather than improving, the human rights situation has deteriorated; the Community institutions must therefore reflect seriously and set out the reasons why they believe that this is the case.
I get the impression, Commissioner and Madam President-in-office of the Council, that the situation has deteriorated, and I believe that reflection on our political relations, whether it be called critical dialogue or something else, must also be reviewed.
I would like to mention a point made by Mrs van Bladel, because I believe that mixing human rights and economic interests or economic relations is tremendously cynical. We here in the Parliament are left with the impression that this reflection - that the situation has not improved - should lead to a more critical reflection on the policy favoured by the Council and the Commission.
Mr President, the election last year of Dr Mohamed Khatami as President of Iran was expected in a number of quarters to herald a substantial improvement in the state's attitude on human rights issues. Sadly, these expectations have not been fulfilled and it is becoming increasingly clear that the influence of the Ayatollah Ali Khamenei and of the most fanatical sections of the revolutionary guards is continuing to shape the regime's policies on human rights and that the new president is apparently in complete accord with this.
This is demonstrated most clearly in the reaffirmation of the fatwa against Salman Rushdie and the death sentence by stoning on the German businessman, Helmut Hofer, which has already been referred to by many Members in this House.
In the last six months, there have apparently been seven official executions in which individuals convicted by an Iranian court have been stoned to death. In the last 12 months, some 200 executions are estimated to have taken place in all, 9 in public in the last week alone. At the same time, there has been no let-up in policies which have led to other violations of human and women's rights by the regime and the case of Morteza Firouzi is referred to in our resolution today.
The conclusion must therefore be that there has been no improvement in the human rights situation in the Iranian Republic. In some respects the situation is actually getting worse. In these circumstances, it is important that Parliament reiterates its appeal to the Council and to European Union Member States to maintain and increase the pressure on the Iranian regime on human rights issues. This has been called for from every quarter of this House and I hope that the Commission will in fact respond positively to our appeal today.
Mr President, what is really serious about what is happening in Iran, with the repeated attacks on human rights, is that it is taking place in the name of Islam and in reference to the Koran. In this way people are given a false impression. Respect for this great world religion is undermined, not only among Europeans and Americans, but throughout the world.
Obviously it is Parliament's business to protest against what is happening in Iran, and not only there, but also in Algeria and other places. But it is even more important that the Muslims who feel the same as we do, i.e. that this cannot be right and that it must be changed, now have the courage to speak out and to unite with us in a clear repudiation of attacks on human rights in the Muslim world wherever they may take place.
Mauritania
Mr President, I would like to thank the different groups that supported the European Radical Alliance's initiative concerning Mauritania and I would like to give you some details about the resolution.
The Mauritanian authorities were disturbed at the fact that our text, according to them, exposed the practice of slavery in Mauritania. Our text does nothing of the sort. It condemns slavery in general and points out, on the contrary, that, according to the Mauritanian government, slavery no longer exists in their country. We hope that these declarations correspond to the reality of the situation, and we note that, in all cases, neither the Mauritanian authorities nor foreign observers have been in agreement on this point. Moreover, if slavery has disappeared, why do they refuse to accept the legal existence and right of expression of organizations trying to ensure that slavery is effectively and definitively abolished?
The aim of our resolution was precisely to defend this right of expression and, in the case of legal proceedings, to ensure that everyone receives a fair trial. It is clear in this matter that the Mauritanian public authorities, in pursuing people who had expressed their opinions on a French television programme, wanted and obtained the justice that it denied political opponents and supporters of human rights. This is shown perfectly through the type of accusations they made, that is, the membership of unauthorized organizations and the propagation of false news abroad for shameful political ends. You can see right through it.
I believe that our Parliament must firmly reiterate through its vote that all signatory countries to the Lomé Convention must submit to the democratic rules that form the basis of our partnership. It should also point out that the Mauritanian government would stand to gain if it abandoned the legal proceedings it had begun and the sentences it had imposed, and that all forms of slavery in all countries should be universally eradicated. It is now up to the Mauritanian authorities to demonstrate, through a liberal attitude, the truthfulness of their statements on this last point.
Mr President, ladies and gentlemen, on 12 February four Mauritanian people were convicted. People who are all active in human rights organizations, or in an organization called SOS Esclavage. But the strange thing is, and I would like to draw my colleagues' attention to this, that these two organizations are recognized and have observer status with the African Commission on Human Rights, and with the nations belonging to the Organization of African Unity. If they are given recognition on this level, it must mean that these organizations mean something.
The only thing I wish to draw attention to in this debate is the severity, the weight of the punishment which was pronounced, compared to the facts. Because only one out of the four people made declarations during the broadcast in question. The others did not even do so. Yet they have been sentenced to thirteen months unconditional imprisonment and extremely high fines. This does arouse suspicion.
I believe the Mauritanian authorities when they say that they have legally abolished slavery, but then they should be interested in cooperating with all those who also want to see the last remote corners of this practice removed.
Commissioner, it is already quite some time that here in Parliament we talked about Mauritania, and I am afraid that this is because this country is spiritually so far away from us and also unfortunately because we have to some extent expelled it from our minds. I am fully convinced that we, as Europeans, bear much of the responsibility for the present situation in Mauritania. Of course, what is condemned only in cases of emergency must be condemned absolutely. But we should consider what we can do better.
If we look at the situation and consider that in the 1960s Mauritania - on a very low basis - was still a relatively wellfunctioning nomadic state and really only the great famine and our utterly wrongly applied development aid led to the situation there which we now see, namely that all the nomadic inhabitants have gathered around Nouakchoff, the capital, just waiting for the aeroplanes which came with aid, which has led to the situation that they no longer in any way lead their normal lives with their normal social structure, this should really give us food for thought and we should consider how we can manage things better in future.
The fact is, - and that has been appropriately documented on television - that there still exist horrors such as slavery. But we must also consider and say that the international community of states is really called upon to do everything in its power - and this applies not just to Mauritania, but also to other states where slavery still exists - to bring this situation to an end. The old slave route still of course operates in Africa unfortunately. There are of course other states - I am thinking for example of Mali - which have a similar situation, with which we must all be concerned, but then please in cooperation with the Arab League. For we cannot do it alone, we must work along with our partners on the spot in the appropriate manner. If a country like Mauritania wants to meet its obligations, keep the Lome-Agreement and accept appropriate standards, then it must also take full heed of certain standards which we set.
Madam President, Commissioner, the shocking images on television have revealed that slavery does exist in Mauritania. This is contrary to the official statements which say that slavery was abolished in 1981. The government's response leaves no doubt. Instead of tackling abuse the messengers were detained. The present reaction from the Union is right. You are aware that Mauritania belongs to the Lomé Convention, so human rights ought to be respected and slavery naturally banned.
The arrest of anti-slavery activists must be rectified immediately. The Commissioner knows what I am talking about. He has often witnessed this in ACP situations. During the next session of the ACP Assembly, Mauritania will have to have its obligations with respect to the Lomé Convention clearly spelled out. Quick changes are needed, and I obviously call on the Council, but also the Commission, to follow the developments in Mauritania closely, and to come up with proposals if the problems in Mauritania turn out to be structural. I hope as they do that this is not the case.
Mr President, like other African countries, Mauritania is in the process of institutional reform. Compared with several years ago, several significant steps have certainly been taken, although they are anything but perfect, on electoral matters and on the organization of the institutional and political system.
Our resolution, however, rightly seeks to point out and denounce a series of events and situations, that have been echoed in the international press in recent weeks, that risk jeopardizing this process and that highlight several disturbing aspects.
Firstly, we should note that, despite being abolished by law, the practice of slavery still exists, at least in certain parts of the country. What we are asking is that, in addition to the existing legal regulations, the Mauritanian authorities should firmly undertake to eliminate any situation of unacceptable limitation and degradation of the dignity and individual rights involved in slavery.
For this purpose, the role that can be played by the associations and organizations of civilian society is very important, both in denouncing existing situations and in providing specific, moral support for past and present victims of slavery.
From this point of view, the position of the Mauritanian authorities therefore seemed surprising and unacceptable to us, for they have begun a campaign of repression against the exponents of associations committed to the defence of human rights.
What the militants of these associations are accused of (those who have been arrested and, in some cases, sentenced to long prison sentences) solely comprise expressions of opinion as an offence. The fact that activities carried out for humanitarian purposes is considered a prosecutable offence casts a fatal shadow on the nature of the process of institutional reform and on the wishes of the Mauritanian authorities.
We well know that Mauritanian society is based on a delicate ethnic balance between the various members of the population. It is precisely for this reason that we are urging the application of the basic principles of any democratic regulations, including freedom of association, abolition of expressions of opinion as an offence and, naturally, the total abolition of any remains of slavery.
The first gesture we are asking of the Mauritanian authorities is the immediate and unconditional release of the exponents of the humanitarian organizations imprisoned and the end of all proceedings brought against them.
Chile
Mr President, it is with much regret that the whole world has heard the news that in March the Chilean dictator, Pinochet, will be able to become a senator for life. As also stated in the resolution of the Partito Popolare, it is true that a basic constitution still exists in Chile whereby all former Presidents of the Republic, democratically elected, become senators for life; it is amazing, however, that this political group here present has nothing to say, either on the fact that Pinochet may be considered a former President democratically elected, or on the torture he has practised. At the moment, Pinochet is accused of genocide, not just in his own country, but also in an EU country, Spain, as genocide has been committed against the populations of Spanish origin, as maintained by a Spanish court.
For these reasons, we cannot accept logic of this kind and we believe it necessary to help the Chilean population and the Chilean MPs opposed to this initiative. In particular, we believe it necessary to amend the Chilean Constitution, not as an act of interference but as political support for those suffering the consequences of a criminal dictatorship.
Mr President, I am sorry to bring a little spot of bitterness into the current enthusiasm over the question of our relations with Chile, for a quite simple reason. We should just ask ourselves the question: What is the point of all this? Look, Pinochet today is no longer a very young man. I admit he is younger than I am, but nevertheless he will try to catch up with me and so he will not be a danger for very much longer.
In addition I would like to underline one fact and that is that experience always shows, amongst proud people, and the Chileans are a proud people, that interference from outside is something which always rebounds because it leads to a kind of closing of ranks against the interferer. Therefore I would like to ask that careful consideration is given to whether this resolution really has any point. It is understandable, but I can only say one thing: I have experienced much in my life and I have always been able to learn two lessons from it.
The first is that when one is victorious one should not take revenge for that has always had a negative effect. Secondly we should not interfere in things in which we more or less make the others into enemies. I can give you a concrete example: I was from the beginning in this Parliament in the Animal Protection Group and am, God knows, no supporter of bullfighting, but I have always been against interference. It should be the Spaniards themselves who put an end to bullfighting. We should not talk them into it. This should also apply in my opinion in this case.
Mr President, we are all aware of the complicated transition process experienced by Chile, that the progression from an awful dictatorship to democracy has not exactly been easy and that it caused many scars which still remain. I would like to point out two of them: some of the sections of the current constitution, and the fact that General Pinochet has been active as head of the Armed Forces and is trying to continue in the same way as a senator for life.
Pinochet is today the clearest example of the impunity in Latin America, and I would say in the world. Can you imagine, Mr von Habsburg, having to sit alongside Mr Karadzic in this House for the rest of your life? I think that many legitimate, Chilean representatives feel disgusted, not only at a personal but also at a political level, at the possibility they face.
A large section of Chilean civil society is opposed to this situation. This includes the Christian Democrats, whose political judgment in this matter is support by socialists and supporters of other tendencies. There is also the application from the Communist Party to have Pinochet brought to trial for genocide.
We do not want interference from here, but we do want to help the democrats in Chile to complete their transition period and to put Pinochet in his place, because human rights are inviolable, indivisible and have no boundaries. How, for example, could this House not help the family of Carmelo Soria, who is calling for the two murderers who are free, despite it being known that they carried out that terrible crime against an international official of Spanish origin, to be brought to justice? How can we not come out in solidarity with Judge García Castellón's initiatives, which are trying to find justice for so many murder victims and missing persons, who also came from my country? In the European Union, there are unfortunately still some people - for example, Attorney General Cardenal or the prosecutor for the National Criminal Court, Mr Fungairiño - who do not understand that in Chile there was a dictatorship and that those responsible for it are still active. In effect, this is not interference; rather, we are supporting the democrats, and I hope that everyone here in this House understands, precisely because credibility is becoming easier to win every day and in every case.
Mr President, it is obvious that this is a democratic Parliament which makes democracy the focus and objective of its actions and which has always displayed enormous interest in and concern for the evolution of countries which have come out of a dictatorship, and particularly in Chile. We have showed such interest in Chile that during the time of the dictatorship and over the following years we have been able to have a budget heading devoted exclusively to Chile's transition to democracy. In addition, at the same time, we gave our support and approval to the process of democratization, and we can today gladly state that Chile is a democratic country.
I am totally against those who argue that this type of intervention is interference in external affairs of another country. I believe that in the global village the world has become, we all have the right and the obligation to give our own opinion, particularly when there is a case of interference in human rights. Through this resolution we are showing our support for the Chilean government, the political parties, the institutions and the citizens in general who are looking for justice. We know how difficult it has been for them on many occasions and how they have had to overcome many obstacles. However, we believe that it is illogical and incomprehensible, as well as the fact that it presents a bad image of the country to the outside world, that the greatest representative of the dictatorship and of the attack on the government and on the people be appointed a senator for life without a vote, particularly when there are clear judicial grounds against it, as laid out here.
Whatever the result of the vote may be, and I hope it will be positive, it will not upset the relations between the European Parliament and the people and democratic government of Chile.
I believe, as stated here, that it is a direct action against impunity, and the best way to prevent future dictatorships.
Mr President, the European Parliament has a strong record of condemning violations in Chile under the former military dictatorship of General Pinochet and of welcoming the return to civilian rule and the genuine progress which is being achieved in the observance of human rights in that country. This is why we cannot allow the appointment of Pinochet to Chile's Senate, due on the 11 of next month, and subject to protest by all the main political parties in Chile, to pass without international protest from ourselves. We do not forget the 3, 000 people killed at the hands of the military despots. We know that today there are still 542 outstanding cases of disappearances, of which no evidence is known. We were watching, when just last September, political activist Gladys Marin was jailed for five weeks, simply for speaking of Pinochet's human rights violations.
So why, when this House voted to debate this question yesterday, did the Christian Democrats vote against? It was only by the narrow margin of 206 votes to 200 that we were able to hold this debate at all. It cannot be, as Mr von Habsburg says, because this is regarded in Chile as international interference, when the main political parties and civil society have communicated to us in advance that they are supporting the terms of this resolution. It cannot be because this would be injurious to the process of national reconciliation in Chile. What could do more damage to that than the continued public office of a man with one of the bloodiest records in Latin America's bloody history? And it cannot be out of some misinformed support for constitutional principles in Chile, which Pinochet is seeking to exploit, because critics have long known how the military wrote the rules of transition precisely to protect Pinochet from being removed as chief and to allow him to serve now as a non-elected senator.
Europe understands only too well how the tools of democracy can be seized by dictators to undermine democracy itself. We should condemn Pinochet with a single and united voice, and I hope the Conservatives and Christian Democrats will examine their consciences before they decide to do otherwise.
Mr President, when you ask the man in the street in the Netherlands who is the president of Chile, you will get a deafening silence. When they say, well, is it not Pinochet? Yes, that rings a bell , because it links in with what we experienced, or at least Chileans experienced as one the darkest periods in their otherwise illustrious and democratic history. That is why we show solidarity with the actions, the amazement and the protest against the appointment of presidents or senators for life. It is a good thing we do not have this in the Netherlands. So be it, because we are very modest, as you know.
To get to the point, I do not think it right that the Chilean people, the Chilean government, which has been on the right path to democracy for years now, award this honour to this man who was the model, the negative model of the terrors of the time.
Belarus
Mr President, the resolution before us is long overdue. It was discussed for a long time and is a compromise.. Many suggestions and alterations from various groups in the House were incorporated into it before it was submitted. Therefore I do not claim that it is a green resolution but I believe that it is a resolution of this House.
The news about arbitrary arrests and deprivation of freedom, about repression of the free press - for example the film maker Saschewatzki was attacked in his apartment because he showed a critical film on German television - requires a response from the European Parliament. We have been exposed for a long time now to the questions; why is the European Parliament silent when faced with the fact that there is practically a war against the media in Belarus? Is it perhaps that we do not care about the fate of people? Is there maybe a creeping acceptance of Lukaschenko's policies? I hope that with this resolution we give a clear answer. Lukaschenko has long recognizedd the isolation into which he has driven his country and its people, and he is very interested in international recognition. But he is not prepared to make concessions in the direction of democratisation. Therefore any demand for international human rights is a precondition of recognition. I hope that we do not betray the trust of the Belarus people and that the resolution receives the broad agreement of this House.
Mr President. Thank you, Mrs Schroedter. Of course I must say that you have pointed out that we have worked it out together. You are right. We have discussed it, of course we have not at this precise moment spoken about this resolution. But we do not want to debate it now, that is not important. It is certainly important to mention that the European Parliament is not silent. The European Parliament has several times pronounced on Belarus. Moreover it has always been you who, with others, have pointed out very emphatically that we must do something, and we are naturally very grateful to you for this.
Allow me to refer briefly to a few points. The European Parliament is not silent and something is being done in Belarus. Not driven by the government, that is true, but we are pleased to note that there is once more an opposition which is re-forming, which is finding its feet and which clearly has the chance, with the aid of the international community, with the aid of the European Union actually to become a political force. We confirm that we have succeeded in equipping the OSCE mission, that the government has made concessions and that is a step towards a positive future and we want and ought to do everything together with the Commission to ensure survival and hope that we quickly achieve positive results.
We confirm that hopefully - the Commission will perhaps be able to say something about this - we have re-established the TACIS Democracy Programme. Mrs Schroedter has rightly referred in her resolution to the fact that we must extend it to the exchange of young students who can come to us to gain experience. The programme which we have now is too narrow but we are grateful that we have been able to set it up.
Something is being done, and we must do everything possible to show Lukaschenko again that democratically stable and healthy circumstances must be created so that the integration of Belarus into the European context can finally succeed. The European Parliament has moreover always said: "The door is open and it will remain open' , but of course on condition that general, universal human rights are recognizedd, and I hope that we in the European Parliament can continue to speak positively in favour of this.
Mr President, I too would like at this point to thank Mrs Schroedter for her efforts on behalf of White Russia. I believe that, simply because it is one of the last major dictatorships on European soil, it is necessary to give appropriate signals and to say that we in the European Parliament do not want such a regime in our immediate neighbourhood.
I would however also like to thank Mrs Mann and say: Something has undoubtedly been done in White Russia, something has changed for the better. Organisations today can become active, albeit on a restricted basis, which was not all that long ago really not the case, and we should admit that here in this Parliament.
Of course it is clear that these steps do not go far enough. I believe we must also cast a glance at the conditions under which Belarus exists at the moment. The fact is that the relationship of dependency on Russia is a very close one, that the cooperation between Belarus and Russia is very, very close. I once permitted myself at question time - if I remember rightly it was two months ago - to ask the responsible Council Representative the question, whether there might be a possibility during the next negotiations with the Russian government to insist that Russia makes its influence on Mr Lukaschenko tell, to improve these circumstances. This was accepted at the time very positively. I would also be very grateful if Commissioner Marin would take this idea further and say: we cannot apply the lever in White Russia. We must undoubtedly apply it in Russia in order to achieve a better result there.
Nevertheless the resolution is necessary and it is important that we state our case. But we must also be quite clear that as soon as something really changes for the better we must also honour it appropriately.
Congo
Mr President, Commissioner, ladies and gentlemen, when Mobutu's dictatorial regime fell in May 1997, the international community expected and hoped that in an era of pacification and democratisation would finally dawn in the Congo (formerly Zaire).
However, almost a year on, it appears that a very different situation has emerged. As stated yesterday in Geneva by the United Nations Special Rapporteur on the Democratic Republic of the Congo, Kabila has done no better than his predecessor Mobutu. A number of facts bear out this statement, in particular, frequent public executions by firing-squad following summary trials by military tribunals, as occurred recently in a number of cities including Goma, Kizangani or Kinshasa, the banning of all political activities and of all parties (the Minister for the Interior has stated that they will be severely castigated), beatings and all forms of corporal punishment, obstruction of the United Nations mission responsible for investigating the massacre of Hutu refugees in which Kabila's's troops participated, with the result that last December the mission was obliged to leave the country at a moment's notice, imprisonment and deportation of prominent members of the political opposition. A few days ago, the opposition leader Tshisekedi was imprisoned and removed to an unknown destination, as reported by a number of news agencies, prompting fears for his personal safety and offering further unequivocal proof of the new government's intentions.
It appears that this climate of violence is spawning an internal guerrilla movement which could spread to other central African countries such as Rwanda, Burundi or Uganda, causing a renewed upsurge of refugee movement. In addition, the long and painful peace and democratisation process in Angola could suffer further set-backs on account of instability in neighbouring Congo, thereby jeopardizing the stability of the region as a whole.
For these reasons, the draft resolution submitted by this Group urges the Council and Member States to make every effort to guide the Congo back to the road of democratisation, and the Commission to review the terms and conditions of EU aid.
Mr President, Commissioner, ladies and gentlemen, I had hoped that in this European Parliament I would never have to speak again about what we call the Republic of Congo, the country which until recently had been called Zaire for a long time. The change of regime and Mobutu's disappearance offered an excellent opportunity for this potentially rich country to finally be governed intelligently, honestly and ably. What was required was of course trustworthy, reliable, and able people to help govern the country. What needs to be done is not difficult to describe. It is clear that attention must first be paid to public health, food supplies, to agriculture in other words, to transport which is in a state of chaos, improvements in education, if economic development is to be achieved. In addition to political issues, the rule of law, human rights and reconciliation with the population. This presupposes people working together to achieve this peace, this cooperation.
Under the Mobutu regime cooperation existed between the able opposition people. They called the association within which they cooperated l'Union sacrée : the holy union. The holy union produced remarkable texts; a draft constitution, a plan for a transitional regime and so no. If these had been followed up, another regime could have assumed power without bloodshed. But Mobutu never understood this, and now, to our disillusionment, we note that Mr Kabila has not really understood this either, and that he is not taking up the opportunities to work together with positive opposition powers of former times. Mr Tshisekedi has expressed his willingness to cooperate, but Kabila has rejected this. Worse still, Tshisekedi's offer is not only being rejected, but he was arrested, as well a few young leaders and they are now - the terrible phrase crops up again - political prisoners. Well, this Parliament must not let something like this slip passed, and must point out in all its relations that we defend the development, but also human rights, democracy, and the rule of law in this big African country.
Mr President, ladies and gentlemen, the Congo Democratic Republic, which had given rise to so many hopes at the time it was established, is profoundly disappointing and disregarding the legitimate expectations of the International Community. The brutal arrest and unlawful internment of Etienne Fishekedi, in Kinshasa on 12 February are just the latest episode in a deliberate design of the authorities of that country to destroy any real opposition.
The restoration of the rule of law and the real commencement of a process of genuine democratization are the minimum conditions for maintaining EU aid. The European Union, but also all the Member States, should send the Kinshasa government a firm reminder before it is too late for the Congo Democratic Republic as well, as has often happened in the past.
Just over ten years ago Tshisekedi was imprisoned on a number of occasions. He was also banned to the interior, to his place of origin. These are scenarios which repeat themselves. I must say that I am not surprised that we are witnessing a repeat scenario, because the way in which Kabila came to power had little or nothing to do with a real uprising form within, but more with several countries surrounding the former Zaire wanting to settle something. So we are having a situation which starts off with someone with weapons coming to power, who promises elections at some point in the far future, but in the meantime forbids political activities, creates problems with regard to free media and deals with political opponents in a completely impossible way. I think what matters now is that measures and actions are taken, that we not only take note of what is happening, but try to gain influence, for example through the pressure which can be applied by the European Union and the Member States.
Mr President, it goes without saying that the Group of the European Radical Alliance supports all the demands and all the steps aimed at a general improvement of human rights in the Democratic Republic of Congo, and particularly the speedy liberation of imprisoned political opponents.
The country's particular situation raises three other points. Firstly, we should regret the fact that Parliament and certain Member States of the Union have not shown, in the past, the same democratic vigilance with regard to Mr Mobutu or his neighbour, Mr Habyarimana. Many of the tragedies could have been avoided. We must also note that the democracy we value cannot be immediately reestablished in all its forms in a country which has been ruined by 30 years of dictatorship, plundered by nepotism and corruption and disrupted, at the end, by the influx of refugees and the civil war. We can hope then, finally, that Parliament will not follow those who propose that it should ask for European aid to be suspended, and that it will give the Kinshasa authorities enough time to restore all liberties in their ravaged country.
Mr President, I would like to clarify some of the various points on human rights put forward by the different speakers.
As regards Iran, the Commission is extremely concerned about the violations of human rights, which are clearly documented in the reports by Mr Garretón, the United Nations' special rapporteur on human rights in Iran. The Commission would be prepared to urge the Iranian government to permit the special rapporteur to enter the country as soon as possible, in order to allow him to draw up a report on the human rights situation in Iran.
As the Union has reiterated many times, the Commission still deeply regrets the existence of the fatwa against the British author, Salman Rushdie, which has already been in place for nine years. I can confirm that this situation is contrary to international law and puts not only Mr Rushdie in danger, but also the people connected to him.
The Commission is seriously concerned about the recent measures taken by the Iranian authorities against a German citizen, Mr Helmut Hofer, and a publisher of an Iranian newspaper, Mr Mortesa Firuzi, who have been unjustifiably sentenced to death for crimes allegedly committed in Iran. The Commission has already made its opinion known, and is counting on the Iranian authorities to ensure that these cases are reconsidered.
We welcome the recent liberation of Mr Faraj Sahouhi and we hope that his case will set a precedent for more liberal individual human rights policies on the part of the Iranian government.
The Commission also warmly welcomed the decision by the Council of General Subjects on 26 January to reconsider European Union relations with Iran under the current circumstances, and this question - relations with Iran - will in fact be one of the main points at the meeting of the Council of General Subjects next Monday.
As regards Mauritania, the Commission has, through the usual channels, followed with great concern the arrest and sentencing of Mauritanians who were demonstrating in favour of human rights, and it has informed the Mauritanian ambassador in Brussels of our concerns and also that we want to be kept informed about the situation. In general, cooperation between Mauritania and the European Commission has been aimed at consolidating democracy and the rule of law, as well as respect for human rights and fundamental liberties, and we must recognize that, at least in the case of Mauritania, very positive efforts have been made in recent years with respect to the country's situation and a significant process of democratization has been started. Naturally, in terms of the laws and the constitution, we all know that slavery is forbidden, but we must realize that traditional practices still survive - as reported - where, in certain regions, although not actually slavery, similar types of work relations are still practised.
We can therefore state that we are making the necessary political gestures to reveal this situation to the Mauritanian authorities, in order to resolve it through the normal diplomatic channels. Having said this, however, the Commission, as you know, is financing a whole range of activities aimed precisely at promoting the rule of law by way of the Mauritanian Indicative Programme.
As regards Chile, as most of the Members have pointed out, the process of democratization is - or has been - one of this Parliament's concerns and I believe that it was Mr Pons Grau who noted that it is one of the rare budget headings in the Community budget where there has been constant financial support for political parties, trade unions and civic organizations during recent years in the country.
Nevertheless, the Commission must admit that it is a complex process, and consequently it is inevitable that it will involve contradictions which may seem difficult to understand from a European standpoint. Objectively speaking, we all know that there was a dictatorship - who would deny that? - but in the case of Chile, the country is undergoing an internal process which must be understood in all its complexity, and by this, I am in no way excusing the crimes or abuse which took place under the dictatorship. In fact, you know that the Chilean government has already made it known that it will not accept this resolution. It is a matter which must obviously be considered with much subtlety and delicacy. But I am here to represent the institutional position of the Commission. I have my own opinion on the matter. And, in the same way as if don Otto were here, I would have no problem saying - because he used to point out that he was older than General Pinochet - "long live Mr don Otto' , but I would not dare to say "long live the other younger veteran' . I would never say that.
As regards Belarus, the violations of human rights of individuals or groups opposed to the Belorussian regime are unfortunately true. However, European Union relations with Belarus depend on two delicate matters. I admit, as one speaker pointed out, that an element concerning working in Belarus is that it also means operating in cooperation with Russia. But I also have to take into consideration the Commission's institutional position. The two delicate matters are: firstly, the creation of an OSCE inspection and advisory group in Minsk, in the field, which is planned, in principle, for the end of February, and the execution of its mandate; and secondly, the possible adoption by the Belorussian authorities of the TACIS programme for the development of civil society, expected, in principle, in March. If Belarus - either the government or the President - cooperates constructively with the OSCE and accepts the European Union's programme, we will reevaluate our relations with them, since we are allowed to do this under the Council's resolutions. Therefore, these two conditions are going to be set out in February and March. If, on the contrary, instead of receiving a positive response, we received a negative one in this respect - if there was no group set up in Minsk, if obstacles were put in the way of the development of the programme to support civil society -, the European Union would consequently apply the Council's decision and we would have to declare that it was not possible to work with the Belarus government. For that reason, you will have an answer regarding the OSCE in Minsk after February, and regarding the negotiations with the government after March, and the Commission will present its evaluation to the Council and Parliament in April.
As regards the Democratic Republic of Congo, I must point out that we all need to show - particularly given the concern of a veteran of the Lomé Convention such as Mr Tindemans for the country- that we thought that, with the fall of Mobutu, things were going to change. Arbitrary arrests are taking place and certain leaders of the Congolese opposition are moving outside the city. In this respect, the Commission, along with the Member States, and certain ones in particular, is in contact with the new authorities in the Democratic Republic of Congo to inform them of our point of view on this matter.
Thank you very much, Commissioner.
The debate is closed
The vote will take place today at 5.30 p. m.
The next item is the joint debate on the following draft resolutions:
B4-0185/98 by Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on sub-critical nuclear testing; -B4-0195/98 by Mr McKenna and Mr Schroedter, on behalf of the Green Group in the European Parliament, on sub-critical nuclear testing; -B4-0237/98 by Mr Manisco and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on sub-critical nuclear testing; -B4-0245/98 by Mrs Theorin, on behalf of the Group of the Party of European Socialists, on non-proliferation of nuclear weapons.
Mr President, I am pleased that what we started in the Subcommittee on Security and Disarmament, a treatment of the so-called sub-critical testing, has a follow-up, a sequel in an urgent debate. It is vital that the European Union makes efforts to convince America to abandon these nuclear tests. These sub-critical tests - I will briefly explain, they are tests to see whether one's nuclear material is still in good condition - are not contrary to the letter nuclear test ban treaty, the CTBT, but they do violate its spirit very seriously. This treaty will only enter into force with difficulty, because it requires the ratification of countries such as India and Pakistan. And it is these countries which use their resistance against the American tests to not ratify the CTBT.
These developments might mean the entire house of cards of international disarmament might collapse. The nuclear nonproliferation treaty is linked to the CTBT and will therefore be under great pressure. The opportunities offered by the end of the cold war to get rid of large categories of weapons of mass destruction, are thus lost. It is very unpleasant and very peculiar that this is the result of American actions at the same time that this big America is coming down so strongly on Iraqi weapons of mass destruction, and rightly, by the way.
The Member States of the Union are wrongly keeping very quiet. Instead, the EU Member States should lodge a protest with the United States, and invite them to end these tests. Moreover, the Union should make a joint effort to get other countries to ratify the CTBT Treaty. European efforts are needed to save this treaty.
Mr President, ladies and gentlemen, classical case for the EU to prove that it is serious about a common foreign and security policy, for the comprehensive banning of these tests has been signed by all EU Member States. Thus the Member States assume the responsibility for ensuring genuine adherence to this treaty. The danger that it will be surreptitiously undermined - Mr Bertens has already said this, - is very great if the USA continues to test and, above all, confidence in this treaty will be greatly undermined. It must therefore be made clear: this treaty is valid and it must not be secretly destroyed by the USA's tests, for there is no international verification system by which it can be determined whether or not the test is subcritical.
Atomic weapons are weapons of mass destruction and the USA is demonstrating to us right now the methods it would use against weapons of mass destruction. I am in any case of the opinion that it is absurd to use military methods and I prefer a diplomatic solution. The EU must in this case prove its qualifications in the diplomatic sphere. I hope that it now puts massive support behind making the agreement work. I believe Mr Marin owes us an answer about exactly how this is going to happen.
Mr President, after many years of negotiations and strong opposition both from nuclear powers and threshold states, it was finally decided to have a comprehensive ban on all nuclear weapons testing. In September 1996 the treaty was opened for signature and all the countries of the EU have signed up to this treaty.
The intention of a comprehensive test ban treaty was to stop further development of nuclear weapons. After the end of the Cold War this was an obvious thing, even if France, against strong world opinion, first reserved the right to carry out a series of nuclear weapons tests to improve its nuclear weapons. Many citizens were not convinced of the goodwill of the nuclear powers and warned that development of new nuclear weapons could take place through laboratory testing.
In the treaty the signatories commit themselves to refrain from any action which would defeat its object and purpose . Unfortunately, we are now forced to note that the USA has carried out a series of subcritical nuclear tests and intends to carry out four more before September this year. Some of the world's leading nuclear weapon scientists have strongly questioned whether these tests are indeed subcritical , not least because they are taking place underground and are not verified. The argument that these tests have to be carried out in order to be sure about the safety and reliability of existing nuclear weapons stocks fails on its own absurdity. It is true that tritium slowly deteriorates after many years, but not in such a way that there is no longer any risk that nuclear weapons will explode and cause the devastation for which they are intended.
Many countries and a large number of members of the American Congress have expressed their concern over these tests. The crux of the matter, however, is that these tests and new nuclear weapons development seriously jeopardize the international test ban treaty. Even if, contrary to expectations, they did not contravene the letter of the test ban treaty, it is clear that they contravene the spirit of the treaty. This is one of our most important international treaties, and it is unacceptable for the USA to seriously undermine the treaty through these tests. Our resolution therefore demands consequently that the American government should stop these tests, that it should state in an official declaration that these tests are not part of a new weapons development programme and that the development of new nuclear weapons is not part of the USA's policy.
Mr President, the position of the Group of the European People's Party's on the other resolutions of the Treaty on the Non-Proliferation of Nuclear Weapons is well known. This is the first resolution to be presented on the topic of nuclear weapon testing and sub-critical testing.
We have submitted no motion for a resolution, we are not going to table any amendments and, in fact, the Group of the European People's Party intends to vote against all of these resolutions. It plans to do this for one reason only and that is because we believe that it is not the right time to submit them. At the moment, there is a serious situation in the Gulf, and we are talking about a weapon whose main strength is deterrence. Taking into consideration the fact that the only thing which can change the situation in the Gulf is dissuasion, we believe that it is the worst possible time to talk about such things. That is why the Group of the European People's Party is going to vote against all the resolutions. Moreover, it would be better if we gave it some time and the United States Senate ratified the CTBT Treaty.
Mr President, I can immediately follow on from what the previous speaker has said and I also share his estimate relating to the choice of time and agree with him that it is not necessarily a matter which requires great urgency. I also have doubts whether the authors of these resolutions have really taken the trouble to find out exactly what subcritical tests are, for they are tests in which no chain reactions ensue, in which no radioactive substances are released above the tolerance limits. Here the question arises why the reasons given by the USA cannot be accepted, namely that this amongst other things serves to check the safety of existing stocks.
Each of us would prefer if we could do without all these things, but since we have people in the world like Saddam Hussein and the like we cannot in my opinion afford as it were to divest ourselves completely of all our defence capabilities whilst Saddam Hussein for his part has no thoughts of following a good example which under certain circumstances could be given here. Nowhere have I read that one of the countries which even today still produces weapons of mass destruction including anti-personnel mines would consider supporting the test ban treaties and destroying its own weapons of mass destruction if these subcritical tests were now halted. Again I ask for this proof to be offered.
It might perhaps be appropriate to explain to Günther that the reason for our criticism is precisely that it has not been possible to check that these tests really are subcritical. We base this on information from the world's leading nuclear weapons scientists. That is what we are demanding, i.e. that these tests should be stopped until it can be proven that they are subcritical. There is every reason in the world to question these tests. The Americans still have nuclear weapons. All the nuclear powers still have nuclear weapons. But we should not develop new nuclear weapons.
Mr President, the Commission supports the work carried out by the European Union and participates in it in order to convince third countries which have not yet done so to sign and ratify the Comprehensive Nuclear Test-Ban Treaty.
In this respect, within the Union, all the Member States have begun national procedures to quickly ratify the Treaty.
The entry into force of this Treaty will undoubtedly lead to a crucial stage of disarmament and nuclear non-proliferation at international level. And any element which obstructs this ratification or any delay which might take place in any of the ratifications, as Mr Fabra Vallés pointed out, would cause great concern.
That is the Commission's view on this matter. We want a rapid and unanimous ratification of the Treaty.
Mr President, I had asked the Commissioner to tell us in concrete terms what the Commission plans. Will the Commission make a proposal to the "Foreign Affairs' council, about how this test ban , on the assumption that everyone is ready to ratify it, even on w worldwide basis, can be implemented really effectively by everybody? Is there in this respect a concrete proposal, is there a plan? And when will the Commission present this to the Council?
Madam speaker, I am as in favour of the suspension of nuclear testing as I can be, but the fact is that it is very difficult for the Commission to make a proposal since, as you all know, it has no authority to do so. This is why I did not respond; if I could do it, I would, but, as you know, we have no authority in this matter.
Thank you, Commissioner, Marín.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following draft resolutions:
Floods in Greece -B4-0216/98 by Mr Trakatellis and others, on behalf of the Group of the European People's Party, on the disastrous floods that have occurred recently in various parts of northern Greece and in the Greek islands of the Aegean Sea; -B4-0226/98 by Mr Daskalaki and Mr Kaklamanis, on behalf of the Group Union for Europe, on the floods in northern Greece and in the Greek islands of the Aegean Sea; -B4-0238/98 by Mr Alavanos, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the disaster caused by floods in Greece; -B4-0251/98 by Mr Avgerinos and others, on behalf of the Group of the Party of European Socialists, on the floods in northern Greece and the Aegean islands.
Storm in Malaga -B4-0257/98 by Mr Galeote Quecedo and Mr Hernández Mollar, on behalf of the Group of the European People's Party, on storms in the province of Malaga.
Floods in Greece
Mr President, on 2 and 5 February catastrophic floods of unprecedented severity afflicted many parts of Eastern Macedonia, Thrace, and some islands in the East and North Aegean. They caused the death of 4 people and injured many others, resulted in great damage to buildings, vehicles, crops and to the infrastructure of the areas, such as roads and bridges. With this motion we are calling for an expression of solidarity and expressing our deepest sympathy for the families of the victims and the dwellers in those areas who have suffered. We are also asking the European Commission and the Council of the European Union to contribute towards the effort to make good the damage, with urgent economic aid. I think the natural disasters which unfortunately take place every year in various parts of the European Union provide us all with an opportunity, and the European Union's bodies as well, to demonstrate our presence at the side of our citizens who sustain such damage and trials as those brought about by the recent disastrous floods in Greece.
Mr President, as a subject, natural disasters repeatedly come up in the European Parliament and every time that a Member State or even a third country is afflicted by weather conditions, fire, earthquake or whatever else, there is a lot of debating. This time it is parts of Greece which have been hit, and it is natural for us to ask the Commission and the European Parliament to express solidarity with those affected, and therein lies the problem. Because each time, we decide unanimously that those affected must be helped - and the Commission too agrees about this aid - and we ask that the often enormous damage caused should be made good, each time we in here vote for all that unanimously, but the aid often remains confined to words alone because thereafter the matter passes into the hands of the governments involved, of course, and then grinds to a halt.
So besides adopting specific resolutions - and there are clearly no objections to that, which is why we are debating it here -, perhaps we ought in future to examine another more effective way not just of expressing solidarity but of becoming more effective in substance. Because in this specific instance, in Eastern Macedonia, Thrace and the Aegean islands and elsewhere where entire regions were flooded, not only were estates destroyed but there have been human victims and enormous damage was caused. So in this case something more is needed besides an emergency resolution. What we vote for and decide upon must come to pass. Perhaps, besides the legitimate appeal for aid and for its approval by the Commission, this is an opportunity to re-think the whole procedure and see how we can act more effectively.
Mr President, my colleagues have told us what happened as a result of the floods, it is stated in the resolution, and I do not want to spend time needlessly. I just want to draw Parliament's attention and that of Mr Marín who is present today, to the type and manner and timing of aid. It must be direct, and must be enough to make good the damage and help those people who have been left without incomes, whose products have been destroyed, who have been left homeless, with no water supply, no trace of transport and communications and other infrastructure. All that must be made good at once.
But that, Mr Marín, is not enough. Such disasters take place every so often, usually in border areas among the poorest in the Community, and they must be given special treatment. There should be a scale of aid in the sense of the Community's structural policy so that such natural disasters will result in less damage. They need special protection. Instead, what do you do? You exclude the islands of the North and East Aegean from the operational programmes of the structural policy. Energy, transport and other such programmes. And consequently you leave them unprotected while they are the most vulnerable to natural disasters.
Since these are border regions, there towards the Aegean, towards Evros and Turkey, they also fail to attract investment because everyone is uneasy about stability in those areas because of the notorious policy of the Turkish leadership. Consequently, Mr Marín, please look to those two phases, immediate aid and a scale of regular aid for the protection of those areas by means of structural programmes, so that disasters will not cause such widespread damage.
Mr President, ladies and gentlemen, Commissioner, the severe bad weather that has recently affected many countries in Europe and all over the world is the result of man's ill-considered intervention in the environment. Huge areas of forest have been destroyed, lakes have dried up, rivers have been blocked up. Nature warns but also takes its revenge. The same thing has happened in Greece, where last week enormous destruction was caused by severe rainstorms. People lost their lives, crops were destroyed and people who had toiled to create their estates lost them. We express our sympathy to the victims and to all those who suffered destruction, and Mr President, we ask the European Commission to express its sensitivity in practical ways by providing financial aid as soon as possible.
Storm in Malaga .
Mr President, I presume that you, as a neighbour from the region, although from another country, are aware of the heavy rains and violent winds experienced in Malaga from 31 January to 5 February. This damaged farming and livestock products, land and woodland infrastructures and capital assets of all forms.
The damages represent more than 21 000 million pesetas. I, on behalf, I would say, of almost all of the Spanish delegation, regardless of the group they belong to, would ask the Commission, through this resolution, to secure emergency aid to relieve the damage in the province of Malaga. I am sure that Vice-President Marín will have the same degree of interest in the problem in Greece and the problem in Spain, but the truth is, Mr Marín, that in this case we have you as our defending counsel.
Mr President, ladies and gentlemen, the Commission shares in the suffering of the families of the victims in both Greece and in Malaga, and it regrets the physical damage caused. But I must tell you that you have put me in a difficult position, since the problem we have is that the budget heading relating to emergency aid for Community citizens who have been the victims of catastrophes has been cancelled precisely on the initiative of the European Parliament. Therefore, it seems a bit dramatic for the Commission to have to remind you of it and maybe ask you to include it in the budget again for the coming year.
Thank you, Commissioner Marín.
The debate is closed.
The vote will take place today at 5.30 p.m.
(The sitting was suspended for 15 minutes while awaiting Voting Time)
We shall now proceed to the vote on topical and urgent subjects of major importance.
During the vote on the accident caused by a plane in Italy:
Mr President, as the news has been published today that the Italian Government has asked the US Government to allow proceedings to be heard on the incident in Cavalese in Italy, we believe this new fact should be included in the resolution and, with the agreement of many colleagues, I would therefore like to submit the following oral amendment: "notes the formal request made by the Italian Government to the US Government to allow proceedings to be heard in Italy' .
If everyone agrees, we can approve it.
(Parliament accepted the oral amendment and adopted the resolution)
After the vote on floods in Greece :
Mr President, concerning the four resolutions on floods which the House has just voted for, three-quarters of an hour ago an insult was offered to the dignity of Parliament. After the toil and trouble taken to prepare the resolutions, and after we took the trouble to listen to them for over half an hour, the Commissioner responsible, Mr Marín, rose and though he is not a cynic, told us most cynically that none of all that was worth a groat, because the budget line providing compensation aid has been abolished, for which Parliament shares co-responsibility.
I raise the issue as a question. In that case, why did the Bureau accept that we could table resolutions that can have no force? For what reason? Besides, even when that budget line had not been abolished, such aid was non-existent, very limited, or it never reached its target. Now, he tells us most cynically that it is no longer even provided for. Then why this debate? Why this trick against Parliament?
Mr. President, I am not raising the issue personally, nor out of national egoism. Today it concerns Greece. Tomorrow it will concern other countries. Are we to continue playing this game? And if the budget line in question has been abolished, it is impossible for us to tolerate that and as a body with special responsibility for the budget we must bring it back, because it is unacceptable that fellow-humans should be suffering, afflicted by floods and natural disasters, while the Community sits there twiddling its thumbs.
Mr President, this House should know that Mr Marin is absolutely right: we were party to removing that budget line. That is one of the reasons why Mr Avgerinos, your colleague in the Bureau, is in the process of re-examining the system of urgencies. So it is no news to most of us. What is ridiculous is that we keep tabling motions asking for money to be spent when there is no budget line, and Members should know that when they table resolutions.
Mr President, our Greek colleague is partly right. Mrs Green is also only partly right. In the resolution on Greece we are not asking for money from the Diaster Fund, but from the Structural Funds, and therefore not the ECU 5 million from before. That was my first point.
Secondly, Tuesday afternoon, but perhaps Mrs Green did not receive a complete copy of the report, the man sitting behind you, myself and a number of colleagues agreed to ask the Presidency to consider once more whether we should discuss these resolutions on calamities in future, and to come back to this point the next time we are re-examining everything related to urgencies. The Greek possibilities continue to exist.
In fact, before the vote, I had to explain, particularly to Mr Ephremidis - and I believe I did so calmly - that I was sorry to have to say that we cannot secure any aid for natural catastrophes because the budget heading B4-3400 has been removed.
Secondly, as regards the Structural Funds, there is another problem: the Structural Funds Regulation does not allow for payments to cover natural catastrophes. Consequently, there is no legal basis for doing so.
Mr President, I had already risen to speak. I would like to support Colleague Ephremidis in his efforts on behalf of the flood victims but not in his demands to the President to declare such resolutions to be inadmissible. It is my view that it is better for us to discuss the crime which actually exists all around buildings in Brussels - discussion on this was rejected - instead of a budget line which does not really exist. I am of the opinion that it is not the President who should make such decisions but this House.
Mr President, clearly there has been a misunderstanding by the interpreter. I, on the contrary, said quite clearly that Mr Marín, though he is not a cynic, ... etc. I did not say he is a cynic, but indeed, said: ' though he is not a cynic' , but that with cynicism, in other words with extreme composure, he said that the budget does not provide for it. I want to state that, Mr President, because I have served in this Chamber for about 20 years and never have I directed personal comments against a colleague and far less against holders of office in the Council or the European Commission.
That concludes the vote on topical and urgent subjects of major importance
Mr President, I would simply like to point out that, to my knowledge, the bell did not ring to announce the votes, or else it did not ring everywhere. I arrived ten minutes late. I was listening very carefully for the bell because I had a meeting. I should have looked at my watch, but I believe that, given the stakes which have become quite significant during voting time, it would be better to ensure that the bell does ring. Thank you.
We will check that but your presence will be recorded.
(The sitting was suspended at 5.50 p.m. and resumed at 6 p.m.)
Confidence in electronic means of payment (continuation)
We are now taking the continuation of the debate on confidence in electronic means of payment.
Mr President, it is possible to keep the interests of consumers very clearly in view and yet at the same time be fully open to the possibilities of new technical developments. Madame rapporteur has given us convincing proof of this by shedding bright light with her report on legal problems arising from the Commission's communication, - for example the question which has not yet been solved satisfactorily, about the definition of the methods of payment covered by the communication and\or a directive still to be drawn up. Is this now to include only physical or also purely electronic payments - for instance via the Internet?
No less urgent are the liability problems dealt with in detail by the rapporteur, which are of prime importance for the consumer. On both questions I consider a response from the Commission, also with regard to any directive which might be issued, to be urgently necessary. The Committee on Legal Affairs passed the report by Mrs Thors unanimously. It would be desirable if this high House could do the same - in the interests of the modernisation of our payment systems.
Mr President, ladies and gentlemen, Mrs Thors' excellent report tackles with determination an extremely new and complex field in which the traditional psychology of the consumer plays a significant role. The current market economy is still largely based on the consumer's physical assessment of the materiality of the currency and the quality of the retailer. This assessment also determines to a large extent the consumer's confidence, with attitudes which, in addition, are quite different throughout the European Union.
Indeed, we are currently undergoing a revolution which is vastly upsetting our traditional attitudes. It is a revolution of a size similar to that which, in the past, saw the introduction of physical currency and the substitution of the barter economy with the market economy. It is clear today that physical currency is disappearing and being replaced by a simple electronic record; in particular, the sector known as cybereconomy is developing and the retailer is disappearing to be replaced by a network of electronic exchanges which are no longer represented by the faces of millions of shop assistants, but by a few multinationals which face up to the consumer and which are out of his reach.
It is this change which is leading to the consumer's distrust. It is therefore the consumer that needs to be taken into consideration if we want to instil new confidence in modern, technological procedures. In a few years, as President Clinton said in a speech on 1 July 1997, billions of dollars will be exchanged in this way. Thus, it is not enough to worry about organizing consumer protection in terms of electronic payment cards. We must firstly create the conditions for emergence of a legal framework in order to allow for competition in the provision of exchange of procedures, by establishing rules which prevent the setting up of monopolies providing software and servers through discriminatory procedures.
Certain societies are in fact already trying to control this burgeoning cybereconomy. Moreover, many people are amazed at the success of Bill Gates, for example. These companies are so powerful that they already elude the reach of most of our governments. The United States seems to want to establish only those rules which will be necessary from now on to best serve the interests of American societies simultaneously.
The European Union must assume its role as a great world economic power. It must therefore, in our opinion, establish a directive, which defines, classifies and standardizes the exchange procedures, as well as organizing them into a hierarchy. That will be a first defining step in the setting up of a competition law in this new field and in forming consumers' confidence in the new technologies. It is in this spirit that the Group of the European Radical Alliance will give its support to Mrs Thor's report.
Mr President, ladies and gentlemen, I would like to say how satisfied I am with the report and to emphasize its many positive elements.
Firstly, the report agrees with the Commission's policy in respect of new payment methods, including electronic methods. The Commission also believes that it is advisable to avoid imposing unnecessary administrative requirements which hinder innovation, growth and competitiveness in the sector. Therefore, faced with the arrival of this new generation of products - particularly electronic money - which is still at a relatively early stage, the Commission decided to propose a non-binding recommendation.
Before the end of 1998, the Commission will carry out a study analysing the extent to which the principles included in the recommendation have been applied. If it appears that their application is unsatisfactory, it will propose a directive. The Commission will, of course, keep Parliament informed of the progress in this matter.
Secondly, the Commission agrees with the principle stating that a free and open market economy must prevail in the sector, as provided for in the Treaty, and that, in principle, it must not thus be unduly regulated.
Thirdly, the Commission believes that the main objectives should be to increase confidence and consumer acceptance as regards electronic means of payment as well as to promote the single market and encourage electronic commerce in this area.
Fourthly, the Commission considers that, for the single market to work at full capacity and for electronic commerce and the information society to develop, then electronic money products and electronic payments must be solvent, easy to use, efficient and safe, as the Commission highlighted in its communication on a European initiative on electronic commerce.
Finally, the Commission believes that transparent and safe electronic money products would make the change to the single currency easier, particularly during the transition period.
Mr President, I would like to move on to make a few points about the follow-up planned for the communication and Parliament report. As we stated in the communication, the Commission is prepared to draw up initiatives in the field of new means of payment with a view to promoting electronic commerce and the information society. In this respect, the Commission issued a recommendation in July 1997 where it pointed out that transparency, responsibility and compensation for damage were the principles which should govern the relations between the issuer and the holder of the payment instrument. And, in the future, the Commission intends to clear up the application of the Community competition standards in these markets with a view to achieving a balance between an adequate level of interoperability and healthy and vigorous competition. It also aims to propose a draft directive on the issuing of electronic money whose aim would be to guarantee the stability and the solvency of the issuer of electronic payment instruments, since we believe that this also serves to promote consumer confidence.
On the other hand, to respond to a specific solution from the Amsterdam European Council, the Commission is also studying different possibilities in the field of fraud and the falsification of the means of payment, including, of course, electronic money.
In conclusion, as outlined in the report, the Commission intends to study specific initiatives in the field of the digital electronic sector whose objective would be to establish a Community framework in this area and thus do away with any obstacles within the European Union.
That concludes the debate.
The vote will be taken tomorrow at 9.00 a.m.
Simpler legislation for the internal market (SLIM)
The next item is the report (A4-0033/98) by Mr Crowley, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the report from the Commission to the Council and the European Parliament on simpler legislation for the internal market (SLIM) and the results of the second phase and the follow-up of the implementation of the first phase recommendations (COM(97)0618 - C4-0660/97)
Mr President, in the absence of my colleague, Mr Crowley, I wish, at the outset to place on the record of the House his appreciation to the Secretariat of the Committee on Legal Affairs and Citizens' Rights for all its assistance and advice in preparing this second SLIM report and also, to thank the other draftsmen for their additions to the text. He also wishes me to put on the record his thanks to the Commission for taking on board some of the committee's concerns with regard to prior consultation.
I am sure that it is obvious to all Members of the House that the easier and more accessible we make legislation the greater the opportunity for real business and commerce to expand which will lead to bigger growth and more employment. We must take seriously our responsibilities under the Treaties not to impose unnecessary administrative or financial burdens on smalland medium-sized enterprises which are recognized as the greatest engine for growth in employment terms.
Within the report there are a number of areas specifically mentioned: extension of the scope of SLIM actions in the agricultural area; use of plainer and simpler language; it also points out that codification is a useful tool to improve the situation - for example, 16 fertilizer directives being reduced to a single directive. The report also recommends that Member State governments should establish SLIM teams as there is evidence that some of the hindrances to the internal market are a result of the non-implementation or non-transposition of EU legislation.
It suggests that the duration of the SLIM teams should be extended to a minimum of six months and that the third phase of SLIM should address freedom of movement and social security for migrant workers. It should also address health and safety at work, public procurement and directives on the maintenance of dangerous substances.
For the fourth phase the rapporteur suggests a machinery directive, an environmental waste management directive, a telecommunications equipment directive, an electromagnetic compatibility directive and the implementation of pollution controls.
Finally, as all Members will know, many times Member States use the European Union as a scapegoat for unpopular national rules. This practice must not continue and must be responded to vigorously by the European Parliament offices in each Member State.
The rapporteur wishes me to commend this report to the House.
Mr President, I would like to commence by apologizing on behalf of the draftsman for the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy. Like Mr Hyland I have been asked to step in and it would seem that Mr Hyland and I are the godparents of this report in the European Parliament while the real parents are elsewhere.
I would also like to note the success with which the Luxembourg Presidency really kicked off the SLIM programme. As a British Member, I am optimistic that the British Presidency can maintain the momentum that was picked up originally by the Luxembourg Presidency and that will be carried on through the Austrian and German presidencies because there is much to do in this particular area.
At issue is improving the environment for business. It is an essential part, as the single market action plan pointed out, of the completion of that programme. Red tape, when it is reduced and when those rules are simplified, will make things much clearer for businesses and much easier for business to operate within the single market. It will be a particular help to small and medium-sized enterprises who must spend more money proportionally in order to comply with EU legislation and national legislation when it has been transposed. In particular, more money must be spent on decoding some of the complex texts when they arrive in their language in their respective Member States.
It will also promote enhanced economic activity which can only be good for the single market because the outcome would be an increased number of jobs. Some of the prime examples of the areas that have been covered are, in particular, directives that can be codified into a single directive - in the case of fertilizers, for example, or, clearly, machinery, environmental waste, telecommunications equipment and electromagnetic compatibility across the electrical equipment and, indeed, pollution control.
The other issue is transposition which needs to be dealt with effectively. Much of the legislation, when transposed at the Member State level, is transposed into very weighty legislation. This is partly due to some of the complexity in the original text but it is mainly, I believe, due to bureaucratic interference at national level as civil servants wish to include bits of their own interpretation of legislation as well as their own pet projects in national legislation. SLIM is a plan meant to reduce the bureaucrat's appetite for legislation and to propose wholesome legislation which will provide a healthy framework for the operation of the single market. A healthy single market is one which will create jobs and therefore I commend Mr Crowley's report to this House.
Mr President, on behalf of my group may I very, very sincerely thank the rapporteur in his absence for his report and his continuing commitment to the SLIM initiative. The SLIM initiative receives cross-group support in the Committee on Legal Affairs and Citizens' Rights of this House and with minor exceptions is unopposed. However technical and detailed the work in the context of the SLIM initiative may seem to be we must never lose sight of the fact that it is a matter of a central project for the acceptance of European Union amongst its citizens. However great may be the enthusiasm for Europe, if daily life is determined, particularly for companies, by incomprehensible rules, innumerable statistical forms and complicated VAT procedures, then even the greatest enthusiasm will totter and fall into discontent and annoyance.
Apart from these problems of acceptance and the costs associated with the carrying out of many regulations - and often it is not Community regulations but actually national regulations - it must also be of some concern to us to guarantee and increase legal certainty is ensuring that legal requirements are comprehensible and enforceable.
Initiatives so far by the Commission are certainly welcome but go too slowly and not far enough. I can therefore only support the rapporteur in his demand for the acceleration and extension of the process of simplifying the law and for the rapid implementation of the proposals drawn up by the SLIM teams. A sphere which would be very suitable for many successes in this area would certainly be that of agriculture.
If however we complain about excessively complicated regulations we should not lose sight of the deeper reasons for them. One of these causes is surely that in the European Council in many matters unanimity is required or when where it is not formally required the broadest possible agreement is sought. In order to be fair to everybody or to as many people as possible exceptions to the exceptions and very hairsplitting adjustments must be laid down.
I also believe that in our capacity as the European Parliament and as law makers in matter we must take ourselves in hand and more often keep to the basic principle that "less is more' .
I would thus like to propose in conclusion that this Parliament creates an instrument whereby we can check whether we can frame our legislative proposals in simpler and more comprehensible terms.
Mr President, ladies and gentlemen, the activities of the Commission in the context of the SLIM programme started back in 1996 are extraordinarily welcome. The report now before us represents a further step towards improvement and simplification of Community law, even if it is only a small step, considering the massive and urgent necessity to create simple regulations for the single market. Of course I wish that the SLIM programme would be reflected very much more quickly and more clearly in solid results which everyone can see. Then in addition a less important role is played by the series of projects subjected to the SLIM procedure.
I wish this programme would lead to perceptible relief for the medium, small and very small companies, but also for the big ones, thus strengthening their ability to compete and bringing more jobs. The monitoring of Intrastat and the sphere of value added tax are really worthwhile objects in this respect.
I wish the SLIM programme to be perceived as a real blessing and that it would inspire the Member States to thin out their laws in the same way, voluntarily or even perhaps subject to deadlines. Our laws must no longer be perceived to be the expression of blind legislative madness on the part of Brussels or national bureaucrats. The legislature must not overstep a mark still recognizedd as reasonable with its frequently compulsorily burdensome effects on the citizens and companies.
These wishes and demands can of course be addressed only to the Commission. The legislators, Council and European Parliament were and are also asked. We, the European Parliament must ask ourselves self-critically: What is our contribution to the achievement of the goal which has been set? When I measures our resolution which we have put to the vote, with the same criteria of clarity, legibility, conciseness and focus then I am disappointed. This is by no means a reproach for the rapporteur, absolutely not at all. It is primarily the result of our own internal parliamentary voting procedures, at the end of which frequently many unconnected points are lined up together. This statement applies quite generally.
Independent of this I find it hard to see what sense, for example, points 10 and 11 make in this resolution. I of course unreservedly support the demand for a European form of company. These points 10 and 11 really have very little to do in my opinion with the aims of the SLIM programme to improve and simplify the existing legal arrangements. If Parliament is trying to implement the SLIM programme then I cannot quite work out why it wants to be included in point 15 and 16 even during the individual monitoring procedures of the Commission in the context of SLIM. As co-legislator it should concentrate on cooperating in the conclusions and not drag out the process in its initial stages.
SLIM is a worthwhile undertaking. I thank the rapporteur, the Commission and in particular Commissioner Monti for his perseverance and I am pleased that the current Council Presidency accords the SLIM programme a particularly prominent significance.
Mr President, the Dutch word 'slim' means 'clever' in English. The English 'slim' means 'thin' in Dutch. Neither qualification applies to the programme the Commission has put before us. Because the Commission has as yet failed to meet its promise. I think this is a pity that Commissioner Monti is not with us here tonight, because I would like to have a seen a firmer commitment from the Commission to get serious about both deregulation, simplification and consolidation of European legislation. We have one actual example of consolidation. This is Community customs legislation. Those who see the fat volumes this consolidated legislation occupies, and those who know that relatively rudimentarily educated people throughout the Union have to work with this, know that we have failed to simplify Community legislation and make it more manageable. When we see the tasks we set ourselves in Community legislation, for example, returning Tdocuments within 14 days, and when we know that over 85 % of these documents to not arrive back in time, what kind of legislation are dealing with, if we know that people cannot keep to it? When we know that, on driving and resting times for instance, we have only now, at the beginning of 1998, the figures for 1993 and 1994, whilst four Member States actually manage quite simply not to submit any figures at all, and the Commission is just sitting here, saying: yes, we are going to simplify, deregulate and improve legislation, then I would like to see genuine results! The Commission will have to give its word.
Mr President, Mr Wijsenbeek, I would have thought that SLIM means slim in German - in any case I see that written in the shirts which unfortunately have long since ceased to fit me - slim also in the sense of slimming down the legal and administrative regulations which are obligatory throughout Europe. The Austrian Economics Minister described this task, in agreement with the British Council representative, as a major theme of the Austrian Presidency. We shall observe carefully whether and how the Austrian Council Presidency in the second half of the year 1998 comes to terms with mastering Parkinson's Law, and we are already looking forward to positive effects of the initiative announced by the Austrian Economics Minister entitled "Better regulations are better for jobs.'
SLIM is one of the initiatives by which work we have started can be continued, and simplification can be pushed forward; the financial burden due to the costs of bureaucracy is extremely high particularly for small and medium companies and its limitation by means of simplified legislation is therefore a necessity. We are of course of the view that the general mandate proposed in point 21 of the report means a transfer of authority for the Commission, which we reject. Of course we are in agreement with the report, which we think is excellent.
Mr President, Commissioner, I would of course like to join in the congratulations to Mr Crowley for the really great work which he has done towards the simplification of the administration in the context of the single market. If one looks at what is required in terms of economic statistics even from some small and medium companies one gets the feeling that the strangers to reality who invented these statistics obviously believe that customers primarily pay their prices for the filling in of forms and not for a product. This therefore requires something from a company which it cannot give. The logical result is simply that jobs are lost. Would it not be considerably better if the state, instead of as usual threatening fines if companies do not meet their statistical obligations, were instead to offer incentives, e.g. certain premiums, and then otherwise leave it up to these firms whether or not they produce statistics in the context of economic statistics.
For a historically-aware person this system inevitably calls to mind the compulsory labour of the Middle Ages, but in those days they had the advantage that they just had to supply one tenth, whereas today the State usually requires considerably more than 10 % of the income of the working time. When we hear how for example today in Austria the Finance Minister thinks aloud about a reversal of the burden of proof in cases of suspected tax evasion, one can scarcely imagine what this would mean in terms of extra work for our small and medium firms and how this would be reflected in astronomical unemployment figures in Europe. It is small and medium firms in particular where jobs are created and maintained.
In this sense the SLIM programme can really do some pioneering work on behalf of the individual European citizen, and I very much hope that the various parents and godparents of the SLIM programme continue their efforts to drive this SLIM programme forward and keep it alive.
Mr President, I wonder how long we are going to continue to speak in appreciative terms about the SLIM programme. It is now 1998. The programme was launched in 1996, but, as my colleague Mr Wijsenbeek said, we have still not seen a single proposal. That is the first serious objection. I would like to issue a final warning: don't come back again and speak about the SLIM programme if we have not got any concrete proposals. I am beginning to tire of this 'SLIM liturgy' .
Secondly, I really hope that the message reaches the whole Commission, i.e. that we want these principles to be extended to cover all legislation within the Commission, since there is a need there also.
Furthermore, I would like to underline what Mr Murphy noted at the hearing of the Committee on Legal Affairs and Citizens' Rights, namely that one of the SLIM proposals which has been put forward, regarding the keeping of statistics, is not feasible. I hope the Commission takes this seriously and that it revises it, since this proposal would lead to double bureaucracy and double nomenclatures for companies, and go in precisely the opposite direction to what all of us here wanted.
Mr President, ladies and gentlemen, the SLIM initiative is a very important initiative because it makes Europe pleasant. Pleasant because people are thinking about how existing rules can be made simple and how they can be made more useful. When one considers that we have about 50 000 single market regulations then one knows the magnitude of the task which has to be faced. When they talk about new public management then we know that SLIM has a very significant role here. In addition to FICHE-IMPACT which is to try to simplify new legal regulations and to make them clear for the benefit of citizens then SLIM is designed to simplify the existing statute book. We also need the bench marking system, so that we can see how the quantity, the quality, the various spheres develop, in other words so that we get comparable criteria for how efficiently we work.
We need these SLIM programmes so that the single market does not just exist on paper but can also be experienced in practice. Simplified and standardised single market regulations will benefit not only the companies, no, particularly the Consumers, because they will make it possible for products to be cheaper. The firms can then be more concerned with delivering the service or manufacturing the product instead of with the entering of statistics. It is in fact possible, to obtain the documents and the necessary data for the statistics from other spheres. We give sufficient information to the Treasury, the banks can measure turnovers, the social security offices get the data. I believe that in this sphere we have some scope. I would also suggest that for example the Economic and Social Committee should concern itself more intensively with these problems, for relieving the load on business leads to more jobs.
Mr President, people may well think this is a step in the right direction, but I believe it must be looked at in a much broader way. It is good that people are dealing with legislative area by legislative area and can extend it to cover more areas if that should be of importance. It is also good that the level of detail is examined properly, so that more of the principles are left to EU rules and EU law and more details are left to individual Member States regarding whatever may be concerned in agriculture, such as cucumbers, bananas or strawberries, so that this debate is avoided.
I have a serious objection, namely that we are starting with such a rule about SLIM, which in itself is good, but are not tackling the big problem - the constant flow of new EU rules. In 1992, when the principle of subsidiarity was introduced, there were around 8 050 EU rules affecting the Member States. In 1996 it was 14 000 and the number is increasing year by year. It is the mass of new rules and details which makes the problem so great. That is where we must begin by leaving more of the principles to the EU and more details to the nation states.
Mr President, I would like to make use of this opportunity to once again thank Parliament on behalf of the Commission for the support it has shown this initiative and, in particular, for the speed with which it has presented its opinion, which will allow us to implement the new phase of the SLIM programme over the weeks to come.
You know that one of the Commission's priorities is, in fact, to simplify the legislation in the report carried out on the Action Plan for the Single Market under the theme "Legislating better' . This is a desire we all have in common.
The SLIM initiative has been working, not without difficulties, for almost two years. The Commission recognizes this although, in general, significant work has been carried out from which we are now beginning to see the first concrete results.
After successfully completing two financial years and with a third about to begin, we find ourselves with four legislative proposals on the table. In terms of the next phase of SLIM, the Commission has based itself on Parliament's requests, after listening to the opinions of the Member States, and taken into account the areas mentioned in the Action Plan for the Single Market. Consequently, it has selected the following sectors to be considered in the third phase which is beginning now: the Electromagnetic Compatibility Directive, insurance and some aspects of Community legislation on social security. The final selection for the fourth phase has still not been made, but we currently believe that company law, a section of environmental legislation and a third sector, possibly product legislation, should be included. Over the next few days the Commission's services are going to submit a working document which describes the scope and the objectives of the work to be carried out.
One of the Commission's main concerns since the beginning has been, within the SLIM programme, to improve and increase the transparency of the work for all the interested parties. We understand some of the criticisms we have received, but we have to think about finding a balance, so that the SLIM teams can achieve their main objective: the discussion between interested parties on the excessive complexity of current legislation in an informal environment, and the preparation of recommendations on simplification in a short space of time. This prevents all parties concerned from participating directly, although we are trying to guarantee that the consultations are as extensive as possible.
As regards Parliament's request to participate, the Commission proposes that the leaders of the SLIM teams keep you informed of the advances being made in the work throughout the financial year and that the information available be made accessible at a contact point designated by you in Parliament.
Another concern which has been highlighted is the need to simplify national legislation relating to the Single Market. The Commission would like also like national legislation to be simplified, where necessary, of course and that the Member States - since you have shown that decisions are unanimous - also agreed with the aim of simplifying Community legislation and national legislation. But I am not going to deny that this is an extraordinary task and although work has already begun in this respect, of course, we have still to see how it looks in the long term.
The task force on the business environment is also analysing the advances made by the Member States in the simplification of national legislation, and I must tell you that, on a daily basis, the European Commission does not dispose of the means necessary to carry out the work of simplifying all Community legislation, which is enough in itself. Nor does it have the means, supposing that the Member States were to authorize the Commission to revise all national legislation, to carry out such an enormous task.
I would like to make a final comment on some of the criticisms we have received. I believe that this is a question of balance because in the legislative procedure the Commission is responsible, the Council is responsible, but the European Parliament is also responsible. I am here for a week and I cannot tell you about the tons of amendments we have received over the past three days. Consequently, I believe that if we all put the SLIM programme, which in English means "fine and thin' and in the Dutch version means "clever and cunning' , into action, then we will be fine, we will be clever and we will be cunning.
The debate is closed.
The vote will be taken tomorrow at 9.00 a.m.
Short-term statistics
The next item is the report (A4-0047/98) by Mr Gasòliba i Böhm, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Regulation on short-term statistics (COM(97)0313 - C4-0417/97-97/0171(CNS))
Mr President, Commissioner, ladies and gentlemen, the topic we are looking at - the legislative resolution on a proposal for a Council Regulation on short-term statistics - has a technical dimension, but it also has a dimension which concerns the completion of the European Internal Market and the single currency, with the introduction of the euro.
It is becoming more and more evident that our economic reality at European Union level is already exceeding what the mere effectiveness of the Member States could be, since it is clear that with the Internal Market and especially with Monetary Union, it will be essential to have a political orientation for the economic and monetary policies of the Union, and this orientation will thus have to be based on statistics which are reliable.
This proposal for a regulation tries to ensure that these statistics are reliable, that is, that those aspects and economic quantities to be considered at economic and monetary level in the Union are comparable and reliable: that is the hope and the intention of this regulation.
It is important then that there have been two types of consultation before this regulation was drawn up: one in the European Monetary Institute - the embryo of what is to be the European Central Bank - in order to give the Union's monetary policy the correct orientation; and another in the Commission, in order to determine from its economic guidelines the type of shortterm statistics needed, the type of clarification needed and, therefore, the type of demands which must be established.
This leads to a range of proposals which are set out in the explanatory statement. Eleven different characteristics are noted including monthly production indicators, manufacturing orders information, monthly information on stocks, production broken down by activity, employment and hours worked and, from the Commission, a range of indicators referring to small and medium-sized undertakings and to some specific sectors, such as construction and services. These indicators are established through different types of modules which allow this comparison to be made.
This question was debated in committee and there was a large consensus. I, as rapporteur, put forward two proposals: firstly, that we took into consideration the indicators at regional level, among other things, because there are regions which are of equal or superior weighting to some countries. In addition, if we abandoned this regional dimension, we would be losing a type of indicator which is also very necessary for the orientation of a range of policies of the European Commission itself, for example in cross-border cooperation, in some aspects of the application of the Structural Funds, in the follow-up to the changes in economic activity and in the fight for jobs. There was then another much more complicated proposal which involved defining some modules in terms of the accounts concerning, for example, the number of hours worked by part-time workers, which is one of the questions which is now being studied most carefully.
Under this second heading there was a series of observations on the part of some PPE colleagues in reference to the SLIM programme stating that we should not excessively overload businesses when giving them statistic questionnaires to fill in, and in the search for agreement we dropped this second aspect. We agreed on the remainder and this makes me, as rapporteur, very happy since the amendments that I am proposing to the report - accepting the initial Commission proposal, they are proposals or amendments which I see as improvements - received the unanimous support of the Committee on Economic and Monetary Affairs and Industrial Policy, so I am, therefore, presenting a report without discrepancies at committee level.
Mr President, a misinformed man or woman, a misinformed official and a misinformed population reacts badly and decides badly. This statement of the obvious especially affects those who take the decisions in our European Union, who, if they are misinformed, or if the information they receive is false and, more particularly, incomparable, run the risk of taking bad decisions which could end up being to the detriment of the Union's citizens.
This is why a regulation on short-term statistics is not only a question of statisticians or technicians, but also takes on a significant political importance. That is also why Parliament is looking into the matter. Following the evolution of businesses in order to be able correctly evaluate the evolution of the Internal Market, so as to define monetary, economic, social and industrial policies is, in fact, very important politically, in particular during this transition period we are currently undergoing, as we prepare for the single currency.
I learnt at university that using statistics can be the most sophisticated way of lying and that, after all, we should only trust statistics that we have fixed ourselves. But since, in the European Union, we must trust the statistics provided by the 15 Member States, which have the responsibility of collecting the data, we must define standards, rules and definitions which are necessary in establishing comparable statistics.
We therefore agree with the regulation's objective and with the approach proposed by the Commission. We particularly approve of its desire to reconcile the burden on businesses, which must supply the data, with the increase in information needed to satisfy at the same time, for example, the European Monetary Institute and businesses themselves.
I am rapporteur on an aspect of the SLIM programme, namely the statistics on the exchange of goods in the Single Market. Therefore, I know that we are torn between, on the one hand, the desire to lighten the burden on businesses, particularly the SMUs, which must supply the data, and on the other hand, the needs of the users, including businesses themselves which also need information, who often need very detailed information since it is essential for trade and investment policies.
We certainly understand some amendments to the Commission's text, in particular as regards comparable statistics, not only at national level, but also at regional level, given that the short-term statistics will in future have to cover both the industrial and services sectors.
However, we must not exaggerate and guarantee that we cannot identify where the data collected at regional level comes from. Nor must we exaggerate in another sense, like the amendments from the Greens, which, in terms of the variables, exceed what is necessary and useful.
We must not forget that we are talking here about short-term statistics which are not destined to replace the social statistics and those on the employment market. If we try for too much, we will end up with less. We must guarantee the availability of comparable short-term indicators for the European Union, no more and no less.
The superfluous is always very necessary, but it is not the path to take in this field and the rapporteur, whom I congratulate, has not done this. We will follow his lead.
Mr President, the availability of statistical data is particularly important at times like these. The introduction of the euro should also give us the opportunity to observe closely how the economic situation, in particular business activity, develops. Therefore I very much welcome the report and I also congratulate the rapporteur - it is an excellent piece of work - and I am particularly pleased that he has pointed out that there should be no additional burden for the CMU but just the opposite, that in future we are striving for a reduction. Reduction means that we are not starting a paper war, as in the Middle Ages - as somebody has already said today - but that we should try to collect data as automatically as possible. It should be our aim to make available computer software so that the data can be piped as quickly, as up to date and as directly as possible into our systems. If you travel round companies, and I myself am a smith and spend a lot of time out at my customers' premises, and they often show me 20 page statistical declarations which they have to fill in - then you can understand the fury of these people against the statisticians and against this Europe that just loads red tape onto them for which they can see no immediate use.
I believe we should really try to create an incentive system in order to have data automatically, if possible with a modem, immediately and quickly available, so that no mechanical work is involved and not much paper gets sent backwards and forwards - that is of course a mammoth burden for the Central Statistics Office, when it is confronted by tonnes of paper. Instead we should find an intelligent, clean solution, which makes it possible for our firms quite simply and if possible without cost to supply this data, whilst we at the same time receive exact and appropriate data for our really good future in Europe.
Mr President, the initiative taken by the Commission with a view to improving company performance statistics deserves our strongest support.
The introduction of the single currency and the enlargement of the market in line with the current action plan render such objectives all the more important. This is the only way to obtain an accurate and continually up-dated perception of on-going developments, thereby permitting the necessary adjustment measures to be taken.
In this sphere, we cannot confine ourselves to the principle of subsidiarity, when the advent of monetary union means that responsibilities relating to the Union as a whole must be assumed. I would like to congratulate Mr Gasòliba I Böhm on his report, which deserves our fullest support, particularly as regards the need more clearly to distinguish between internal and external movements and to provide regional statistics.
Indeed, these issues are connected, to a certain degree, since it important to be familiar with extra-Monetary Union movements, between Member States and, also, between regions. Over and above such movements, it is only with an accurate and up-to-date knowledge of all indicators at the regional level at a given moment in time that it will be possible to take action that is appropriate for such diverse circumstances, with differences sometimes proving greater within countries than between countries.
I will not here discuss the survey of structural differences between regions, which are not covered by this regulation, but where a great deal remains to be done under the responsibility and with the support of the European Union, in order to guarantee the rigour of a policy which should occupy an increasingly important place in a stronger, more cohesive Europe.
Mr President, ladies and gentlemen, the regulation you are considering today is trying to provide the Community with harmonized short-term statistics for all economic sectors. National statistical practices differ in this field between the Member States, so that the information available is often incomplete or incomparable. Through its Decision of 18 June 1992, the Council adopted a programme aimed at developing the statistics on services and particularly the trade sector. The definition of new policies relating to the economy, competition, social affairs and businesses, calls for initiatives and decisions based - as Mr Gasòliba was saying - on statistics. In addition, the sources of the statistics need to be complete and reliable in order to make the most exact calculation possible within the quarterly accounts system.
Moreover, we are moving increasingly quickly towards the next phase of Monetary Union and the Treaty on European Union has created a new, extremely important user of short-term statistics, the future European Central Bank. And to apply an effective and objective monetary policy, it is essential that the ECB has complete short-term statistics which are totally comparable between the Member States and that it can also get hold of them quickly.
The draft regulation we are discussing on short-term statistics is trying to respond to all these demands. However, the previous directives referred exclusively to the manufacturing industry and construction sectors, while the draft regulation rectifies this situation by including in its field of application all sectors, including services and trade. I must warn you that the draft regulation does not try to satisfy all the needs of the Commission and the European Monetary Institute - since this would entail a massive burden for businesses - but it does try to fill the most obvious gaps, for example, those related to such an important aspect as the consumer price index.
As regards the greater harmonization of the results, the draft regulation sets out, for the first time, the level of breakdown of the results and the time limit for data-transfer. The advances which have been made in data capture techniques lead us to believe that already it is no longer necessary to draw up costly and exhaustive lists. The draft regulation also allows the Member States to use sampling techniques and administrative information, thus offering them the possibility of relieving the burden imposed on businesses. The Commission believes that Amendments Nos 1, 2, 3, 4, 5, 6 and 7 are acceptable. However, we have problems in adopting Amendment No 8 since, in our opinion, it is redundant as a result of the adoption of Council Regulation No 322 on Community statistics, which defines the confidentiality standards applicable to all Community statistics: the so-called statistical confidentiality. As regards the remaining amendments, Nos 9 to 26, the Commission believes that they deal strictly with technical precision and, given that we do not want an excessively long-winded text, these amendments might mean that the normal work of companies would suffer.
Consequently, we include the majority of the amendments from the parliamentary committee and the rapporteur, Mr Gasòliba, apart from the difference we have in that we consider that the question of statistical confidentiality was already resolved in the previous regulation, and the fact that the other amendments seem, particularly to Eurostat and the Union's statistical services, to concern details which are excessively technical and which would create more problems than benefits. I would like to thank, then, Mr Gasòliba and the other members of the parliamentary committee for this favourable vision of the essential elements of providing security for and harmonizing short-term statistics while making them more reliable.
Commissioner, is the Commission prepared to offer a software package which in all participating States offers the same standard and the same data collection facility and makes possible the fully automated management of statistical recording?
The Eurostat officials tell me that this would not be a problem. Moreover, in fact, when this regulation enters into force, as with all the measures involving the Internal Market, there will be an almost inevitable harmonization. And I do not believe that there is any difficulty with the technical advances, so it should thus be possible to have access in real time to any type of short-term statistics which can be recorded within Eurostat.
Mr President, Commissioner, I would like to make a short point about Mr Marín's speech on the Commission's position. I would obviously like to express my satisfaction at the position he outlined and the inclusion of the amendments to which he referred. Amendment No 8 did not include the regulation I mentioned, but surely it makes this amendment redundant; as regards the others, my position as rapporteur is that they should not be adopted. Therefore, during voting time tomorrow, I recommend that we do not vote in favour of them.
I wanted to mention a matter on which we were in agreement with the Commissioner, which seems to me important to consider, namely the fact that there will be a monetary policy and monetary management on the part of the European Central Bank, and that this will oblige us to review and analyze the precision of short-term statistics. In other words, there is a monetary policy which, in economic jargon we can call fine tuning - that is, almost immediate and precise adjustment - and which can obviously not work if the statistics are not extremely precise. Thus, we will be forced to look for a new balance between not placing an excessive burden on businesses in terms of the data needed, and not forgetting that the European Central Bank will demand more precise information, and so we will have to come back to this matter.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
(The sitting was closed at 7.05 p.m.)